Exhibit 10.1

 

SECOND AMENDED AND RESTATED

 

CREDIT AGREEMENT

 

dated as of

 

September 27, 2013

 

among

 

MAIN STREET CAPITAL CORPORATION

 

as Borrower,

 

the Guarantors Party Hereto,

 

the Lenders Party Hereto

 

and

 

BRANCH BANKING AND TRUST COMPANY,

 

as Administrative Agent

 

REGIONS CAPITAL MARKETS,

 

as Joint Lead Arranger and Syndication Agent

 

and

 

BB&T CAPITAL MARKETS,

 

as Joint Lead Arranger

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

1

 

 

 

SECTION 1.01.

Definitions

1

SECTION 1.02.

Accounting Terms and Determinations

46

SECTION 1.03.

Use of Defined Terms

46

SECTION 1.04.

Terms Generally

46

SECTION 1.05.

Amendment and Restatement of Existing Credit Agreement

47

 

 

 

ARTICLE II THE CREDIT

47

 

 

 

SECTION 2.01.

Commitments to Make Advances

47

SECTION 2.02.

Method of Borrowing Advances

48

SECTION 2.03.

Continuation and Conversion Elections

50

SECTION 2.04.

Notes

50

SECTION 2.05.

Maturity of Advances

50

SECTION 2.06.

Interest Rates

51

SECTION 2.07.

Fees

52

SECTION 2.08.

Optional Termination or Reduction of Commitments

52

SECTION 2.09.

Termination of Commitments

53

SECTION 2.10.

Optional Prepayments

53

SECTION 2.11.

Mandatory Prepayments

53

SECTION 2.12.

General Provisions as to Payments

55

SECTION 2.13.

Computation of Interest and Fees

60

SECTION 2.14.

Increase in Commitments

61

SECTION 2.15.

Extension Options

63

 

 

 

ARTICLE III CONDITIONS TO BORROWINGS

64

 

 

 

SECTION 3.01.

Conditions to Closing and First Borrowing

64

SECTION 3.02.

Conditions to All Borrowings

66

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

67

 

 

 

SECTION 4.01.

Existence and Power

67

SECTION 4.02.

Organizational and Governmental Authorization; No Contravention

67

SECTION 4.03.

Binding Effect

68

SECTION 4.04.

Financial Information

68

SECTION 4.05.

Litigation

68

SECTION 4.06.

Compliance with ERISA

68

SECTION 4.07.

Payment of Taxes

69

SECTION 4.08.

Subsidiaries

69

SECTION 4.09.

Investment Company Act, Etc.

69

SECTION 4.10.

All Consents Required

69

SECTION 4.11.

Ownership of Property; Liens

70

 

i

--------------------------------------------------------------------------------


 

SECTION 4.12.

No Default

70

SECTION 4.13.

Full Disclosure

70

SECTION 4.14.

Environmental Matters

70

SECTION 4.15.

Compliance with Laws

70

SECTION 4.16.

Capital Securities

71

SECTION 4.17.

Margin Stock

71

SECTION 4.18.

Insolvency

71

SECTION 4.19.

Collateral Documents

72

SECTION 4.20.

Labor Matters

72

SECTION 4.21.

Patents, Trademarks, Etc.

72

SECTION 4.22.

Insurance

72

SECTION 4.23.

Anti-Terrorism Laws

73

SECTION 4.24.

Ownership Structure

73

SECTION 4.25.

Reports Accurate; Disclosure

73

SECTION 4.26.

Location of Offices

73

SECTION 4.27.

Affiliate Transactions

74

SECTION 4.28.

Broker’s Fees

74

SECTION 4.29.

Survival of Representations and Warranties, Etc.

74

SECTION 4.30.

Loans and Investments

74

SECTION 4.31.

No Default or Event of Default

74

SECTION 4.32.

USA Patriot Act; OFAC

74

SECTION 4.33.

Material Contracts

75

SECTION 4.34.

Collateral-Mortgage Property

75

SECTION 4.35.

Mortgaged Properties

75

SECTION 4.36.

Common Enterprise

75

SECTION 4.37.

Investment Policies

76

SECTION 4.38.

Eligibility of Portfolio Investments

76

SECTION 4.39.

Portfolio Investments

76

SECTION 4.40.

Selection Procedures

76

SECTION 4.41.

Coverage Requirement

76

 

 

 

ARTICLE V COVENANTS

77

 

 

 

SECTION 5.01.

Information

77

SECTION 5.02.

Inspection of Property, Books and Records

79

SECTION 5.03.

Maintenance of RIC Status and Business Development Company

79

SECTION 5.04.

Minimum Availability

80

SECTION 5.05.

Capital Expenditures

80

SECTION 5.06.

Sale/Leasebacks

80

SECTION 5.07.

Minimum Consolidated Tangible Net Worth

80

SECTION 5.08.

Acquisitions

80

SECTION 5.09.

Interest Coverage Ratio

80

SECTION 5.10.

Asset Coverage Ratio

80

SECTION 5.11.

Loans or Advances

80

SECTION 5.12.

Restricted Payments

81

SECTION 5.13.

Investments

81

SECTION 5.14.

Negative Pledge

81

 

ii

--------------------------------------------------------------------------------


 

SECTION 5.15.

Maintenance of Existence, etc.

83

SECTION 5.16.

Dissolution

83

SECTION 5.17.

Consolidations, Mergers and Sales of Assets

83

SECTION 5.18.

Use of Proceeds

84

SECTION 5.19.

Compliance with Laws; Payment of Taxes

84

SECTION 5.20.

Insurance

84

SECTION 5.21.

Change in Fiscal Year

85

SECTION 5.22.

Maintenance of Property

85

SECTION 5.23.

Environmental Notices

85

SECTION 5.24.

Environmental Matters

85

SECTION 5.25.

Environmental Release

85

SECTION 5.26.

[Intentionally omitted.]

85

SECTION 5.27.

Transactions with Affiliates

85

SECTION 5.28.

Joinder of Subsidiaries

86

SECTION 5.29.

No Restrictive Agreement

87

SECTION 5.30.

Partnerships and Joint Ventures

88

SECTION 5.31.

Additional Debt

88

SECTION 5.32.

[Intentionally omitted]

89

SECTION 5.33.

Modifications of Organizational Documents

89

SECTION 5.34.

ERISA Exemptions

89

SECTION 5.35.

Hedge Transactions

89

SECTION 5.36.

Performance of Loan Documents

89

SECTION 5.37.

Operating Leases

89

SECTION 5.38.

[Intentionally omitted]

90

SECTION 5.39.

Compliance with Investment Policies and Investment Documents

90

SECTION 5.40.

Delivery of Collateral to Collateral Custodian

90

SECTION 5.41.

Custody Agreements

90

 

 

 

ARTICLE VI DEFAULTS

90

 

 

 

SECTION 6.01.

Events of Default

90

SECTION 6.02.

Notice of Default

94

SECTION 6.03.

[Intentionally omitted.]

94

SECTION 6.04.

Allocation of Proceeds

94

 

 

 

ARTICLE VII THE ADMINISTRATIVE AGENT

95

 

 

 

SECTION 7.01.

Appointment and Authority

95

SECTION 7.02.

Rights as a Lender

96

SECTION 7.03.

Exculpatory Provisions

96

SECTION 7.04.

Reliance by Administrative Agent

97

SECTION 7.05.

Delegation of Duties

97

SECTION 7.06.

Resignation of Administrative Agent

97

SECTION 7.07.

Non-Reliance on Administrative Agent and Other Lenders

98

SECTION 7.08.

No Other Duties, etc.

98

SECTION 7.09.

Other Agents

99

SECTION 7.10.

Hedging Agreements, Cash Management Services and Bank Products

99

 

iii

--------------------------------------------------------------------------------


 

SECTION 7.11.

Administrative Agent May File Proofs of Claim

99

SECTION 7.12.

Collateral and Guaranty Matters

100

 

 

 

ARTICLE VIII CHANGE IN CIRCUMSTANCES; COMPENSATION

100

 

 

 

SECTION 8.01.

Basis for Determining Interest Rate Inadequate or Unfair

100

SECTION 8.02.

Illegality

101

SECTION 8.03.

Increased Cost and Reduced Return

101

SECTION 8.04.

Base Rate Advances Substituted for Affected Euro-Dollar Advances

102

SECTION 8.05.

Compensation

103

 

 

 

ARTICLE IX MISCELLANEOUS

104

 

 

 

SECTION 9.01.

Notices Generally

104

SECTION 9.02.

No Waivers

105

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

106

SECTION 9.04.

Setoffs; Sharing of Set-Offs; Application of Payments; Replacement of Lenders

108

SECTION 9.05.

Amendments and Waivers

110

SECTION 9.06.

Margin Stock Collateral

112

SECTION 9.07.

Successors and Assigns

112

SECTION 9.08.

Defaulting Lenders

116

SECTION 9.09.

Confidentiality

118

SECTION 9.10.

Representation by Lenders

118

SECTION 9.11.

Obligations Several

118

SECTION 9.12.

Survival of Certain Obligations

119

SECTION 9.13.

North Carolina Law

119

SECTION 9.14.

Severability

119

SECTION 9.15.

Interest

119

SECTION 9.16.

Interpretation

119

SECTION 9.17.

Counterparts; Integration; Effectiveness; Electronic Execution

119

SECTION 9.18.

Jurisdiction; Waiver of Venue; Service of Process; Waiver of Jury Trial

120

SECTION 9.19.

Independence of Covenants

121

SECTION 9.20.

Concerning Certificates

121

SECTION 9.21.

Patriot Act Notice

121

SECTION 9.22.

No Fiduciary Relationship

121

 

 

 

ARTICLE X GUARANTY

122

 

 

 

SECTION 10.01.

Unconditional Guaranty

122

SECTION 10.02.

Obligations Absolute

122

SECTION 10.03.

Continuing Obligations; Reinstatement

124

SECTION 10.04.

Additional Security, Etc.

125

SECTION 10.05.

Information Concerning the Borrower

125

SECTION 10.06.

Guarantors’ Subordination

125

 

iv

--------------------------------------------------------------------------------


 

SECTION 10.07.

Waiver of Subrogation

125

SECTION 10.08.

Enforcement

126

SECTION 10.09.

Miscellaneous

126

SECTION 10.10.

Keepwell

126

SECTION 10.11.

Consent and Reaffirmation

127

 

Schedules:

Schedule 1.01 – Mortgaged Property

Schedule 4.08 – Subsidiaries of Loan Parties

Schedule 4.24 – Subsidiaries of Loan Parties

Schedule 4.30 – Loans and Investments

Schedule 4.33 – Material Contracts

Schedule 5.11 – Loans and Advances

Schedule 5.14 – Existing Liens

Schedule 5.31 – Existing Debt

Schedule 5.37 – Operating Leases

 

Exhibits:

 

Exhibit A – Form of Notice of Borrowing

Exhibit B-1 – Form of Revolver Note

Exhibit B-2 – Form of Swing Advance Note

Exhibit C – Form of Notice of Continuation or Conversion

Exhibit D – Form of Borrowing Base Certification Report

Exhibit E – Form of Control Agreement Notice re Amendment and Restatement of
Credit Agreement

Exhibit F – Form of Compliance Certificate

Exhibit G – Form of Joinder and Reaffirmation Agreement

Exhibit H – Form of Assignment and Assumption

Exhibit I – Form of Designation Notice

Exhibit J-1 Form of U.S. Tax Compliance Certificate

Exhibit J-2 Form of U.S. Tax Compliance Certificate

Exhibit J-3 Form of U.S. Tax Compliance Certificate

Exhibit J-4 Form of U.S. Tax Compliance Certificate

 

v

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is dated as of September 27,
2013 among MAIN STREET CAPITAL CORPORATION, a Maryland corporation, as borrower,
the GUARANTORS party hereto, as guarantors, the LENDERS party hereto and BRANCH
BANKING AND TRUST COMPANY, as Administrative Agent.

 

RECITALS

 

A.                                    Certain of the parties hereto are parties
to an Amended and Restated Credit Agreement dated as of September 20, 2010 by
and among the Borrower, the Guarantors party thereto, Branch Banking and Trust
Company, as Administrative Agent and Swingline Lender, and the Lenders party
thereto (as amended, the “Existing Credit Agreement”), and certain other Loan
Documents entered into in connection with (and as defined in) the Existing
Credit Agreement (collectively with the Existing Credit Agreement, as amended,
the “Existing Loan Documents”), pursuant to which the Lenders party thereto
provided credit facilities to the Borrower in the aggregate principal amount of
up to $382,500,000, subject to increase from time to time to a maximum aggregate
principal amount of $425,000,000 as set forth in the Existing Credit Agreement.

 

B.                                    The parties wish to enter into this
Agreement and the Loan Documents to provide credit facilities to the Borrower in
the aggregate principal amount of up to $445,000,000 (subject to increase from
time to time to a maximum aggregate principal amount of $500,000,000), which
shall amend, restate, replace and supersede (but not cause a novation of) the
Existing Credit Agreement and the other Existing Loan Documents and which
hereinafter shall govern the terms and conditions under which the Lenders shall
provide senior revolving credit facilities to the Borrower.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.01.                                                                    
Definitions.  The terms as defined in this Section 1.01 shall, for all purposes
of this Agreement and any amendment hereto (except as otherwise expressly
provided or unless the context otherwise requires), have the meanings set forth
herein:

 

“Acquisition” means any transaction or series of related transactions (other
than a Portfolio Investment) for the purpose of, or resulting in, directly or
indirectly, (a) the acquisition by the Borrower or any Subsidiary of all or
substantially all of the assets of a Person (other than a Subsidiary) or of any
business or division of a Person (other than a Subsidiary), (b) the acquisition
by the Borrower or any Subsidiary of more than 50% of any class of Voting Stock
(or similar ownership interests) of any Person (provided that formation or
organization of any

 

1

--------------------------------------------------------------------------------


 

Wholly Owned Subsidiary shall not constitute an “Acquisition” to the extent that
the amount of the Investment in such entity is permitted under Sections 5.08 and
5.12), or (c) a merger, consolidation, amalgamation or other combination by the
Borrower or any Subsidiary with another Person (other than a Subsidiary) if the
Borrower or such Subsidiary is the surviving entity; provided that in any merger
involving the Borrower, the Borrower must be the surviving entity.

 

“Additional Lender” has the meaning set forth in Section 2.14(a).

 

“Adjusted London InterBank Offered Rate” applicable to any Interest Period means
a rate per annum equal to the quotient obtained (rounded upwards, if necessary,
to the next higher 1/100th of 1%) by dividing (i) the applicable London
InterBank Offered Rate for such Interest Period by (ii) 1.00 minus the
Euro-Dollar Reserve Percentage.

 

“Administrative Agent” means BB&T, in its capacity as administrative agent for
the Lenders, and its successors and permitted assigns in such capacity.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Rate” means, as to any Eligible Investment and subject to adjustment as
provided in the definition of Borrowing Base, the following percentages with
respect to such Eligible Investment:

 

Portfolio Investment

 

Advance
Rate

 

Cash and Cash Equivalents

 

100

%

Eligible Quoted Senior Bank Loan Investments

 

80

%

Eligible Investment Grade Debt Securities

 

80

%

Eligible Core Portfolio Investments

 

70

%

Eligible Unquoted Senior Bank Loan Investments and Eligible Non-Investment Grade
Debt Securities

 

65

%

 

“Advances” means collectively the Revolver Advances and the Swing Advances. 
“Advance” means any one of such Advances, as the context may require.

 

“Affiliate” of any Person means (i) any other Person which directly, or
indirectly through one or more intermediaries, controls such Person, (ii) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (iii) any other
Person of which such Person owns, directly or indirectly, 10% or

 

2

--------------------------------------------------------------------------------


 

more of the common stock or equivalent equity interests.  As used herein, the
term “control” means possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise. 
Notwithstanding the foregoing, the term “Affiliate” shall not include any Person
that is an “Affiliate” solely by reason of the Borrower or any Subsidiary’s
investment therein in connection with a Core Portfolio Investment in the
ordinary course of business and consistent with the Investment Policies.

 

“Agreement” means this Second Amended and Restated Credit Agreement, together
with all amendments and supplements hereto.

 

“Applicable Laws” means all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Applicable Margin” has the meaning set forth in Section 2.06(a).

 

“Applicable Percentage” means with respect to any Lender, the percentage of the
total Revolver Commitments represented by such Lender’s Revolver Commitment.  If
the Revolver Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolver Commitments most recently in effect,
giving effect to any assignments.

 

“Approved Dealer” means a broker-dealer acceptable to the Administrative Agent
in its sole discretion.  The Administrative Agent acknowledges and agrees that
the following broker-dealers are acceptable as Approved Dealers:  Credit Suisse
Group AG, Bank of America, Wells Fargo & Company, Citigroup, Inc., Goldman
Sachs & Co., Deutsche Bank AG, UBS AG, Toronto Dominion Bank, Jefferies
Group, Inc., Macquarie Group, Ltd., Barclays PLC, Royal Bank of Scotland, Bank
of New York, Royal Bank of Canada, JP Morgan Chase & Co. and Morgan Stanley.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Approved Pricing Service” means a pricing or quotation service acceptable to
the Administrative Agent in its sole discretion.  The Administrative Agent
acknowledges and agrees that the following pricing and quotation services are
acceptable as an Approved Pricing Service: (i) Markit; (ii) Loan Pricing
Corporation (LPC); (iii) LoanX, Inc.; and (iv) IDC.

 

“Asset Coverage Ratio” means the ratio of Consolidated Tangible Net Worth to
outstanding Revolver Advances.

 

3

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form approved by the
Administrative Agent.

 

“Assignment of Mortgage” means, as to each Portfolio Investment secured by an
interest in real property, one or more assignments, notices of transfer or
equivalent instruments, each in recordable form and sufficient under the laws of
the relevant jurisdiction to reflect the transfer of the related mortgage, deed
of trust, security deed or similar security instrument and all other documents
related to such Portfolio Investment and, to the extent requested by the
Administrative Agent, to grant a perfected lien thereon by the Borrower in favor
of the Administrative Agent on behalf of the Secured Parties, each such
Assignment of Mortgage to be in form and substance acceptable to the
Administrative Agent.

 

“Bailee Agreement” means an agreement in form and substance reasonably
acceptable to the Administrative Agent and executed by a Person (other than an
Obligor, a Loan Party or any of their respective Affiliates) that is in
possession of any Collateral pursuant to which such Person acknowledges the Lien
of the Administrative Agent for the benefit of the Secured Parties.

 

“Bank Products” means any:  (1) Hedging Agreements; and (2) other services or
facilities provided to any Loan Party by BB&T or any Lender that provides the
initial funding of any Revolver Commitment on the Closing Date or any Additional
Lender that provides the funding of a Revolver Commitment on any Commitment
Increase Date (but not any assignee of any of the foregoing Lenders) or any of
their respective Affiliates, in each case solely until such Person has assigned
all of its interests under this Agreement (each, in such capacity, a “Bank
Product Bank”) (but excluding Cash Management Services) with respect to
(a) credit cards, (b) purchase cards, (c) merchant services constituting a line
of credit, and (d) leasing.

 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978
(11 U.S.C. §§101, et. seq.), as amended from time to time.

 

“Base Rate” means for any Base Rate Advance for any day, the rate per annum
equal to the higher as of such day of (i) the Prime Rate, and (ii)  one-half of
one percent (0.5%) above the Federal Funds Rate.  For purposes of determining
the Base Rate for any day, changes in the Prime Rate or the Federal Funds Rate
shall be effective on the date of each such change.

 

“Base Rate Advance” means, with respect to any Advance, such Advance when such
Advance bears or is to bear interest at a rate based upon the Base Rate.

 

“BB&T” means Branch Banking and Trust Company, and its successors.

 

“Borrower” means Main Street Capital Corporation, a Maryland corporation, and
its successors and its permitted assigns.

 

“Borrowing” means a borrowing hereunder consisting of Revolver Advances made to
the Borrower at the same time by all of the Lenders pursuant to Article II.  A
Borrowing

 

4

--------------------------------------------------------------------------------


 

is a “Base Rate Borrowing” if such Advances are Base Rate Advances.  A Borrowing
is a “Euro-Dollar Borrowing” if such Advances are Euro-Dollar Advances.  A
Borrowing is a “Tranche Euro-Dollar Borrowing” if such Advances are Tranche
Euro-Dollar Advances.  A Borrowing is an “Index Euro-Dollar Borrowing” if such
Advances are Index Euro-Dollar Advances.

 

“Borrowing Base” means, based on the most recent Borrowing Base Certification
Report which as of the date of a determination of the Borrowing Base has been
received by the Administrative Agent, the sum of the applicable Advance Rates of
the Value of each Eligible Investment identified in the definition of “Advance
Rate” in this Section 1.01 (including Pre-Positioned Investments); provided,
however, that:

 

(a)                                 in no event shall more than 20% of the
aggregate value of the Borrowing Base consist of Eligible Non-Investment Grade
Debt Securities and Eligible Unquoted Senior Bank Loan Investments (in each case
after giving effect to Advance Rates);

 

(b)                                 in no event shall more than 15% of the
aggregate value of the Borrowing Base consist of debtor-in-possession
Investments (in each case after giving effect to Advance Rates);

 

(c)                                  for purposes of calculating the Borrowing
Base, no single Portfolio Investment shall be included in the Borrowing Base at
a Value in excess of (i) $20,000,000, if the total number of Portfolio
Investments is fewer than 35 or the Borrowing Base is less than $175,000,000
(for purposes of calculating the $175,000,000 test no single Portfolio
Investment shall be Valued at greater than $20,000,000); or (ii) $25,000,000, if
the total number of Portfolio Investments is 35 or more and the Borrowing Base
is greater than or equal to $175,000,000 (for purposes of calculating the
$175,000,000 test no single Portfolio Investment shall be Valued at greater than
$20,000,000); notwithstanding the foregoing, no more than 15 Portfolio
Investments shall be included in the Borrowing Base at a Value greater than
$20,000,000 at any time for purposes of this calculation;

 

(d)                                 in no event shall there be fewer than twelve
(12) Core Portfolio Investments in the Borrowing Base;

 

(e)                                  all filings and other actions required to
perfect the first-priority security interest of the Administrative Agent on
behalf of the Secured Parties in the Portfolio Investments comprising the
Borrowing Base have been made or taken (and any Portfolio Investment for which
all perfection steps have not been completed, including securities perfected by
possession that have not yet been delivered to the Collateral Custodian or a
bailee that has delivered a valid, binding and effective Bailee Agreement to the
Administrative Agent in accordance with Section 5.40, shall be excluded from the
Borrowing Base until such completion);

 

(f)                                   in no event shall more than 2.5% of the
aggregate value of the Borrowing Base consist of Investments in which, in each
case, the Primary Obligor is organized under the laws of, or maintains its chief
executive office and principal residence in, Canada or any province thereof
(after giving effect to Advance Rates); and

 

5

--------------------------------------------------------------------------------


 

(g)                                  (i)  in no event shall more than 10% of the
aggregate value of the Borrowing Base consist of Investments in which the
Obligor’s primary business is in the gaming industry (after giving effect to
Advance Rates), (ii) in no event shall more than 10% of the aggregate value of
the Borrowing Base consist of Investments in which the Obligor’s primary
business is in the bio tech industry (after giving effect to Advance Rates),
(iii) in no event shall more than 10% of the aggregate value of the Borrowing
Base consist of Investments in which the Obligor’s primary business is in the
oil or gas exploration industry (after giving effect to Advance Rates) and
(iv) in no event shall more than 15% of the aggregate value of the Borrowing
Base consist of Investments in which the Obligor’s primary business is in the
gaming industry, in the bio tech industry or in the oil or gas exploration
industry (after giving effect to Advance Rates).

 

“Borrowing Base Certification Report” means a report in the form attached hereto
as Exhibit D, and otherwise satisfactory to the Administrative Agent, certified
by the chief financial officer or other authorized officer of the Borrower
regarding the Eligible Investments, and including or attaching a list of all
Portfolio Investments included in the Borrowing Base and the most recent Value
(and the source of determination of the Value) for each.  Upon receipt by the
Administrative Agent, a Borrowing Base Certification Report shall be subject to
the Administrative Agent’s satisfactory review, acceptance or correction, in the
exercise of its reasonable discretion.

 

“Capital Expenditures” means for any period the sum of all capital expenditures
incurred during such period by the Borrower and its Consolidated Subsidiaries,
as determined in accordance with GAAP; provided that in no event shall a
Portfolio Investment be considered a Capital Expenditure.

 

“Capital Securities” means, with respect to any Person, any and all shares,
interests (including membership interests and partnership interests),
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital (including any instruments convertible into
equity), whether now outstanding or issued after the Closing Date.

 

“Cash” means money, currency or a credit balance in any demand or deposit
account with a United States federal or state chartered commercial bank of
recognized standing having capital and surplus in excess of $500 million, so
long as such bank has not been a Defaulting Lender for more than three
(3) business days after notice to Borrower (which notice may be given by
telephone or e-mail), which bank or its holding company has a short-term
commercial paper rating of: (a) at least A-1 or the equivalent by S&P or at
least P-1 or the equivalent by Moody’s, or (b) at least A-2 or the equivalent by
S&P or at least P-2 or the equivalent by Moody’s (or, in the case of a current
Lender only, if not rated by S&P or Moody’s, such Lender is rated by another
rating agency acceptable to the Administrative Agent and such Lender’s rating by
such rating agency is not lower than its rating by such rating agency on the
Closing Date) and (i) all amounts and assets credited to such account are
directly and fully guaranteed or insured by the United States of America or any
agency thereof (provided that the full faith and credit of the United States is
pledged in support thereof) or (ii) such bank is otherwise acceptable at all
times and from time to time to the Administrative Agent in its sole discretion. 
The Administrative Agent acknowledges that, on the Closing Date, Amegy Bank,

 

6

--------------------------------------------------------------------------------


 

National Association, and each current Lender hereunder are acceptable banks
within the meaning of clause (b)(ii) of this definition.

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency thereof (provided that
the full faith and credit of the United States is pledged in support thereof)
with maturities of not more than one year from the date acquired; (b) time
deposits and certificates of deposit with maturities of not more than one
(1) year from the date acquired issued by a United States federal or state
chartered commercial bank of recognized standing having capital and surplus in
excess of $500 million, and which bank or its holding company has a short-term
commercial paper rating of at least A-1 or the equivalent by S&P or at least P-1
or the equivalent by Moody’s; and (c) investments in money market funds
(i) which mature not more than ninety (90) days from the date acquired and are
payable on demand, (ii) with respect to which there has been no failure to honor
a request for withdrawal, (iii) which are registered under the Investment
Company Act of 1940, as amended, (iv) which have net assets of at least
$500,000,000 and (v) which maintain a stable share price of not less than One
Dollar ($1.00) per share and are either (A) directly and fully guaranteed or
insured by the United States of America or any agency thereof (provided that the
full faith and credit of the United States is pledged in support thereof) or
(B) maintain a rating of at least A-2 or better by S&P and are maintained with
an investment fund manager that is otherwise acceptable at all times and from
time to time to the Administrative Agent in its sole discretion; provided that,
notwithstanding the foregoing, no asset, agreement, or investment maintained or
entered into with, or issued, guaranteed by, or administered by a Lender that
has been a Defaulting Lender for more than three (3) business days after notice
to Borrower (which notice may be given by telephone or e-mail) shall be a “Cash
Equivalent” hereunder.  The Administrative Agent acknowledges that, on the
Closing Date, Fidelity Investments is an acceptable investment fund manager
within the meaning of the foregoing clause (B).

 

“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party by BB&T or any Lender that
provides the initial funding of any Revolver Commitment on the Closing Date or
any Additional Lender that provides the funding of a Revolver Commitment on any
Commitment Increase Date (but not any assignee of any of the foregoing Lenders)
or any of their respective Affiliates, in each case solely until such Person has
assigned all of its interests under this Agreement (each, in such capacity, a
“Cash Management Bank”): (a) ACH transactions, (b) cash management services,
including, without limitation, controlled disbursement services, treasury,
depository, overdraft, and electronic funds transfer services, (c) foreign
exchange facilities, (d) credit or debit cards, and (e) merchant services not
constituting a Bank Product.

 

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. §9601 et seq. and its implementing regulations and
amendments.

 

“CERCLIS” means the Comprehensive Environmental Response Compensation and
Liability Information System established pursuant to CERCLA.

 

“Change in Control” means the occurrence after the Closing Date of any of the
following: (i) any Person or two or more Persons acting in concert (excluding
the Persons that are officers and directors of the Borrower on the Closing Date)
shall have acquired beneficial

 

7

--------------------------------------------------------------------------------


 

ownership (within the meaning of Rule 13d-3 of the SEC under the Securities
Exchange Act of 1934) of 35% or more of the outstanding shares of the voting
stock of the Borrower; or (ii) as of any date a majority of the board of
directors of the Borrower consists of individuals who were not either
(A) directors of the Borrower as of the corresponding date of the previous year,
(B) selected or nominated to become directors by the board of directors of the
Borrower of which a majority consisted of individuals described in clause (A),
or (C) selected or nominated to become directors by the board of directors of
the Borrower of which a majority consisted of individuals described in clause
(A) and individuals described in clause (B).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
requirement, guideline or directive (whether or not having the force of law) by
any Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, requirements, guidelines or directives thereunder or issued
in connection therewith or in implementation thereof and (y) all requests,
rules, requirements, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, implemented or
issued.

 

“Closing Certificate” has the meaning set forth in Section 3.01(d).

 

“Closing Date” means September 27, 2013.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
Federal tax code.  Any reference to any provision of the Code shall also be
deemed to be a reference to any successor provision or provisions thereof.

 

“Collateral” means collectively:  (1) (i) 100% of the Capital Securities of the
Guarantors and of the current and future Domestic Subsidiaries of the Borrower
and Guarantors; (ii) 65% (or, if less, the entire interest owned by the
applicable Loan Party) of the issued and outstanding voting and 100% (or, if
less, the entire interest owned by the applicable Loan Party) of the issued and
outstanding non-voting Capital Securities of any current or future Foreign
Subsidiaries and (iii) all of the other present and future property and assets
of the Borrower and each Guarantor including, but not limited to, machinery and
equipment, inventory and other goods, accounts, accounts receivable, bank
accounts, brokerage accounts, general intangibles, financial assets, investment
property, license rights, patents, trademarks, copyrights, chattel paper,
insurance proceeds, contract rights, hedge agreements, documents, instruments,
indemnification rights, tax refunds, and cash; and (2) any other property which
secures the Obligations pursuant to the Collateral Documents; provided that,
notwithstanding the foregoing, “Collateral” shall not include (i) equity
interests in any SBIC Entity until such time as a pledge thereof is required
pursuant to Section 5.28(d), (ii) property rights in Capital Securities issued
by a Person other than a Subsidiary, or in any Operating Documents of any such
issuer, to the extent

 

8

--------------------------------------------------------------------------------


 

the security interest of the Administrative Agent does not attach thereto
pursuant to the terms of the Collateral Documents and (iii) equity interests in
any SPV Subsidiary.

 

“Collateral Custodian” means any and each of (i) BB&T, in its capacity as
Collateral Custodian under the Custodial Agreement to which it is a party,
together with its successors and permitted assigns and (ii) any other Person
acting as a collateral custodian with respect to any Collateral under any
Custodial Agreement entered into in accordance with the terms of this
Agreement.  Notwithstanding the foregoing, the Collateral Custodian shall at all
times be satisfactory to the Administrative Agent, in its reasonable discretion.

 

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, and all other agreements (including control agreements), instruments
and other documents, whether now existing or hereafter in effect, pursuant to
which the Borrower or any Subsidiary shall grant or convey (or shall have
granted or conveyed) to the Secured Parties a Lien in, or any other Person shall
acknowledge any such Lien in, property as security for all or any portion of the
Obligations, as any of them may be amended, modified or supplemented from time
to time.

 

“Commitment Increase” has the meaning set forth in Section 2.14(a).

 

“Commitment Increase Date” has the meaning set forth in Section 2.14(c).

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” has the meaning set forth in Section 5.01(c).

 

“Consolidated EBITDA” means and includes, for the Borrower and the Consolidated
Subsidiaries that are Guarantors for any period, an amount equal to the sum of
(a) Consolidated Net Investment Income for such period; plus, (b) to the extent
such amounts were deducted in computing Consolidated Net Investment Income for
such period: (i) Consolidated Interest Expense for such period; (ii) income tax
expense for such period, determined on a consolidated basis in accordance with
GAAP; and (iii) Depreciation and Amortization for such period, determined on a
consolidated basis in accordance with GAAP.  For avoidance of doubt, income and
expenses of the SBIC Entities and any SPV Subsidiary shall not be included for
purposes of calculating Consolidated EBITDA, except to the extent of dividends
or distributions from such entities actually received by the Borrower or any
Guarantor.

 

“Consolidated Interest Expense” for any period means interest, whether expensed
or capitalized, in respect of Debt of the Borrower or any of its Consolidated
Subsidiaries that are Guarantors outstanding during such period on a
consolidated basis in accordance with GAAP.  For avoidance of doubt, interest,
whether expensed or capitalized, of the SBIC Entities and any SPV Subsidiary
shall not be included for purposes of calculating Consolidated Interest Expense.

 

“Consolidated Net Investment Income” means, for any period, the net investment
income of the Borrower and the Consolidated Subsidiaries that are Guarantors set
forth or reflected on the consolidated income statement of the Borrower and its
Consolidated Subsidiaries

 

9

--------------------------------------------------------------------------------


 

for such period prepared in accordance with GAAP.  For avoidance of doubt, net
investment income of the SBIC Entities and any SPV Subsidiary shall not be
included for purposes of calculating Consolidated Net Investment Income, except
to the extent of dividends or distributions from such entities actually received
by the Borrower or any Guarantor.

 

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which, in accordance with GAAP, would be consolidated with those of
the Borrower in its consolidated financial statements as of such date.

 

“Consolidated Tangible Net Worth” means, at any time, Net Assets less the sum of
the value, (to the extent reflected in determining Net Assets) as set forth or
reflected on the most recent consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, on a consolidated basis prepared in accordance with
GAAP (but without giving effect to the operation of Accounting Standards
Codification No. 825-10), of

 

(A)                               All assets which would be treated as
intangible assets for balance sheet presentation purposes under GAAP, including
without limitation goodwill (whether representing the excess of cost over book
value of assets acquired, or otherwise), trademarks, tradenames, copyrights,
patents and technologies, and unamortized debt discount and expense;

 

(B)                               To the extent not included in (A) of this
definition, any amount at which the Capital Securities of the Borrower appear as
an asset on the balance sheet of the Borrower and its Consolidated Subsidiaries;

 

(C)                               To the extent not included in (A) of this
definition, any amount at which the investment in Main Street Capital Partners,
LLC appears as an asset on the balance sheet of the Borrower and its
Consolidated Subsidiaries; and

 

(D)                               Loans or advances to owners of Borrower’s
Capital Securities, or to directors, officers, managers or employees of Borrower
and its Consolidated Subsidiaries.

 

Notwithstanding the fact that the SBIC Entities and the SPV Subsidiaries are not
Loan Parties, the SBIC Entities and the SPV Subsidiaries shall be included for
purposes of calculating Consolidated Tangible Net Worth and the Asset Coverage
Ratio.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with any Loan Party, are treated as a single employer under
Section 414 of the Code.

 

“Core Portfolio Investment” means a Portfolio Investment originated by the
Borrower (or co-originated by the Borrower so long as such Portfolio Investment
complies with all Borrower’s Investment Policies and is subject to the same due
diligence by Borrower as Portfolio Investments originated solely by the
Borrower).  For avoidance of doubt, Core Portfolio Investments shall not include
Cash, Cash Equivalents, any Senior Bank Loan Investment or any Debt Security.

 

10

--------------------------------------------------------------------------------


 

“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its Revolver Advances and such Lender’s participation in
Swing Advances at such time.

 

“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
in connection with this Agreement and the other Loan Documents, including
without limitation (i) the reasonable fees, charges and disbursements of
(A) counsel for the Administrative Agent, (B) outside consultants for the
Administrative Agent, (C) appraisers, (D) commercial finance examinations, and
(E) all such out-of-pocket expenses incurred during any workout, restructuring
or negotiations in respect of the Obligations; and (ii) in connection with
(A) the syndication of the credit facilities provided for herein, (B) the
administration, management, execution and delivery of this Agreement and the
other Loan Documents, and the preparation, negotiation, administration and
management of any amendments, modifications or waivers of the provisions of this
Agreement and the other Loan Documents (whether or not the transactions
contemplated thereby shall be consummated), or (C) the enforcement or protection
of its rights in connection with this Agreement or the Loan Documents or efforts
to preserve, protect, collect, or enforce the Collateral; and (b) all reasonable
out-of-pocket expenses incurred by the Secured Parties who are not the
Administrative Agent or any Affiliate of any of them, after the occurrence and
during the continuance of an Event of Default.

 

“Custodial Agreement” means, collectively, the Amended and Restated Custodial
Agreement dated as of September 20, 2010 among Borrower, Administrative Agent
and Branch Banking and Trust Company, Mortgage Custody Department of Corporate
Trust Services and any and each other custodial agreement entered into among a
Person acting as Collateral Custodian, the Borrower and the Administrative
Agent, in each case as the same may from time to time be amended, restated,
supplemented or otherwise modified.

 

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money; (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments; (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business;
(iv) all obligations of such Person as lessee under capital leases; (v) all
obligations of such Person to reimburse any bank or other Person in respect of
amounts payable under a banker’s acceptance; (vi) all Redeemable Preferred
Securities of such Person; (vii) all obligations (absolute or contingent) of
such Person to reimburse any bank or other Person in respect of amounts which
are available to be drawn or have been drawn under a letter of credit or similar
instrument; (viii) all Debt of others secured by a Lien on any asset of such
Person, whether or not such Debt is assumed by such Person; (ix) all Debt of
others Guaranteed by such Person; (x) all obligations of such Person with
respect to interest rate protection agreements, foreign currency exchange
agreements or other hedging agreements (valued at the termination value thereof
computed in accordance with a method approved by the International Swap Dealers
Association and agreed to by such Person in the applicable hedging agreement, if
any); (xi) all obligations of such Person under any synthetic lease, tax
retention operating lease, sale and leaseback transaction, asset securitization,
off-balance sheet loan or other off-balance sheet financing product; (xii) all
obligations of such Person to purchase securities or other property arising out
of or in connection with the sale of the same or substantially similar

 

11

--------------------------------------------------------------------------------


 

securities or property; and (xiii) all obligations of such Person created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person.  The Debt of any Person shall
include the Debt of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefore as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Debt provide that such Person is
not liable therefor.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Debt Security” means a note, bond, debenture, trust receipt or other
obligation, instrument or evidence of indebtedness, including debt instruments
of public and private issuers and tax-exempt securities, but specifically
excluding (i) Equity Securities or (ii) any security which by its terms permits
the payment obligation of the Obligor thereunder to be converted into or
exchanged for equity capital of such Obligor.  For the avoidance of doubt, this
definition of “Debt Security” shall not include Core Portfolio Investments or
Senior Bank Loan Investments.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived in writing, become an Event of Default.

 

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s ratable portion of the aggregate Credit
Exposure of all Lenders (calculated as if all Defaulting Lenders had funded all
of their respective Defaulted Advances) over the aggregate outstanding principal
amount of all Revolver Advances of such Defaulting Lender.

 

“Default Period” means, with respect to any Defaulting Lender, (i) in the case
of any Defaulted Advance, the period commencing on the date the applicable
Defaulted Advance was required to be extended to the Borrower under this
Agreement, in the case of a Revolver Advance (after giving effect to any
applicable grace period) and ending on the earlier of the following: (x) the
date on which (A) the Default Excess with respect to such Defaulting Lender has
been reduced to zero (whether by the funding of any Defaulted Advance by such
Defaulting Lender or by the non-pro-rata application of any prepayment pursuant
to Section 9.08(c)) and (B) such Defaulting Lender shall have delivered to the
Borrower and the Administrative Agent a written reaffirmation of its intention
to honor its obligations hereunder; and (y) the date on which the Borrower, the
Administrative Agent and the Required Lenders (and not including such Defaulting
Lender in any such determination, in accordance with Section 9.08(a)) waive the
application of Section 9.08 with respect to such Defaulted Advances of such
Defaulting Lender in writing; (ii) in the case of any Defaulted Payment, the
period commencing on the date the applicable Defaulted Payment was required to
have been paid to the Administrative Agent or other Lender under this Agreement
(after giving effect to any applicable grace period) and ending on the earlier
of the following: (x) the date on which (A) such Defaulted Payment has been paid
to the Administrative Agent or other Lender, as applicable, together with (to
the extent that such Person has not otherwise been compensated by the Borrower
for such Defaulted Payment)

 

12

--------------------------------------------------------------------------------


 

interest thereon for each day from and including the date such amount is paid
but excluding the date of payment, at the greater of the Federal Funds Rate plus
two percent (2.0%) and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation (whether by the
funding of any Defaulted Payment by such Defaulting Lender or by the application
of any amount pursuant to Section 9.08(c)) and (B) such Defaulting Lender shall
have delivered to the Administrative Agent or other Lender, as applicable, a
written reaffirmation of its intention to honor its obligations hereunder with
respect to such payments; and (y) the date on which the Administrative Agent or
any such other Lender, as applicable waives the application of Section 9.08 with
respect to such Defaulted Payments of such Defaulting Lender in writing; and
(iii) in the case of any Distress Event determined by the Administrative Agent
(in its good faith judgment) or the Required Lenders (in their respective good
faith judgment) to exist, the period commencing on the date that the applicable
Distress Event was so determined to exist and ending on the earlier of the
following: (x) the date on which (A) such Distress Event is determined by the
Administrative Agent (in its good faith judgment) or the Required Lenders (in
their respective good faith judgment) to no longer exist and (B) such Defaulting
Lender shall have delivered to the Borrower and the Administrative Agent a
written reaffirmation of its intention to honor its obligations hereunder; and
(y) such date as the Borrower and the Administrative Agent mutually agree, in
their sole discretion, to waive the application of Section 9.08 with respect to
such Distress Event of such Defaulting Lender.

 

“Default Rate” means, with respect to the Advances, on any day, the sum of 2%
plus the then highest interest rate (including the Applicable Margin) which may
be applicable to any Advance (irrespective of whether any such type of Advance
is actually outstanding hereunder).

 

“Defaulted Advance” has the meaning specified in the definition of “Defaulting
Lender”.

 

“Defaulted Investment” means any Investment (a) that is 45 days or more past due
with respect to any interest or principal payments or (b) that is or otherwise
should be considered a non-accrual investment by the Borrower in connection with
its Investment Policies and GAAP.

 

“Defaulted Payment” has the meaning specified in the definition of “Defaulting
Lender”.

 

“Defaulting Lender” means, for so long as any Default Period is in effect, any
Lender (a) that has failed to (i) fund all or any portion of its Advances within
two (2) Domestic Business Days of the date such Advances were required to be
funded hereunder (each such Advance, a “Defaulted Advance”) unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Swingline
Lender or any other Lender any other amount required to be paid by it hereunder
(each such payment a “Defaulted Payment”) within two (2) Domestic Business Days
of the date when due, (b) that has notified the Borrower, the Administrative
Agent or the Swingline Lender in writing that it does not intend to comply with
its funding obligations hereunder (including in respect of its participation in
Swing Advances), or

 

13

--------------------------------------------------------------------------------


 

has made a public statement to that effect (unless such writing or public
statement relates to such Lender’s obligation to fund any Advance hereunder and
states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) that has failed, within three
(3) Domestic Business Days after written request by the Administrative Agent or
the Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) with respect to which, or with respect to a direct or
indirect parent company of which, a Distress Event has occurred; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender, for so long as such Default Period is in
effect, upon delivery of written notice of such determination to the Borrower,
Swingline Lender and each Lender.

 

“Depreciation and Amortization” means for any period an amount equal to the sum
of all depreciation and amortization expenses of the Borrower and its
Consolidated Subsidiaries that are Guarantors for such period, as determined on
a consolidated basis in accordance with GAAP.

 

“Distress Event” means, with respect to any Person (each, a “Distressed
Person”), (i) a voluntary or involuntary case (or comparable proceeding) has
been commenced with respect to such Person under the United States Bankruptcy
Code or any other applicable Debtor Relief Law, (ii) a custodian, conservator,
receiver or similar official has been appointed for such Person or for any
substantial part of such Person’s assets, (iii) after the date hereof, such
Person has consummated or entered into a commitment to consummate a forced (in
the good faith judgment of the Administrative Agent) liquidation, merger, sale
of assets or other transaction resulting, in the good faith judgment of the
Administrative Agent, in a change of ownership or operating control of such
Person supported in whole or in part by guaranties, assumption of liabilities or
other comparable credit support of (including without limitation the
nationalization or assumption of ownership or operating control by) any
Governmental Authority and the Administrative Agent (in its good faith judgment)
or the Required Lenders believe (in their respective good faith judgment) that
such event increases the risk that such Person could default in performing its
obligations hereunder for so long as the Administrative Agent (in its good faith
judgment) or the Required Lenders (in their respective good faith judgment) so
believe, or (iv) such Person has made a general assignment for the benefit of
creditors or has otherwise been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent, bankrupt or deficient in meeting any capital adequacy
or liquidity requirement of any Governmental Authority applicable to such
Person.

 

14

--------------------------------------------------------------------------------


 

“Distressed Person” has the meaning specified in the definition of “Distress
Event”.

 

“Dollars” or “$” means dollars in lawful currency of the United States of
America.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in North Carolina are authorized or required by law to
close.

 

“Domestic Subsidiary” means any Subsidiary which is organized under the laws of
any state or territory of the United States of America.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b) (subject to such consents, if any, as may be
required under Section 9.07(b)); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include (x) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or (y) a natural Person.

 

“Eligible Core Portfolio Investment” means, on any date of determination, any
Core Portfolio Investment that satisfies each of the following requirements:

 

(i)                                     the Core Portfolio Investment is
evidenced by Investment Documents (including, in the case of any Loan other than
a Noteless Loan, an original promissory note) that have been duly authorized and
that are in full force and effect and constitute the legal, valid and binding
obligation of the Obligor of such Core Portfolio Investment to pay the stated
amount of the Loan and interest thereon, and the related Investment Documents
are enforceable against such Obligor in accordance with their respective terms;

 

(ii)                                  the Core Portfolio Investment was made in
accordance with the terms of the Investment Policies and arose in the ordinary
course of the Borrower’s business;

 

(iii)                               such Core Portfolio Investment is a First
Lien Investment, secured by a first priority, perfected security interest on all
or substantially all of the assets of the Obligor;

 

(iv)                              in the case of any Core Portfolio Investment
that is not solely held by the Borrower, the terms and conditions of such Core
Portfolio Investment provide the Borrower with the right to vote to approve or
deny any amendments, supplements, waivers or other modifications of such terms
and conditions (other than such routine amendments, supplements, waivers or
other modifications as are permitted to be approved by the administrative agent
only without the vote of the syndicate members);

 

(v)                                 the Core Portfolio Investment has an
Eligible Investment Rating;

 

(vi)                              the Core Portfolio Investment is not a
Defaulted Investment and no other Loan of the Obligor with respect to such Core
Portfolio Investment is more than 45 days past due;

 

15

--------------------------------------------------------------------------------


 

(vii)                           the Obligor of such Core Portfolio Investment
has executed all appropriate documentation required by the Borrower in
accordance with the Investment Policies;

 

(viii)                        the Core Portfolio Investment, together with the
Investment Documents related thereto, is a “general intangible”, an
“instrument”, an “account”, or “chattel paper” within the meaning of the UCC of
all jurisdictions that govern the perfection of the security interest granted
therein;

 

(ix)                              all material consents, licenses, approvals or
authorizations of, or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given in connection with the
making of such Core Portfolio Investment have been duly obtained, effected or
given and are in full force and effect;

 

(x)                                 the Core Portfolio Investment is denominated
and payable only in Dollars in the United States;

 

(xi)                              the Core Portfolio Investment bears some
current interest, which is due and payable no less frequently than quarterly;

 

(xii)                           the Core Portfolio Investment, together with the
Investment Documents related thereto, does not contravene in any material
respect any Applicable Laws (including, without limitation, laws, rules and
regulations relating to usury, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no Obligor party thereto is in violation of
any Applicable Laws or the terms and conditions of such Investment Documents, to
the extent any such violation results in or would be reasonably likely to result
in (a) an adverse effect upon the value or collectability of such Core Portfolio
Investment, (b) a material adverse change in, or a material adverse effect upon,
any of (1) the financial condition, operations, business or properties of the
Obligor or any of its respective Subsidiaries, taken as a whole, (2) the rights
and remedies of the Borrower under the Investment Documents, or the ability of
the Obligor or any other loan party thereunder to perform its obligations under
the Investment Documents to which it is a party, as applicable, taken as a
whole, or (3) the collateral securing the Core Portfolio Investment, or the
Borrower’s Liens thereon or the priority of such Liens;

 

(xiii)                        the Core Portfolio Investment, together with the
related Investment Documents, is fully assignable (and if such Investment is
secured by a mortgage, deed of trust or similar lien on real property, and if
requested by the Administrative Agent, an Assignment of Mortgage executed in
blank has been delivered to the Collateral Custodian);

 

(xiv)                       the Core Portfolio Investment was documented and
closed in accordance with the Investment Policies, and each original promissory
note, if any, representing the portion of such Core Portfolio Investment payable
to the Borrower, has been delivered to the Collateral Custodian, duly endorsed
as collateral or, in the case of a Pre-Positioned Investment, held by a bailee
on behalf of the Administrative Agent, in accordance with the provisions of
Section 5.40;

 

16

--------------------------------------------------------------------------------


 

(xv)                          the Core Portfolio Investment is free of any Liens
and the Borrower’s interest in all Related Property is free of any Liens other
than Liens permitted under the applicable Investment Documents and all filings
and other actions required to perfect the security interest of the
Administrative Agent on behalf of the Secured Parties in the Core Portfolio
Investment have been made or taken;

 

(xvi)                       no right of rescission, set off, counterclaim,
defense or other material dispute has been asserted with respect to such Core
Portfolio Investment;

 

(xvii)                    any Related Property with respect to such Core
Portfolio Investment is insured in accordance with the Investment Policies;

 

(xviii)                 the primary business of the Obligor with respect to such
Core Portfolio Investment is not in the nuclear waste industry;

 

(xix)                       the Core Portfolio Investment is not a loan or
extension of credit made by the Borrower or one of its subsidiaries to an
Obligor solely for the purpose of making any principal, interest or other
payment on such Core Portfolio Investment necessary in order to keep such Core
Portfolio Investment from becoming delinquent;

 

(xx)                          such Core Portfolio Investment will not cause the
Borrower to be deemed to own 5.0% or more of the voting securities of any
publicly registered issuer or any securities that are immediately convertible
into or immediately exercisable or exchangeable for 5.0% or more of the voting
securities of any publicly registered issuer;

 

(xxi)                       the financing of such Core Portfolio Investment by
the Lenders does not contravene in any material respect Regulation U of the
Federal Reserve Board, nor require the Lenders to undertake reporting thereunder
which it would not otherwise have cause to make;

 

(xxii)                    such Core Portfolio Investment does not represent
payment obligations relating to “put” rights relating to Margin Stock;

 

(xxiii)                 any taxes due and payable in connection with the making
of such Core Portfolio Investment have been paid and the Obligor has been given
any assurances (including with respect to the payment of transfer taxes and
compliance with securities laws) required by the Investment Documents in
connection with the making of the Investment;

 

(xxiv)                the terms of the Core Portfolio Investment have not been
amended or subject to a deferral or waiver the effect of which is to (A) reduce
the amount (other than by reason of the repayment thereof) or extend the time
for payment of principal or (B) reduce the rate or extend the time of payment of
interest (or any component thereof), unless: (i) such Core Portfolio Investment
has an Eligible Investment Rating, the Borrower does not reasonably believe such
Core Portfolio Investment is a troubled investment at the time of such
amendment, deferral or waiver, and the Borrower does not reasonably anticipate
downgrading such Core Portfolio Investment below the Eligible

 

17

--------------------------------------------------------------------------------


 

Investment Rating; or (ii) the Administrative Agent and the Required Lenders
have provided their consent to such amendment, deferral or waiver, such consents
not to be unreasonably withheld or delayed;

 

(xxv)                   such Core Portfolio Investment does not contain a
confidentiality provision that restricts the ability of the Administrative
Agent, on behalf of the Secured Parties, to exercise its rights under the Loan
Documents, including, without limitation, its rights to review the Core
Portfolio Investment, the related Investment File or the Borrower’s credit
approval file in respect of such Core Portfolio Investment;

 

(xxvi)                the Obligor with respect to such Core Portfolio Investment
is not (A) an Affiliate of the Borrower or any other Person whose investments
are primarily managed by the Borrower or an Affiliate of the Borrower, unless
(1) such Obligor is an Affiliate solely by reason of the Borrower’s Portfolio
Investment therein or Borrower’s other Portfolio Investments or (2) such Core
Portfolio Investment is expressly approved by the Administrative Agent (in its
sole discretion) or (B) a Governmental Authority;

 

(xxvii)             all information delivered by any Loan Party to the
Administrative Agent with respect to such Core Portfolio Investment is true and
correct to the knowledge of such Loan Party;

 

(xxviii) such Core Portfolio Investment is not an Equity Security and does not
by its terms permit the payment obligation of the Obligor thereunder to be
converted into or exchanged for equity capital of such Obligor;

 

(xxix)  the proceeds of such Core Portfolio Investment are not used to finance
construction projects or activities in the form of a traditional construction
loan where the only collateral for the loan is the project under construction
and draws are made on the loan specifically to fund construction in progress;
and

 

(xxx)  there is full recourse to the Obligor for principal and interest payments
with respect to such Core Portfolio Investment.

 

“Eligible Debt Security” means, on any date of determination, any Debt Security
held by Borrower as a Portfolio Investment that meets the following conditions:

 

(i)                                     the investment in the Debt Security was
made in accordance with the terms of the Investment Policies applicable to
“middle market portfolio investments”, “marketable securities”, “idle funds
investments” or other similarly defined investment categories as such categories
may be defined by Borrower in its periodic filings with the SEC;

 

(ii)                                  the Debt Security has an Eligible
Investment Rating;

 

(iii)                               a Value Triggering Event related to the Debt
Security has not occurred and is not continuing;

 

18

--------------------------------------------------------------------------------


 

(iv)                              the Debt Security is not a Defaulted
Investment and is not owed by an Obligor that is subject to an Insolvency Event
or as to which the Borrower has received notice of an imminent Insolvency Event
proceeding;

 

(v)                                 the Obligor of such Debt Security has
executed all appropriate documentation, if any, required in accordance with
applicable Investment Policies;

 

(vi)                              the Debt Security, together with the
Investment Documents related thereto (if any), is a “general intangible”, an
“instrument”, an “account”, or “chattel paper”, within the meaning of the UCC of
all jurisdictions that govern the perfection of the security interest granted
therein;

 

(vii)                           all material consents, licenses, approvals or
authorizations of, or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given in connection with the
purchase of such Debt Security have been duly obtained, effected or given and
are in full force and effect;

 

(viii)                        the Debt Security is denominated and payable only
in Dollars in the United States and the Primary Obligor for such Debt Security
is organized under the laws of, and maintains its chief executive office and
principal residence in, (A) the United States or any state thereof or (B),
subject to clause (f) of the definition of “Borrowing Base”, Canada or any
province thereof;

 

(ix)                              the Debt Security bears current all cash
interest, which is due and payable no less frequently than semi-annually;

 

(x)                                 the Obligor with respect to the Debt
Security is not (A) an Affiliate of the Borrower or any other Person whose
investments are primarily managed by the Borrower or any Affiliate of the
Borrower, unless such Debt Security is expressly approved by the Administrative
Agent (in its sole discretion), (B) a Governmental Authority (except in the case
of a Debt Security, with an Investment Grade Rating, issued by the United States
of America or any state or municipality or other political subdivision of the
United States of America) or (C) primarily in the business of nuclear waste;

 

(xi)                              all information delivered by any Loan Party to
the Administrative Agent with respect to such Debt Security is true and correct
to the knowledge of such Loan Party;

 

(xii)                           the proceeds of such Debt Security are not used
to finance construction projects or activities in the form of a traditional
construction loan where the only collateral for the loan is the project under
construction and draws are made on the loan specifically to fund construction in
progress;

 

(xiii)                        the Debt Security is a Quoted Investment; and

 

19

--------------------------------------------------------------------------------


 

(xiv)                       the Debt Security can be converted to Cash in 30
Business Days or fewer without a greater than ten percent (10%) reduction in the
value of such Debt Security.

 

“Eligible Investment Grade Debt Security” means an Eligible Debt Security that
has, as of the applicable date of determination of Value for such Eligible Debt
Security, an Investment Grade Rating.

 

“Eligible Investment Rating” means, as of any date of determination with respect
to a Portfolio Investment, an investment rating of “Grade 3” or better as
determined in accordance with the Investment Policies.

 

“Eligible Investments” means, collectively, the following investments of the
Borrower and the Guarantors: Cash and Cash Equivalents, the Eligible Quoted
Senior Bank Loan Investments, the Eligible Investment Grade Debt Securities, the
Eligible Core Portfolio Investments, the Eligible Unquoted Senior Bank Loan
Investments and the Eligible Non-Investment Grade Debt Securities; provided,
however, that the Required Lenders may determine in good faith after review of
the certificates, reports and other documents provided by the Borrower in
accordance with Sections 5.01(c) and 5.01(d) that any Eligible Quoted Senior
Bank Loan Investment, Eligible Investment Grade Debt Security, Eligible Unquoted
Senior Bank Loan Investment or Eligible Non-Investment Grade Debt Security is
not an Eligible Investment because such Eligible Quoted Senior Bank Loan
Investment, Eligible Investment Grade Debt Security, Eligible Unquoted Senior
Bank Loan Investment or Eligible Non-Investment Grade Debt Security has or will
have a material impairment or loss, whereupon such investment shall no longer
constitute an Eligible Investment.  The Administrative Agent shall provide the
Borrower with written notice of such determination by the Required Lenders
within five (5) Domestic Business Days, and the removal of the Value of such
Eligible Investment and the corresponding change to the Borrowing Base will take
effect on the last Domestic Business Day of the month in which such notice of
determination was delivered to the Borrower.

 

“Eligible Non-Investment Grade Debt Security” means an Eligible Debt Security
that does not have, as of the applicable date of determination of Value for such
Eligible Debt Security, an Investment Grade Rating.

 

“Eligible Quoted Senior Bank Loan Investment” means an Eligible Senior Bank Loan
Investment that is a Quoted Investment.

 

“Eligible Senior Bank Loan Investment” means, on any date of determination, any
Senior Bank Loan Investment of Borrower that meets the following conditions:

 

(i)                                     the Senior Bank Loan Investment is
evidenced by Investment Documents that are in full force and effect and
constitute the legal, valid and binding obligation of the Obligor of such Senior
Bank Loan Investment to pay the stated amount of the Loan and interest thereon
without right of rescission, set off, counterclaim or defense, and the related
Investment Documents are enforceable against such Obligor in accordance with
their respective terms and, to the knowledge of the Borrower, are not the
subject of any material dispute;

 

20

--------------------------------------------------------------------------------


 

(ii)                                  the Senior Bank Loan Investment was made
in accordance with the terms of the Investment Policies applicable to “middle
market portfolio investments”, “marketable securities”, “idle funds investments”
or other similarly defined investment categories as such categories may be
defined by Borrower in its periodic filings with the SEC;

 

(iii)                               such Senior Bank Loan Investment is secured
by a first priority, perfected security interest on a substantial portion of the
assets of the respective Obligor(s);

 

(iv)                              the terms and conditions of such Senior Bank
Loan Investment provide the Borrower with the power to approve or deny any
amendments, supplements, waivers or other modifications of such terms and
conditions that would (i) increase the commitment or other obligations of the
Borrower thereunder, (ii) reduce the amount of, or defer the date fixed for any
payment of, principal, interest or fees due or owing to Borrower, or change the
manner of application of any payments owing to Borrower, under the Investment
Documents, (iii) change the percentage of lenders under such Senior Bank Loan
Investment required to take any action under the applicable Investment
Documents, (iv) release or substitute all or substantially all of the collateral
held as security for, or release any guaranty given to support payment of the
obligations of, the Obligor under the applicable Investment Documents;

 

(v)                                 the Senior Bank Loan Investment has an
Eligible Investment Rating;

 

(vi)                              the terms of the Senior Bank Loan Investment
have not been amended or subject to a deferral or waiver the effect of which is
to (A) reduce the amount (other than by reason of the repayment thereof) or,
after giving effect to any applicable grace or cure period, extend the time for
payment of principal or (B) reduce the rate or, after giving effect to any
applicable grace or cure period, extend the time of payment of interest (or any
component thereof), in each case without the consent of the Administrative Agent
and the Required Lenders, such consents not to be unreasonably withheld or
delayed.  Notwithstanding the foregoing in this clause (vi), any refinancing,
restructuring, or new Debt obligation that does not forgive or reduce any amount
of the principal owing with respect to such existing Senior Bank Loan Investment
and results from a syndication process by the lenders or administrative agent
party to such Senior Bank Loan Investment shall be deemed a new Senior Bank Loan
Investment for purposes of this clause (vi) and not an amendment, deferral or
waiver of such existing Senior Bank Loan Investment;

 

(vii)                           a Value Triggering Event related to the Senior
Bank Loan Investment has not occurred and is not continuing;

 

(viii)                        the Senior Bank Loan Investment is not a Defaulted
Investment and is not owed by an Obligor that is subject to an Insolvency Event
or as to

 

21

--------------------------------------------------------------------------------


 

which the Borrower has received notice of an imminent Insolvency Event
proceeding;

 

(ix)                              the Obligor of such Senior Bank Loan
Investment has executed all appropriate documentation required in accordance
with applicable Investment Policies;

 

(x)                                 the Senior Bank Loan Investment, together
with the Investment Documents related thereto, is a “general intangible”, an
“instrument”, an “account”, or “chattel paper”, within the meaning of the UCC of
all jurisdictions that govern the perfection of the security interest granted
therein;

 

(xi)                              all material consents, licenses, approvals or
authorizations of, or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given in connection with the
making of such Senior Bank Loan Investment have been duly obtained, effected or
given and are in full force and effect;

 

(xii)                           the Senior Bank Loan Investment is denominated
and payable only in Dollars in the United States and the Primary Obligor for
such Senior Bank Loan Investment is organized under the laws of, and maintains
its chief executive office and principal residence in, (A) the United States or
any state thereof or (B), subject to clause (f) of the definition of “Borrowing
Base”, Canada or any province thereof;

 

(xiii)                        the Senior Bank Loan Investment bears current
interest, which is due and payable no less frequently than semi-annually;

 

(xiv)                       the Senior Bank Loan Investment, together with the
Investment Documents related thereto, does not contravene in any material
respect any Applicable Laws and with respect to which no Obligor is in violation
of any Applicable Laws or the terms and conditions of such Investment Documents,
to the extent any such violation results in or would be reasonably likely to
result in (a) an adverse effect upon the value or collectability of such Senior
Bank Loan Investment, (b) a material adverse change in, or a material adverse
effect upon, any of (1) the financial condition, operations, business or
properties of the Obligor or any of its respective Subsidiaries, taken as a
whole, (2) the rights and remedies of the Borrower under the Investment
Documents, or the ability of the Obligor or any other loan party thereunder to
perform its obligations under the Investment Documents to which it is a party,
as applicable, taken as a whole, or (3) the collateral securing the Senior Bank
Loan Investment, or the Liens thereon or the priority of such Liens;

 

(xv)                          the Senior Bank Loan Investment, together with the
related Investment Documents, is fully assignable subject to the customary right
of the obligor in a syndicated loan or credit facility to consent to an
assignment (which consent shall not be unreasonably withheld) prior to an event
of default under

 

22

--------------------------------------------------------------------------------


 

such Senior Bank Loan Investment and the customary right in a syndicated loan or
credit facility of the administrative agent under such syndicated loan or credit
facility to consent to the assignment (which consent shall not be unreasonably
withheld);

 

(xvi)                       the Senior Bank Loan Investment was documented and
closed in accordance with applicable Investment Policies, and each original
promissory note, if any, representing the portion of such Senior Bank Loan
Investment payable to the Borrower has been delivered to the Collateral
Custodian, duly endorsed as collateral;

 

(xvii)                    the Senior Bank Loan Investment is free of any Liens
and the Borrower’s interest in all Related Property is free of any Liens other
than Liens permitted under the applicable Investment Documents and all filings
and other actions required to perfect the security interest of the
Administrative Agent on behalf of the Secured Parties in the Senior Bank Loan
Investment have been made or taken;

 

(xviii)                 any Related Property with respect to such Senior Bank
Loan Investment is insured in accordance with the applicable Investment
Documents;

 

(xix)                       such Senior Bank Loan Investment will not cause the
Borrower to be deemed to own 5.0% or more of the voting securities of any
publicly registered issuer or any securities that are immediately convertible
into or immediately exercisable or exchangeable for 5.0% or more of the voting
securities of any publicly registered issuer;

 

(xx)                          the financing of such Senior Bank Loan Investment
by the Lenders does not contravene in any material respect Regulation U of the
Federal Reserve Board, nor require the Lenders to undertake reporting thereunder
which it would not otherwise have cause to make and such Senior Bank Loan
Investment does not represent payment obligations relating to “put” rights
relating to Margin Stock;

 

(xxi)                       any taxes due and payable in connection with the
making of such Senior Bank Loan Investment have been paid and the Obligor has
been given any assurances (including with respect to the payment of transfer
taxes and compliance with securities laws) required by the Investment Documents
in connection with the making of the Investment;

 

(xxii)                    such Senior Bank Loan Investment does not contain a
confidentiality provision that restricts the ability of the Administrative Agent
(assuming the Administrative Agent agrees to be bound by the terms of the
applicable confidentiality provision), on behalf of the Secured Parties, to
exercise its rights under the Loan Documents, including, without limitation, its
rights to review the Senior Bank Loan Investment, the related Investment File or
the Borrower’s credit approval file in respect of such Senior Bank Loan
Investment;

 

23

--------------------------------------------------------------------------------


 

(xxiii)                 the Obligor with respect to such Senior Bank Loan
Investment is not (A) an Affiliate of the Borrower or any other Person whose
investments are primarily managed by the Borrower or any Affiliate of the
Borrower, unless such Senior Bank Loan Investment is expressly approved by the
Administrative Agent (in its sole discretion), (B) a Governmental Authority or
(C) primarily in the business of nuclear waste;

 

(xxiv)                all information delivered by any Loan Party to the
Administrative Agent with respect to such Senior Bank Loan Investment is true
and correct to the knowledge of such Loan Party;

 

(xxv)                   such Senior Bank Loan Investment is not (A) any type of
bond, whether high yield or otherwise, or any similar financial interest, (B) an
Equity Security and does not by its terms permit the payment obligation of the
Obligor thereunder to be converted into or exchanged for equity capital of such
Obligor or (C) a participation interest;

 

(xxvi)                the proceeds of such Senior Bank Loan Investment are not
used to finance construction projects or activities in the form of a traditional
construction loan where the only collateral for the loan is the project under
construction and draws are made on the loan specifically to fund construction in
progress; and

 

(xxvii)             there is full recourse to the Obligor for principal and
interest payments with respect to such Senior Bank Loan Investment.

 

“Eligible Unquoted Senior Bank Loan Investment” means an Eligible Senior Bank
Loan Investment that is an Unquoted Investment.

 

“Environmental Authority” means any foreign, federal, state, local or regional
government that exercises any form of jurisdiction or authority under any
Environmental Requirement.

 

“Environmental Authorizations” means all licenses, permits, orders, approvals,
notices, registrations or other legal prerequisites for conducting the business
of a Loan Party or any Subsidiary of a Loan Party required by any Environmental
Requirement.

 

“Environmental Judgments and Orders” means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent or written agreements with an Environmental
Authority or other entity arising from or in any way associated with any
Environmental Requirement, whether or not incorporated in a judgment, decree or
order.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment,

 

24

--------------------------------------------------------------------------------


 

including, without limitation, ambient air, surface water, groundwater or land,
or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
petroleum or petroleum products, chemicals or industrial, toxic or hazardous
substances or wastes or the clean-up or other remediation thereof.

 

“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.

 

“Environmental Notices” means notice from any Environmental Authority or by any
other person or entity, of possible or alleged noncompliance with or liability
under any Environmental Requirement, including without limitation any
complaints, citations, demands or requests from any Environmental Authority or
from any other person or entity for correction of any violation of any
Environmental Requirement or any investigations concerning any violation of any
Environmental Requirement.

 

“Environmental Proceedings” means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.

 

“Environmental Releases” means releases as defined in CERCLA or under any
applicable federal, state or local environmental law or regulation and shall
include, in any event and without limitation, any release of petroleum or
petroleum related products.

 

“Environmental Requirements” means any legal requirement relating to health,
safety or the environment and applicable to a Loan Party, any Subsidiary of a
Loan Party or the Properties, including but not limited to any such requirement
under CERCLA or similar state legislation and all federal, state and local laws,
ordinances, regulations, orders, writs, decrees and common law.

 

“Equity Security” means any equity security or other obligation or security that
does not entitle the holder thereof to receive periodic payments of interest and
one or more installments of principal.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor law and all rules and regulations from time
to time promulgated thereunder.  Any reference to any provision of ERISA shall
also be deemed to be a reference to any successor provision or provisions
thereof.

 

“Euro-Dollar Advance” means, with respect to any Advance, such Advance during
Interest Periods when such Advance bears or is to bear interest at a rate based
upon the London InterBank Offered Rate.  A Euro-Dollar Advance is a Tranche
Euro-Dollar Advance if such Euro-Dollar Advance has an Interest Period described
in subsection (i) of the definition of Interest Period.  A Euro-Dollar Advance
is an Index Euro-Dollar Advance if such Euro-Dollar Advance has an Interest
Period described in subsection (ii) of the definition of Interest Period.

 

“Euro-Dollar Business Day” means any Domestic Business Day on which dealings in
Dollar deposits are carried out in the London interbank market.

 

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.06(c).

 

25

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor pursuant to Article X, or the grant by such Guarantor of a security
interest pursuant to the Collateral Documents to secure, such Swap Obligation
(or any Guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Article X and any other “keepwell, support or other agreement” for the
benefit of such Guarantor and any and all guarantees of such Guarantor’s Swap
Obligations by other Loan Parties) at the time the Guarantee of such Guarantor,
or a grant by such Guarantor of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes excluded in accordance with the
first sentence of this definition.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), and franchise Taxes imposed on it, by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits Taxes imposed by the United States of America or any similar Tax
imposed by any other jurisdiction in which the Borrower is located, (c) in the
case of a Foreign Lender, any withholding Tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(other than pursuant to an assignment request by the Borrower under
Section 9.04(c)) or designates a new lending office or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 2.12(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to Section 2.12(e), and
(d) any withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning given such term in the Recitals.

 

“Existing Loan Documents” has the meaning given such term in the Recitals.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof or any intergovernmental agreement between the
United States and another jurisdiction facilitating the implementation thereof
(or any law, regulation or official interpretation implementing such an
intergovernmental agreement).

 

26

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the next higher 1/100th of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if the day for which such rate is to be
determined is not a Domestic Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Domestic Business
Day as so published on the next succeeding Domestic Business Day, and (ii) if
such rate is not so published for any day, the Federal Funds Rate for such day
shall be the average rate charged to BB&T on such day on such transactions as
determined by the Administrative Agent.

 

“First Lien Investment” means a Portfolio Investment constituting a Debt
obligation (other than a Senior Bank Loan Investment) that is secured by the
pledge of collateral and which has the most senior pre-petition priority in any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings.

 

“Fiscal Quarter” means any fiscal quarter of the Borrower.

 

“Fiscal Year” means any fiscal year of the Borrower.

 

“Foreclosed Subsidiary” shall mean any Person that becomes a direct or indirect
Subsidiary of the Borrower solely as a result of the Borrower or any other
Subsidiary of the Borrower acquiring the Capital Securities of such Person,
through a bankruptcy, foreclosure or similar proceedings, with the intent to
sell or transfer all of the Capital Securities of such Person; provided, that,
in the event that the Borrower or such Subsidiary of the Borrower is unable to
sell all of the Capital Securities of such Person within 180 days after the
Borrower or such Subsidiary of the Borrower acquires the Capital Securities of
such Person, such Person shall no longer be considered a “Foreclosed Subsidiary”
for purposes of this Agreement.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Applicable Percentage of outstanding Swing Advances made by
the Swingline Lender other than Swing Advances as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

27

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles applied on a basis
consistent with those which, in accordance with Section 1.02, are to be used in
making the calculations for purposes of determining compliance with the terms of
this Agreement.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
secure, purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to provide collateral security, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part), provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business.  The term “Guarantee” used as a verb has a corresponding meaning.

 

“Guaranteed Obligations” means the Obligations, including without limitation,
any and all liabilities, indebtedness and obligations of any and every kind and
nature, heretofore, now or hereafter owing, arising, due or payable from the
Borrower to one or more of the Lenders, the Hedge Counterparties, any Secured
Party, the Administrative Agent, or any of them, arising under or evidenced by
this Agreement, the Notes, the Collateral Documents or any other Loan Document;
provided, however, the term “Guaranteed Obligations” with respect to any
Specified Guarantor shall exclude, in all cases, any Excluded Swap Obligations
of such Specified Guarantor.

 

“Guarantors” means collectively:  (a) the Initial Guarantors; and (b) all direct
and indirect Subsidiaries of the Borrower or Guarantors acquired, formed or
otherwise in existence after the Closing Date and required to become a Guarantor
pursuant to Section 5.28; provided, however, (i) no SBIC Entity shall be a
Guarantor until required pursuant to Section 5.28(d); (ii) no SPV Subsidiary
shall be a Guarantor and (iii) Main Street Capital Finance, LLC shall not be a
Guarantor so long as either (A) it has no assets or (B) it is an SPV Subsidiary.

 

“Hazardous Materials” includes, without limitation, (a) solid or hazardous
waste, as defined in the Resource Conservation and Recovery Act of 1980, 42
U.S.C. §6901 et seq. and its implementing regulations and amendments, or in any
applicable state or local law or regulation, (b) any “hazardous substance”,
“pollutant” or “contaminant”, as defined in CERCLA, or in any applicable state
or local law or regulation, (c) gasoline, or any other petroleum product or
by-product, including crude oil or any fraction thereof, (d) toxic substances,
as defined in the Toxic Substances Control Act of 1976, or in any applicable
state or local law or regulation and

 

28

--------------------------------------------------------------------------------


 

(e) insecticides, fungicides, or rodenticides, as defined in the Federal
Insecticide, Fungicide, and Rodenticide Act of 1975, or in any applicable state
or local law or regulation, as each such Act, statute or regulation may be
amended from time to time.

 

“Hedge Counterparty” means BB&T or any Lender that provides the initial funding
of any Revolver Commitment on the Closing Date or any Additional Lender that
provides the funding of a Revolver Commitment on any Commitment Increase Date
(but not any assignee of any of the foregoing Lenders) which Lender or
Additional Lender has provided the Administrative Agent with a fully executed
designation notice substantially in the form of Exhibit I, or any of their
respective Affiliates, in each case solely until such Person has assigned all of
its interests under this Agreement, that enters into a Hedging Agreement with
the Borrower that is permitted by Section 5.35.

 

“Hedge Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.

 

“Hedging Agreement” means each agreement or amended and restated agreement
between the Borrower and a Hedge Counterparty that governs one or more Hedge
Transactions entered into pursuant to Section 5.35, which agreement shall
consist of a “Master Agreement” in a form published by the International Swaps
and Derivatives Association, Inc., together with a “Schedule” thereto in the
form the Administrative Agent shall approve in writing, and each “Confirmation”
thereunder confirming the specific terms of each such Hedge Transaction.

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedge Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedge Transactions and (iii) any and all renewals, extensions
and modifications of any Hedge Transactions and any and all substitutions for
any Hedge Transactions.

 

“Increasing Lender” has the meaning set forth in Section 2.14(a).

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Initial Advances” has the meaning set forth in Section 2.14(e).

 

“Initial Guarantors” means Main Street Capital Partners, LLC, a Delaware limited
liability company, and Main Street Equity Interests, Inc., a Delaware
corporation.

 

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person

 

29

--------------------------------------------------------------------------------


 

or any substantial part of its property in an involuntary case under any
applicable Insolvency Law now or hereafter in effect, or appointing a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or ordering the
winding-up or liquidation of such Person’s affairs, and such decree or order
shall remain unstayed and in effect for a period of 60 consecutive days; or
(b) the commencement by such Person of a voluntary case under any applicable
Insolvency Law now or hereafter in effect, or the consent by such Person to the
entry of an order for relief in an involuntary case under any such law, or the
consent by such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due, or the taking
of action by such Person in furtherance of any of the foregoing.

 

“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
Debtor Relief Laws from time to time in effect affecting the rights of creditors
generally.

 

“Interest Coverage Ratio” means the ratio of Consolidated EBITDA to Consolidated
Interest Expense.

 

“Interest Payment Date” means (a) with respect to any Base Rate Borrowing or
Index Euro-Dollar Borrowing, the first day of each month and (b) with respect to
any Tranche Euro-Dollar Borrowing, the last day of the Interest Period
applicable to such Borrowing and, in the case of any Tranche Euro-Dollar
Borrowing with an Interest Period that exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period.

 

“Interest Period” means:  (i) with respect to each Tranche Euro-Dollar
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the first, third or, if available to Lenders,
sixth month thereafter, as the Borrower may elect in the applicable Notice of
Borrowing; provided that:

 

(a)                                 any Interest Period (subject to clause
(c) below) which would otherwise end on a day which is not a Euro-Dollar
Business Day shall be extended to the next succeeding Euro-Dollar Business Day
unless such Euro-Dollar Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Euro-Dollar Business
Day;

 

(b)                                 any Interest Period which begins on the last
Euro-Dollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall, subject to clause (c) below, end on the last Euro-Dollar Business Day of
the appropriate subsequent calendar month; and

 

(c)                                  no Interest Period may be selected that
begins before the Termination Date and would otherwise end after the Termination
Date.

 

30

--------------------------------------------------------------------------------


 

(ii)                                  with respect to each Base Rate Borrowing
and each Index Euro-Dollar Borrowing, a calendar month (commencing on the first
day of each calendar month and ending on the last day of each calendar month
regardless of whether a Base Rate Borrowing or Index Euro-Dollar Borrowing is
outstanding on either date); provided that:

 

(a)                                 the initial Interest Period applicable to
Base Rate Borrowings and Index Euro-Dollar Borrowings shall mean the period
commencing on the Closing Date and ending September 30, 2013; and

 

(b)                                 the last Interest Period applicable to Base
Rate Borrowings and Index Euro-Dollar Borrowings under this Agreement shall end
on the Termination Date.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management of the Borrower, which fraud has a material effect on the Borrower’s
internal controls over public reporting.

 

“Investment” means any investment in any Person, whether by means of
(i) purchase or acquisition of all or substantially all of the assets of such
Person (or of a division or line of business of such Person), (ii) purchase or
acquisition of obligations or securities of such Person, (iii) capital
contribution to such Person, (iv) loan or advance to such Person, (v) making of
a time deposit with such Person, (vi) Guarantee or assumption of any obligation
of such Person or (vii) by any other means.

 

“Investment Company Act” means the Investment Company Act of 1940 as amended,
and the rules and regulations promulgated thereunder.

 

“Investment Documents” means, with respect to any Core Portfolio Investment or
any Senior Bank Loan Investment, any related loan agreement, security agreement,
mortgage, assignment, all guarantees, note purchase agreement, intercreditor
and/or subordination agreements, and UCC financing statements and continuation
statements (including amendments or modifications thereof) executed by the
Obligor thereof or by another Person on the Obligor’s behalf in respect of such
Core Portfolio Investment or Senior Bank Loan Investment and any related
promissory note, including, without limitation, general or limited guaranties
and, if requested by the Administrative Agent, for each Core Portfolio
Investment secured by real property by a mortgage document, an Assignment of
Mortgage, and for all Core Portfolio Investments or Senior Bank Loan Investments
with a promissory note, an assignment thereof (which may be by allonge), in
blank, signed by an officer of the Borrower.

 

“Investment File” means, as to any Core Portfolio Investments, those documents
that are delivered to or held by the Collateral Custodian pursuant to the
Custodial Agreement.

 

“Investment Grade Rating” means, as of any date of determination with respect to
an Investment, such Investment has a rating of at least Baa3 from Moody’s, BBB-
from S&P or BBB- from Fitch Ratings Ltd.

 

“Investment Policies” means those investment objectives, policies and
restrictions of the Borrower as in effect on the Closing Date as described in
Borrower’s annual report on

 

31

--------------------------------------------------------------------------------


 

Form 10-K for the year ended December 31, 2012 and quarterly reports on
Form 10-Q for the quarters ended March 31, 2013 and June 30, 2013, each as filed
with the SEC, and any modifications or supplements as may be adopted by the
Borrower from time to time in accordance with this Agreement.

 

“Joinder Agreement” means a Joinder and Reaffirmation Agreement substantially in
the form of Exhibit G.

 

“Lender” means (a) the Swingline Lender and its successors and assigns and
(b) each lender listed on the signature pages hereof as having a Revolver
Commitment and such other Persons who may from time to time acquire a Revolver
Commitment in accordance with the terms of this Agreement (as amended and from
time to time in effect), and their respective successors and assigns.

 

“Lending Office” means, as to each Lender, its office located at its address set
forth on the signature pages hereof (or identified on the signature pages hereof
as its Lending Office) or such other office as such Lender may hereafter
designate as its Lending Office by notice to the Borrower and the Administrative
Agent.

 

“Lien” means, with respect to any asset, any mortgage, deed to secure debt, deed
of trust, lien, pledge, charge, security interest, security title, preferential
arrangement which has the practical effect of constituting a security interest
or encumbrance, servitude or encumbrance of any kind in respect of such asset to
secure or assure payment of a Debt or a Guarantee, whether by consensual
agreement or by operation of statute or other law, or by any agreement,
contingent or otherwise, to provide any of the foregoing.  For the purposes of
this Agreement, the Borrower or any Subsidiary shall be deemed to own subject to
a Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.

 

“Loan” means any loan arising from the extension of credit to an Obligor by the
Borrower in the ordinary course of business of the Borrower.

 

“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Hedging Agreements, any other document evidencing or securing the Advances, the
Custodial Agreement, and any other document or instrument delivered from time to
time in connection with this Agreement, the Notes, the Collateral Documents, the
Hedging Agreements, the Advances, as such documents and instruments may be
amended or supplemented from time to time.

 

“Loan Parties” means collectively the Borrower and each Guarantor that is now or
hereafter a party to any of the Loan Documents.

 

“London InterBank Offered Rate” has the meaning set forth in Section 2.06(c).

 

“Margin Stock” means “margin stock” as defined in Regulations T, U or X of the
Board of Governors of the Federal Reserve System, as in effect from time to
time, together with all official rulings and interpretations issued thereunder.

 

32

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, operations, business or properties of the Loan Parties and any of
their respective Subsidiaries, taken as a whole, (b) the rights and remedies of
the Administrative Agent or the Lenders under the Loan Documents, or the ability
of the Borrower or any other Loan Party to perform its obligations under the
Loan Documents to which it is a party, as applicable, or (c) the legality,
validity or enforceability of any Loan Document or (d) the Collateral, or the
Administrative Agent’s Liens for the benefit of the Secured Parties on the
Collateral or the priority of such Liens.

 

“Material Contract” has the meaning given such term in Section 4.33.

 

“Minimum Availability Requirement” has the meaning given such term in
Section 5.04.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means, collectively the fee simple and leasehold mortgages, deeds of
trust and deeds to secure debt by the Borrower, in form and content satisfactory
to the Administrative Agent and in each case granting a Lien to the
Administrative Agent (or a trustee for the benefit of the Administrative Agent)
for the benefit of the Secured Parties in Collateral constituting real property
(including certain real property leases) and related personalty, as such
documents may be amended, modified or supplemented from time to time.

 

“Mortgaged Property” means, collectively, the Mortgaged Property (as defined in
the Mortgages) covering the Properties described on Schedule 1.01 — Mortgaged
Property.

 

“Mortgaged Property Owner” means the owner of a fee simple title (or leasehold
interest to the extent permitted under this Agreement) to a Mortgaged Property.

 

“Mortgaged Property Security Documents” means collectively, the Mortgages and
all other agreements, instruments and other documents, whether now existing or
hereafter in effect, pursuant to which the Borrower or any Subsidiary grants or
conveys to the Administrative Agent and the Secured Parties a Lien in, or any
other Person acknowledges any such Lien in, real property as security for all or
any portion of the Obligations, as any of them may be amended, modified or
supplemented from time to time.

 

“Mortgaged Property Support Documents” means, for each Mortgaged Property,
(i) the Title Policy pertaining thereto, (ii) surveys (unless the title
insurance company will insure over the absence of survey), flood hazard
certifications and environmental assessments thereof in form and substance
satisfactory to Administrative Agent, prepared by recognized experts in their
respective fields acceptable to the Administrative Agent, (iii) as to Mortgaged
Properties located in a flood hazard area, flood hazard insurance, (iv) lessees’
estoppel, waiver and consent certificates and subordination, nondisturbance and
attornment agreements, in form and substance

 

33

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent, (v) opinions of local counsel with
respect to the Mortgages or leasehold mortgages, as applicable, in form and
substance satisfactory to the Administrative Agent, and (vi) such other
documentation as the Administrative Agent may reasonably require, in each case
as shall be in form and substance reasonably acceptable to the Administrative
Agent.

 

“Multiemployer Plan” has the meaning set forth in Section 4001(a)(3) of ERISA.

 

“Net Assets” means, at any time, the net assets of the Borrower and its
Consolidated Subsidiaries, as set forth or reflected on the most recent
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
prepared in accordance with GAAP.

 

“Net Proceeds of Capital Securities/Conversion of Debt” means any and all
proceeds (whether cash or non-cash) or other consideration received by the
Borrower or any Subsidiary of the Borrower in respect of the issuance of Capital
Securities (including, without limitation, the aggregate amount of any and all
Debt converted into Capital Securities), after deducting therefrom all
reasonable and customary costs and expenses incurred by the Borrower or any
Subsidiary directly in connection with the issuance of such Capital Securities.
For avoidance of doubt the net proceeds referred to in this definition shall
exclude any net proceeds with respect to the issuance of Capital Securities by
the Loan Parties, the SBIC Entities or the SPV Subsidiaries to any Loan Party,
SBIC Entity or SPV Subsidiary.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 9.05 and (ii) has been approved by the
Required Lenders.

 

“Noteless Loan” means a Core Portfolio Investment or a Senior Bank Loan
Investment with respect to which (i) the underlying Investment Documents do not
require the Obligor to execute and deliver a promissory note to evidence the
indebtedness created under such Core Portfolio Investment or Senior Bank Loan
Investment; and (ii) no Loan Party nor any Subsidiary of a Loan Party has
requested or received a promissory note from the related Obligor.  Except as
approved by the Administrative Agent in writing, no Loan Party nor any
Subsidiary of a Loan Party shall request or receive a promissory note or other
instrument from any Obligor in connection with a Noteless Loan.

 

“Notes” means collectively the Revolver Notes, the Swing Advance Note and any
and all amendments, consolidations, modifications, renewals, substitutions and
supplements thereto or replacements thereof.  “Note” means any one of such
Notes.

 

“Notice of Borrowing” has the meaning set forth in Section 2.02.

 

“Notice of Continuation or Conversion” has the meaning set forth in
Section 2.03.

 

“Obligations” means the collective reference to all of the following
indebtedness, obligations and liabilities:  (a) the due and punctual payment by
the Borrower of:  (i) the principal of and interest on the Advances (including,
without limitation, principal of and interest on the Notes), when and as due,
whether at maturity, by acceleration, upon one or more dates set

 

34

--------------------------------------------------------------------------------


 

for prepayment or otherwise and any renewals, modifications or extensions
thereof, in whole or in part; (ii) each payment required to be made by the
Borrower under this Agreement when and as due, including payments in respect of
reimbursement of disbursements, interest thereon, and obligations, if any, to
provide cash collateral and any renewals, modifications or extensions thereof,
in whole or in part; and (iii) all other monetary obligations of the Borrower to
the Secured Parties under this Agreement and the other Loan Documents to which
the Borrower is or is to be a party and any renewals, modifications or
extensions thereof, in whole or in part; (b) the due and punctual performance of
all other obligations of the Borrower under this Agreement and the other Loan
Documents to which the Borrower is or is to be a party, and any renewals,
modifications or extensions thereof, in whole or in part; (c) the due and
punctual payment (whether at the stated maturity, by acceleration or otherwise)
of all obligations (including any and all Hedging Obligations arising under the
Hedging Agreements and obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), indebtedness and
liabilities of the Borrower, now existing or hereafter incurred under, arising
out of or in connection with any and all Hedging Agreements and any renewals,
modifications or extensions thereof (including, all obligations, if any, of the
Borrower as guarantor under the Credit Agreement in respect of Hedging
Agreements), and the due and punctual performance and compliance by the Borrower
with all of the terms, conditions and agreements contained in any Hedging
Agreement and any renewals, modifications or extensions thereof; (d) the due and
punctual payment and performance of all indebtedness, liabilities and
obligations of any one or more of the Borrower and Guarantors arising out of or
relating to any Bank Products; (e) the due and punctual payment and performance
of all indebtedness, liabilities and obligations of any one or more of the
Borrower and Guarantors arising out of or relating to any Cash Management
Services; and (f) the due and punctual payment and performance of all
obligations of each of the Guarantors under the Credit Agreement and the other
Loan Documents to which they are or are to be a party and any and all renewals,
modifications or extensions thereof, in whole or in part; provided, that the
term “Obligations” with respect to any Specified Guarantor shall exclude, in all
cases, any Excluded Swap Obligations of such Specified Guarantor.

 

“Obligor” means, with respect to any Portfolio Investment, the Person or Persons
obligated to make payments pursuant to such Portfolio Investment, including any
guarantor thereof.

 

“Obligor Interest Coverage Ratio” means with respect to a Debt Security or a
Senior Bank Loan Investment, either (a) the “Interest Coverage Ratio” or
comparable definition set forth in the underlying Investment Documents for such
Debt Security or Senior Bank Loan Investment, or (b) in the case of any Debt
Security or Senior Bank Loan Investment with respect to which the related
underlying Investment Documents do not include a definition of “Interest
Coverage Ratio” or comparable definition (including, without limitation, any
Debt Security or Senior Bank Loan Investment considered to be “covenant-lite”
with limited restrictions on the debt capacity of the applicable Obligor), the
ratio of (i) Obligor EBITDA to (ii) Obligor Interest Expense of such Obligor
with respect to the Relevant Test Period, as calculated by the Borrower in good
faith.

 

“Obligor Interest Expense” means with respect to any Obligor, the amount which,
in conformity with GAAP, would be set forth opposite the caption “interest
expense” or any like caption reflected for the last four full fiscal quarters
for which financial statements have been

 

35

--------------------------------------------------------------------------------


 

provided to the Borrower by or on behalf of any Obligor with respect to the
related Debt Security or Senior Bank Loan Investment; provided that with respect
to any Obligor for which four full fiscal quarters of economic data are not
available, Obligor Interest Expense shall be determined for such Obligor based
on annualizing the economic data from the reporting periods actually available.

 

“Obligor EBITDA” means, with respect to each Obligor on any Debt Security or
Senior Bank Loan Investment, for the last four full fiscal quarters for which
financial statements have been provided to the Borrower by or on behalf of any
Obligor with respect to the related Debt Security or Senior Bank Loan
Investment, the meaning of “EBITDA”, “Adjusted EBITDA” or any comparable
definition in the underlying Investment Documents for each such Debt Security or
Senior Bank Loan Investment, and in any case that “EBITDA”, “Adjusted EBITDA” or
such comparable definition is not defined in such underlying Investment
Documents, an amount, for the Obligor on such Debt Security or Senior Bank Loan
Investment and any parent that is obligated pursuant to the underlying
Investment Documents for such Debt Security or Senior Bank Loan Investment
(determined on a consolidated basis without duplication in accordance with GAAP)
equal to earnings from continuing operations for such period plus (a) interest
expense, (b) income taxes, (c) depreciation and amortization for such four
fiscal quarter period (to the extent deducted in determining earnings from
continuing operations for such period), (d) amortization of intangibles
(including, but not limited to, goodwill, financing fees and other capitalized
costs), other non-cash charges and organization costs, (e) extraordinary losses
in accordance with GAAP, (f) one time, non recurring non cash charges consistent
with the compliance statements and financial reporting packages provided by the
Obligors, and (g) and any other item the Borrower in good faith deems to be
appropriate; provided that with respect to any Obligor for which four full
fiscal quarters of economic data are not available, Obligor EBITDA shall be
determined for such Obligor based on annualizing the economic data from the
reporting periods actually available.

 

“Obligor Net Senior Leverage Ratio” means with respect to a Debt Security or a
Senior Bank Loan Investment either (a) the “Net Senior Leverage Ratio” or
comparable definition set forth in the underlying Investment Documents for such
Debt Security or Senior Bank Loan Investment, or (b) in the case of any Debt
Security or Senior Bank Loan Investment with respect to which the related
underlying Investment Documents do not include a definition of “Net Senior
Leverage Ratio” or comparable definition (including, without limitation, any
Debt Security or Senior Bank Loan Investment considered to be “covenant-lite”
with limited restrictions on the debt capacity of the applicable Obligor), the
ratio of (i) the Obligor Senior Debt (including, without limitation, such Debt
Security or Senior Bank Loan Investment) of the applicable Obligor as of the
date of determination minus the Cash of such Obligor as of such date to
(ii) Obligor EBITDA of such Obligor with respect to the Relevant Test Period, as
calculated by the Borrower in good faith.

 

“Obligor Senior Debt” means all Debt of any Person other than Debt that is
junior or subordinated in right of payment or upon liquidation.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

36

--------------------------------------------------------------------------------


 

“Officer’s Certificate” has the meaning set forth in Section 3.01(e).

 

“Operating Documents” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, the bylaws,
operating agreement, partnership agreement, limited partnership agreement,
shareholder agreement or other applicable documents relating to the operation,
governance or management of such entity.

 

“Organizational Action” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, any corporate,
organizational or partnership action (including any required shareholder, member
or partner action), or other similar official action, as applicable, taken by
such entity.

 

“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership or other applicable
organizational or charter documents relating to the creation of such entity.

 

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes arising from any payment made hereunder or under
any other Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant” has the meaning assigned to such term in clause (d) of
Section 9.07.

 

“Participant Register” has the meaning assigned to such term in clause (d) of
Section 9.07.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Encumbrances” means Liens described in Section 5.14.

 

“Person” means a natural person, a corporation, a limited liability company, a
partnership (including without limitation, a joint venture), an unincorporated
association, a trust or any other entity or organization, including, but not
limited to, a Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by a member of the Controlled Group for
employees of any member of the Controlled Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a

 

37

--------------------------------------------------------------------------------


 

member of the Controlled Group is then making or accruing an obligation to make
contributions or has within the preceding 5 plan years made contributions.

 

“Pledge Agreement” means the Second Amended and Restated Equity Pledge
Agreement, dated as of the Closing Date, pursuant to which Borrower and, if
applicable, Guarantors pledge to the Administrative Agent for the benefit of the
Secured Parties, among other things, (i) all of the capital stock and equity
interests of the Guarantors and of each other current or future Subsidiary of
the Borrower and Guarantors except Foreign Subsidiaries, SBIC Entities (except
as required pursuant to Section 5.28(d)) and any SPV Subsidiary; and
(ii) sixty-five percent (65%) (or, if less, the entire interest owned by the
applicable Loan Party) of the issued and outstanding voting and one hundred
percent (100%) (or, if less, the entire interest owned by the applicable Loan
Party) of the issued and outstanding non-voting capital stock and equity
interests of each current or future Foreign Subsidiary, as amended, modified or
supplemented from time to time.

 

“Portfolio Investment” means an investment made by the Borrower in the ordinary
course of business and consistent with the Investment Policies in a Person that
is accounted for under GAAP as a portfolio investment of the Borrower. 
Portfolio Investments shall include Cash, Cash Equivalents, Core Portfolio
Investments, Senior Bank Loan Investments and Debt Securities.

 

“Pre-Positioned Investment” means any Investment that will be funded with the
proceeds of an Advance hereunder and which is designated by the Borrower in
writing to the Administrative Agent as a “Pre-Positioned Investment”.

 

“Primary Obligor” means, with respect to any Portfolio Investment, the principal
Obligor directly obligated to repay all obligations owing under such Portfolio
Investment, including joint and several liability for such obligation, if more
than one Obligor exists; provided, however, “Primary Obligor” does not include
any Person who acts solely as a guarantor or surety with respect to such
Portfolio Investment.

 

“Prime Rate” refers to that interest rate so denominated and set by BB&T from
time to time as an interest rate basis for borrowings.  The Prime Rate is but
one of several interest rate bases used by BB&T.  BB&T lends at interest rates
above and below the Prime Rate.  The Prime Rate is not necessarily the lowest or
best rate charged by BB&T to its customers or other banks.

 

“Proceeds” shall have the meaning given to it under the UCC and shall include
without limitation the collections and distributions of Collateral, cash or
non-cash.

 

“Properties” means all real property owned, leased or otherwise used or occupied
by a Loan Party or any Subsidiary of a Loan Party, wherever located.  “Property”
means any one of such Properties.

 

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant”

 

38

--------------------------------------------------------------------------------


 

under the Commodity Exchange Act and can cause another person to qualify as an
“eligible contract participant” at such time under §1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

“Quarterly Payment Date” means each March 31, June 30, September 30 and
December 31, or, if any such day is not a Domestic Business Day, the next
succeeding Domestic Business Day.

 

“Quoted Investment” means a Portfolio Investment for which market quotations are
readily available from an Approved Pricing Service, or, in the case of Eligible
Quoted Senior Bank Loan Investments, from an Approved Pricing Service or an
Approved Dealer.  All Eligible Quoted Senior Bank Loan Investments and Eligible
Debt Securities must be Quoted Investments.

 

“Redeemable Preferred Securities” of any Person means any preferred stock or
similar Capital Securities (including, without limitation, limited liability
company membership interests and limited partnership interests) issued by such
Person which is at any time prior to the Termination Date either (i) mandatorily
redeemable (by sinking fund or similar payments or otherwise) or (ii) redeemable
at the option of the holder thereof.

 

“Register” has the meaning set forth in Section 9.07(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Related Property” means, with respect to any Portfolio Investment, any property
or other assets of the Obligor thereunder pledged or purported to be pledged as
collateral to secure the repayment of such Portfolio Investment.

 

“Relevant Test Period” means with respect to each Obligor on a Debt Security or
a Senior Bank Loan Investment, the relevant test period for the calculation of
Obligor Net Senior Leverage Ratio or Obligor Interest Coverage Ratio, as
applicable, for such Debt Security or Senior Bank Loan Investment in accordance
with the related underlying Investment Documents or, if no such period is
provided for therein, the last four consecutive reported fiscal quarters of the
principal Obligor on such Debt Security or Senior Bank Loan Investment; provided
that with respect to any Debt Security or Senior Bank Loan Investment for which
the relevant test period is not provided for in the related underlying
Investment Documents, if four (4) consecutive fiscal quarters have not yet
elapsed since the closing date of the relevant underlying Investment Documents,
“Relevant Test Period” shall initially include the period from such closing date
to the end of the fourth fiscal quarter thereafter, and shall subsequently
include each period of the last four (4) consecutive reported fiscal quarters of
such Obligor.

 

“Required Lenders” means at any time Lenders having at least 66-2/3% of the
aggregate amount of the Revolver Commitments or, if the Revolver Commitments are
no longer in effect, Lenders holding at least 66-2/3% of the aggregate
outstanding principal amount of the Revolver Advances; provided, however, that
the Revolver Commitments and any outstanding Revolver Advances of any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

39

--------------------------------------------------------------------------------


 

“Responsible Officer” means, as to any Person, the president, chief executive
officer, chief financial officer, senior vice president, vice president, senior
managing director or treasurer of such Person.

 

“Restricted Payment” means (i) any dividend or other distribution on any shares
of the Borrower’s Capital Securities (except dividends payable solely in shares
of its Capital Securities); (ii) any payment of management, consulting, advisory
or similar fees; or (iii) any payment on account of the purchase, redemption,
retirement or acquisition of (a) any shares of the Borrower’s Capital Securities
(except shares acquired upon the conversion thereof into other shares of its
Capital Securities) or (b) any option, warrant or other right to acquire shares
of the Borrower’s Capital Securities.

 

“Restrictive Provisions” has the meaning set forth in Section 5.28(d).

 

“Revolver Advance” means an advance made to the Borrower under this Agreement
pursuant to Section 2.01.  A Revolver Advance is a Tranche Euro-Dollar Advance
if such Revolver Advance has an Interest Period described in subsection (i) of
the definition of Interest Period.  A Revolver Advance is an Index Euro-Dollar
Advance if such Revolver Advance is a Euro-Dollar Advance and has an Interest
Period described in subsection (ii) of the definition of Interest Period.

 

“Revolver Commitment” means, with respect to each Lender, (i) the amount set
forth opposite the name of such Lender on the signature pages hereof, or on any
amendment, supplement or joinder that may be executed from time to time after
the date hereof, or (ii) as to any Lender which enters into an Assignment and
Assumption (whether as transferor Lender or as assignee thereunder), the amount
of such Lender’s Revolver Commitment after giving effect to such Assignment and
Assumption, in each case as such amount may be reduced from time to time
pursuant to Sections 2.08, 2.09 and 9.04(c).

 

“Revolver Notes” means the promissory notes of the Borrower, substantially in
the form of Exhibit B-1 hereto, evidencing the obligation of the Borrower to
repay the Revolver Advances, together with all amendments, consolidations,
modifications, renewals, substitutions and supplements thereto or replacements
thereof and “Revolver Note” means any one of such Revolver Notes.

 

“RIC” or “regulated investment company” shall mean an investment company or
business development company that qualifies for the special tax treatment
provided for by subchapter M of the Code.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sale/Leaseback Transaction” means any arrangement with any Person providing,
directly or indirectly, for the leasing by any Loan Party or any of its
Subsidiaries of real or personal property which has been or is to be sold or
transferred by any Loan Party or such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced

 

40

--------------------------------------------------------------------------------


 

by such Person on the security of such property or rental obligations of any
Loan Party or such Subsidiary.

 

“Sanctioned Entity” shall mean (i) a country or a government of a country,
(ii) an agency of the government of a country, (iii) an organization directly or
indirectly controlled by a country or its government, (iv) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC described or
referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise
published from time to time.

 

“SBIC Entities” means each of (1) Main Street Mezzanine Fund, LP, (2) Main
Street Mezzanine Management, LLC, (3) Main Street Capital II, LP, (4) Main
Street Capital II GP, LLC, (5) MSCII Equity Interests, LLC and (6) any other
future “small business investment company” owned, directly or indirectly, by
Borrower that is governed by the Restrictive Provisions.

 

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions thereof.

 

“Secured Parties” shall mean collectively: (1) the Administrative Agent in its
capacity as such under this Agreement, the Collateral Documents and the other
Loan Documents; (2) the Lenders, (3) the Hedge Counterparties in their capacity
as such under the Hedging Agreements; (4) any Bank Product Bank or Cash
Management Bank; and (5) except as otherwise provided in the definitions of
“Bank Products”, “Cash Management Services” and “Hedging Counterparties,” the
successors and assigns of the foregoing.

 

“Security Agreement” means the Second Amended and Restated General Security
Agreement by and among the Borrower, the Guarantors and the Administrative Agent
for the benefit of the Secured Parties to be executed and delivered in
connection herewith, as amended, modified or supplemented from time to time.

 

“Senior Bank Loan Investment” means a Portfolio Investment constituting a Debt
obligation (including without limitation term loans, the funded portion of
revolving credit lines and letter of credit facilities and other similar loans
and investments including interim loans) which is made by Borrower as a lender
under a syndicated loan or credit facility.

 

“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.10).

 

“SPV Subsidiary” means any bankruptcy remote, special purpose, Wholly Owned
Subsidiary of the Borrower; provided, however, there shall not be more than two
(2) SPV Subsidiaries at any one time.

 

“Subsequent Borrowings” has the meaning set forth in Section 2.14(e).

 

“Subsidiary” of any Person means a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than

 

41

--------------------------------------------------------------------------------


 

stock or such other ownership interest having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership or other entity are at the time
owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person; provided
however, the term “Subsidiary” shall not include any Person that constitutes an
investment made by the Borrower or a Subsidiary in the ordinary course of
business and consistently with the Investment Policies in a Person that is
accounted for under GAAP as a portfolio investment of the Borrower.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower. 
Notwithstanding the foregoing definition, for purposes of Section 4.33,
Article V (other than Section 5.01) and Article VI only, each SPV Subsidiary
shall not be considered a Subsidiary of any Loan Party and therefore shall not
be subject to the requirements or restrictions of Section 4.33 or Article V or
the basis for any Default or Event of Default in Article VI.

 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swing Advance” means an Advance made by the Swingline Lender pursuant to
Section 2.01, which must be a Base Rate Advance or an Index Euro-Dollar Advance.

 

“Swing Advance Note” means the promissory note of the Borrower, substantially in
the form of Exhibit B-2, evidencing the obligation of the Borrower to repay the
Swing Advances, together with all amendments, consolidations, modifications,
renewals, and supplements thereto.

 

“Swing Borrowing” means a borrowing hereunder consisting of Swing Advances made
to the Borrower by the Swingline Lender pursuant to Article II.  A Swing
Borrowing is a “Base Rate Borrowing” if such Swing Advances are Base Rate
Advances.  A Swing Borrowing is an “Index Euro-Dollar Borrowing” if such Swing
Advances are Index Euro-Dollar Advances.

 

“Swingline Lender” means BB&T, in its capacity as lender of Swing Advances
hereunder.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Termination Date” means the earlier to occur of (i) September 27, 2018 (or such
later date to which such date shall have been extended pursuant to
Section 2.15), (ii) the date the Revolver Commitments are terminated pursuant to
Section 6.01 following the occurrence of an Event of Default, or (iii) the date
the Borrower terminates the Revolver Commitments entirely pursuant to
Section 2.08.

 

“Third Parties” means all lessees, sublessees, licensees and other users of the
Properties, excluding those users of the Properties in the ordinary course of
the Borrower’s business and on a temporary basis.

 

42

--------------------------------------------------------------------------------


 

“Title Policy” means with respect to each Mortgaged Property, the mortgagee
title insurance policy (together with such endorsements as the Administrative
Agent may reasonably require) issued to the Administrative Agent in respect of
such Mortgaged Property by an insurer selected by the Administrative Agent,
insuring (in an amount satisfactory to the Administrative Agent) the Lien of the
Administrative Agent for the benefit of the Secured Parties on such Mortgaged
Property to be duly perfected and first priority, subject only to such
exceptions as shall be acceptable to the Administrative Agent.

 

“Total Unused Revolver Commitments” means at any date, an amount equal to:
(A) the aggregate amount of the Revolver Commitments of all of the Lenders at
such time, less (B) the sum of the aggregate outstanding principal amount of the
Revolver Advances of all of the Lenders at such time.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

“Unquoted Investment” means a Portfolio Investment for which market quotations
from an Approved Pricing Service, or, in the case of Eligible Senior Bank Loan
Investments, an Approved Pricing Service or Approved Dealer, are not readily
available.  Only Cash, Cash Equivalents, Eligible Core Portfolio Investments and
Eligible Unquoted Senior Bank Loan Investments may be Unquoted Investments.

 

“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
the Cash and Cash Equivalents of Borrower to the extent that such Cash and Cash
Equivalents (a) are free and clear of all Liens (other than Liens permitted
under Sections 5.14(j) and 5.14(l)), any legal or equitable claim or other
interest held by any other Person, and any option or right held by any other
Person to acquire any such claim or other interest, (b) are not subject to any
restriction pursuant to any provision of any outstanding Capital Securities
issued by any Person or of any Material Contract to which it is a party or by
which it or any of its property is bound (other than the Loan Documents) and
(c) are the subject of a control agreement that creates a valid and perfected
first-priority security interest in and lien in favor of the Administrative
Agent for the benefit of the Secured Parties.

 

“Unused Commitment” means at any date, with respect to any Lender, an amount
equal to its Revolver Commitment less the sum of the aggregate outstanding
principal amount of the sum of its Revolver Advances.

 

“Value” means, as of any date of determination, the value assigned by the
Borrower to each of its Portfolio Investments as provided below:

 

(a)                                 Quoted Investments.  With respect to Quoted
Investments, the Borrower shall, not less frequently than once per week, or upon
request of the Administrative Agent, determine the market value of such
Portfolio Investments in accordance with the following methodologies, as
applicable:

 

(i)                                            in the case of any Portfolio
Investment traded on an exchange, the closing price for such Portfolio
Investment most recently posted on such exchange;

 

43

--------------------------------------------------------------------------------


 

(ii)                                         in the case of any Portfolio
Investment not traded on an exchange, the fair market value thereof as
determined by an Approved Pricing Service or other quotation acceptable to the
Administrative Agent in its sole discretion; and

 

(iii)                                      in the case of any Eligible Quoted
Senior Bank Loan Investment not traded on an exchange or priced by an Approved
Pricing Service, the average ask and bid prices as determined by two Approved
Dealers selected by the Borrower; provided, however, that to the extent a single
agent or counterparty makes the market in the Eligible Quoted Senior Bank Loan
Investment, the average ask and bid prices as determined by the single Approved
Dealer shall be used.

 

(b)                                 Unquoted Investments.   With respect to
Unquoted Investments, the fair value of such Investment shall be determined, not
less frequently than once per Fiscal Quarter, in accordance with, the Investment
Company Act and any orders of the SEC by the Board of Directors of the Borrower
in its good faith judgment and consistent with past practices as described in
the Borrower’s 2012 annual report on Form 10-K filed with the SEC as such
practices may be amended from time to time in accordance with the last sentence
in this definition of “Value”, including consideration of valuation procedures
of a third-party valuation firm selected by the Borrower and reasonably
acceptable to the Administrative Agent, and as approved by the Administrative
Agent in its reasonable credit judgment.  The valuation practices described in
the Borrower’s 2012 Annual Report on Form 10-K filed with the SEC may be amended
from time to time provided that the Borrower shall furnish to the Administrative
Agent, prior to the effective date of any such amendment or modification, prompt
notice of any changes in such practices and shall not agree or otherwise permit
to occur any modification of such practices in any manner that would or would
reasonably be expected to adversely affect the interests or remedies of the
Administrative Agent or the Secured Parties under this Agreement or any Loan
Document or impair the collectability of any Investment without the prior
written consent of the Administrative Agent (in its sole discretion).

 

“Value Triggering Event” means with respect to a Debt Security or a Senior Bank
Loan Investment, such Debt Security or Senior Bank Loan Investment has a Value
of less than 65% of par value and any one of more of the following events shall
have occurred:

 

(a)                                 the Obligor Net Senior Leverage Ratio for
any Relevant Test Period of the related Obligor with respect to such Debt
Security or Senior Bank Loan Investment is (i) greater than 3.50 and
(ii) greater than 0.50 higher than the original Obligor Net Senior Leverage
Ratio on the date that the investment in the Debt Security or Senior Bank Loan
Investment was made by Borrower (such original Obligor Net Senior Leverage Ratio
determined based upon pro forma data in the offering materials to the extent
such Debt Security or Senior Bank Loan Investment was made by the Borrower prior
to four full fiscal quarters elapsing since the date on which the Obligor
incurred the relevant Debt); or

 

(b)                                 the Obligor Interest Coverage Ratio for any
Relevant Test Period of the related Obligor with respect to such Debt Security
or Senior Bank Loan Investment is (i) less than 1.50 to 1.00 and (ii) less than
85% of the original Obligor Interest Coverage

 

44

--------------------------------------------------------------------------------


 

Ratio on the date that the investment in the Debt Security or Senior Bank Loan
Investment was made by Borrower (such original Obligor Interest Coverage Ratio
determined based upon pro forma data in the offering materials to the extent
such Debt Security or Senior Bank Loan Investment was made by the Borrower prior
to four full fiscal quarters elapsing since the date on which the Obligor
incurred the relevant Debt); or

 

(c)                                  an Obligor payment default under such Debt
Security or Senior Bank Loan Investment (after giving effect to any grace and/or
cure period set forth in the applicable loan agreement, but not to exceed five
days) (including in respect of the acceleration of the debt under the applicable
underlying Investment Document); or

 

(d)                                 a default as to all or any portion of one or
more payments of principal or interest has occurred in relation to any other
senior or pari passu obligation for borrowed money of the related Obligor (after
giving effect to any grace and/or cure period set forth in the applicable
underlying Investment Document, but not to exceed five days); or

 

(e)                                  the failure of an Obligor to deliver
(i) with respect to quarterly reports, any financial statements (including
unaudited financial statements) to the Borrower sufficient to calculate any
applicable Obligor Net Senior Leverage Ratio of the related Obligor by the later
of (A) the date that is ninety (90) days after the end of the first, second or
third quarter of any fiscal year of the related Obligor or (B) the date five
(5) days after the delivery date for such information as allowed by the
underlying Investment Documents, including any grace periods thereunder, and
(ii) with respect to annual reports, any audited financial statements to the
Administrative Agent sufficient to calculate any applicable Obligor Net Senior
Leverage Ratio of the related Obligor by the later of (A) the date that is one
hundred and fifty (150) days after the end of any fiscal year of the related
Obligor or (B) the date that is five (5) days after the delivery date for such
information as allowed by the underlying Investment Documents, including any
grace periods thereunder, unless, in any case, as otherwise agreed to by the
Administrative Agent in its sole discretion; or

 

(f)                                   any amendment or waiver of, or
modification or supplement to, the underlying Investment Documents governing a
Loan executed on or effected on or after the date on which the Borrower acquired
such Loan is entered into that amends, waives, forbears, supplements or
otherwise modifies in any way the definition of “Net Senior Leverage Ratio” or
“Interest Coverage Ratio” (or any respective comparable definition in the
applicable underlying Investment Documents) or the definition of any component
thereof in a manner that, in the reasonable discretion of the Administrative
Agent, is materially adverse to the Administrative Agent or any Lender.

 

“Voting Stock” means securities (as such term is defined in Section 2(1) of the
Securities Act of 1933, as amended) of any class or classes, the holders of
which are ordinarily, in the absence of contingencies, entitled to cast votes in
any election of any corporate directors (or Persons performing similar
functions).

 

45

--------------------------------------------------------------------------------


 

“Wholly Owned Subsidiary” means any Subsidiary all of the Capital Securities of
which are at the time directly or indirectly owned by the Borrower.

 

SECTION 1.02.                                                                    
Accounting Terms and Determinations.  Unless otherwise specified herein, all
terms of an accounting character used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP,
applied on a basis consistent (except for changes concurred in by the Borrower’s
independent public accountants or otherwise required by a change in GAAP) with
the most recent audited consolidated financial statements of the Borrower and
its Consolidated Subsidiaries delivered to the Administrative Agent for
distribution to the Lenders, unless with respect to any such change concurred in
by the Borrower’s independent public accountants or required or permitted by
GAAP, in determining compliance with any of the provisions of this Agreement or
any of the other Loan Documents:  (i) the Borrower shall have objected to
determining such compliance on such basis at the time of delivery of such
financial statements, or (ii) the Required Lenders shall so object in writing
within 30 days after the delivery of such financial statements, in either of
which events such calculations shall be made on a basis consistent with those
used in the preparation of the latest financial statements as to which such
objection shall not have been made (which, if objection is made in respect of
the first financial statements delivered under Section 5.01 hereof, shall mean
the financial statements referred to in Section 4.04).

 

SECTION 1.03.                                                                    
Use of Defined Terms.  All terms defined in this Agreement shall have the same
meanings when used in any of the other Loan Documents, unless otherwise defined
therein or unless the context shall otherwise require.

 

SECTION 1.04.                                                                    
Terms Generally.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time
together with all rules, regulations and interpretations thereunder or related
thereto; (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights;
and (g) titles of Articles and Sections in this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

 

46

--------------------------------------------------------------------------------


 

SECTION 1.05.                                                                    
Amendment and Restatement of Existing Credit Agreement.  The parties to this
Agreement agree that, on the Closing Date, the terms and provisions of the
Existing Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement.  This
Agreement is not intended to and shall not constitute a novation, payment and
reborrowing or termination of the Obligations under the Existing Credit
Agreement and the other Existing Loan Documents as in effect prior to the
Closing Date.  All Advances made and Obligations incurred under the Existing
Credit Agreement that are outstanding on the Closing Date shall continue as
Advances and Obligations under (and shall be governed by the terms of) this
Agreement and the other Loan Documents.  Without limiting the foregoing, on the
Closing Date: (a) all references in the Existing Loan Documents to the “Credit
Agreement” and the “Loan Documents” shall be deemed to refer to this Agreement
and the Loan Documents, (b) all obligations constituting “Obligations” with any
Lender or any Affiliate of any Lender that are outstanding on the Closing Date
shall continue as Obligations under this Agreement and the other Loan Documents,
(c) the liens and security interests in favor of the Administrative Agent for
the benefit of the Secured Parties securing payment of the Obligations are in
all respects continuing and in full force and effect with respect to all
Obligations, and (d) the Administrative Agent shall make such reallocations,
sales, assignments or other relevant actions in respect of each Lender’s credit
exposure under the Existing Credit Agreement as are necessary in order that each
such Lender’s Credit Exposure and outstanding Advances hereunder reflects such
Lender’s Applicable Percentage of the outstanding aggregate Credit Exposures on
the Closing Date.

 

ARTICLE II
THE CREDIT

 

SECTION 2.01.                                                                    
Commitments to Make Advances.  Each Lender severally agrees, on the terms and
conditions set forth herein, to make Revolver Advances to the Borrower from time
to time before the Termination Date; provided that, immediately after each such
Revolver Advance is made, the aggregate outstanding principal amount of Revolver
Advances by such Lender shall not exceed the amount of the Revolver Commitment
of such Lender at such time, provided further that the aggregate principal
amount of all Revolver Advances shall not exceed the: lesser of: (1) the
Borrowing Base; and (2) the aggregate amount of the Revolver Commitments of all
of the Lenders at such time.  Each Revolver Advance shall be in an aggregate
principal amount of $1,000,000 or any larger multiple of $100,000 (except that
any such Revolver Advance may be in the aggregate amount of the Total Unused
Revolver Commitments) and shall be made from the several Lenders ratably in
proportion to their respective Revolver Commitments.  Within the foregoing
limits, the Borrower may borrow under this Section, repay or, to the extent
permitted by Section 2.10, prepay Revolver Advances and reborrow under this
Section 2.01 at any time before the Termination Date.

 

In addition to the foregoing, the Swingline Lender shall from time to time, upon
the request of the Borrower by delivery of a Notice of Borrowing to the
Administrative Agent, if the conditions precedent in Article III have been
satisfied, make Swing Advances to the Borrower in an aggregate principal amount
at any time outstanding not exceeding $30,000,000; provided that, immediately
after such Swing Advance is made, the aggregate principal amount of all Revolver
Advances and Swing Advances shall not exceed the lesser of:  (1) the Borrowing
Base; and (2) the aggregate amount of the Revolver Commitments of all of the
Lenders at such time. Each

 

47

--------------------------------------------------------------------------------


 

Swing Advance under this Section 2.01 shall be in an aggregate principal amount
of $1,000,000 or any larger multiple of $100,000.  Within the foregoing limits,
the Borrower may borrow Swing Advances under this Section 2.01, prepay and
reborrow Swing Advances under this Section 2.01 at any time before the
Termination Date.  Solely for purposes of calculating fees under Section 2.07,
Swing Advances shall not be considered a utilization of an Advance of the
Swingline Lender or any other Lender hereunder.  At any time, upon the request
of the Swingline Lender, each Lender other than the Swingline Lender shall, on
the third Business Day after such request is made, purchase a participating
interest in Swing Advances in an amount equal to its Applicable Percentage of
such Swing Advances.  On such third Business Day, each Lender will immediately
transfer to the Swingline Lender, in immediately available funds, the amount of
its participation.  Whenever, at any time after the Swingline Lender has
received from any such Lender its participating interest in a Swing Advance, the
Administrative Agent receives any payment on account thereof, the Administrative
Agent will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded); provided, however, that in the event that such payment received by the
Administrative Agent is required to be returned, such Lender will return to the
Administrative Agent any portion thereof previously distributed by the
Administrative Agent to it.  Each Lender’s obligation to purchase such
participating interests shall be absolute and unconditional and shall not be
affected by any circumstance, including:  (i) any set-off, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have against the Swingline Lender requesting such purchase or any other Person
for any reason whatsoever; (ii) the occurrence or continuance of a Default,
Event of Default or the termination of the Revolver Commitments; (iii) any
adverse change in the condition (financial, business or otherwise) of the
Borrower, any Loan Party or any other Person; (iv) any breach of this Agreement
by any Loan Party or any other Lender; or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing.

 

SECTION 2.02.                                                                    
Method of Borrowing Advances.

 

(a)                                 For Revolver Advances, the Borrower shall
give the Administrative Agent notice in the form attached hereto as Exhibit A (a
“Notice of Borrowing”) prior to (i) 12:00 P.M. (Eastern time) at least one
Domestic Business Day before each Base Rate Borrowing, and each Index
Euro-Dollar Borrowing, and (ii) 11:00 A.M. (Eastern time) at least three
(3) Euro-Dollar Business Days before each Tranche Euro-Dollar Borrowing,
specifying:

 

(i)                                     the date of such Borrowing, which shall
be a Domestic Business Day in the case of a Base Rate Borrowing or Index
Euro-Dollar Borrowing and a Euro-Dollar Business Day in the case of a Tranche
Euro-Dollar Borrowing,

 

(ii)                                  the aggregate amount of such Borrowing,

 

(iii)                               whether the Revolver Advances comprising
such Borrowing are to be Base Rate Advances, Tranche Euro-Dollar Advances or
Index Euro-Dollar Advances and

 

48

--------------------------------------------------------------------------------


 

(iv)                              in the case of a Tranche Euro-Dollar
Borrowing, the duration of the Interest Period applicable thereto, subject to
the provisions of the definition of Interest Period.

 

(b)                                 Upon receipt of a Notice of Borrowing
requesting Revolver Advances, the Administrative Agent shall promptly notify
each Lender of the contents thereof and of such Lender’s ratable share of such
Borrowing and such Notice of Borrowing, once received by the Administrative
Agent, shall not be revocable by the Borrower.

 

(c)                                  Not later than 11:00 A.M. (Eastern time) on
the date of each Borrowing, each Lender shall make available its ratable share
of such Borrowing, in Federal or other funds immediately available in
Winston-Salem, North Carolina, to the Administrative Agent at its address
referred to in or specified pursuant to Section 9.01.  Unless the Administrative
Agent determines that any applicable condition specified in Article III has not
been satisfied, the Administrative Agent will disburse the funds so received
from the Lenders to the Borrower.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, no Euro-Dollar Borrowing may be made if there shall
have occurred a Default, which Default shall not have been cured or waived.

 

(e)                                  In the event that a Notice of Borrowing
fails to specify whether the Revolver Advances comprising such Borrowing are to
be Base Rate Advances, Tranche Euro-Dollar Advances or Index Euro-Dollar
Advances, such Revolver Advances shall be made as Base Rate Advances.  If the
Borrower is otherwise entitled under this Agreement to repay any Revolver
Advances maturing at the end of an Interest Period applicable thereto with the
proceeds of a new Borrowing, and the Borrower fails to repay such Revolver
Advances using its own moneys and fails to give a Notice of Borrowing in
connection with such new Borrowing, a new Borrowing shall be deemed to be made
on the date such Revolver Advances mature in an amount equal to the principal
amount of the Revolver Advances so maturing, and the Revolver Advances
comprising such new Borrowing shall be Base Rate Advances.

 

(f)                                   Notwithstanding anything to the contrary
contained herein, there shall not be more than five (5) Interest Periods
outstanding at any given time; provided that for purposes of this
Section 2.02(f), neither Base Rate Advances nor Index Euro-Dollar Advances shall
be deemed to have an outstanding Interest Period.

 

(g)                                  For Swing Advances, the Borrower shall give
the Administrative Agent notice in the form of a Notice of Borrowing prior to
1:00 P.M. (Eastern time) on the Domestic Business Day of the Swing Advance,
specifying (i) the aggregate amount of such Advance, (ii) that it shall be a
Swing Advance and (iii) whether the Swing Advance is to be a Base Rate Advance
or an Index Euro-Dollar Advance.  Unless the Administrative Agent determines
that any applicable condition specified in Article III has not been satisfied,
the Swingline Lender will make available to the Borrower the amount of any such
Swing Advance.

 

49

--------------------------------------------------------------------------------


 

SECTION 2.03.                                                                   
Continuation and Conversion Elections.  By delivering a notice (a “Notice of
Continuation or Conversion”), which shall be substantially in the form of
Exhibit C, to the Administrative Agent on or before 12:00 P.M., Eastern time, on
a Domestic Business Day (or Euro-Dollar Business Day, in the case of Tranche
Euro-Dollar Advances outstanding), the Borrower may from time to time
irrevocably elect, by notice one Domestic Business Day prior in the case of a
continuation of or conversion to Base Rate Advances or Index Euro-Dollar
Advances or three (3) Euro-Dollar Business Days prior in the case of a
continuation of or conversion to Tranche Euro-Dollar Advances, that all, or any
portion in an aggregate principal amount of $1,000,000 or any larger integral
multiple of $100,000 be, (i) in the case of Base Rate Advances, converted into
Euro-Dollar Advances or (ii) in the case of Euro-Dollar Advances, converted into
Base Rate Advances or continued as Euro-Dollar Advances; provided, however, that
(x) each such conversion or continuation shall be prorated among the applicable
outstanding Revolver Advances of all Lenders that have made such Revolver
Advances, and (y) no portion of the outstanding principal amount of any Revolver
Advances may be continued as, or be converted into, any Tranche Euro-Dollar
Advance when any Default has occurred and is continuing.  In the absence of
delivery of a Notice of Continuation or Conversion with respect to any Tranche
Euro-Dollar Advance at least three (3) Euro-Dollar Business Days before the last
day of the then current Interest Period with respect thereto, such Tranche
Euro-Dollar Advance shall, on such last day, automatically convert to a Base
Rate Advance.

 

SECTION 2.04.                                                                   
Notes.  The Revolver Advances of each Lender shall, upon the request of such
Lender made through the Administrative Agent, be evidenced by a single Revolver
Note payable to the order of such Lender for the account of its Lending Office
in an amount equal to the original principal amount of such Lender’s Revolver
Commitment.  The Swing Advances of the Swingline Lender shall be evidenced by a
single Swing Advance Note payable to the order of the Swingline Lender in an
amount equal to the original principal amount of $30,000,000.  Upon receipt of
any Lender’s Note pursuant to Section 3.01, the Administrative Agent shall
deliver such Note to such Lender.  Each Lender requesting a Note shall record,
and prior to any transfer of its Note shall endorse on the schedule forming a
part thereof appropriate notations to evidence, the date, amount and maturity
of, and effective interest rate for, each Advance made by it, the date and
amount of each payment of principal made by the Borrower with respect thereto
and such schedule shall constitute rebuttable presumptive evidence of the
principal amount owing and unpaid on such Lender’s Note; provided that the
failure of any Lender to make, or any error in making, any such recordation or
endorsement shall not affect the obligation of the Borrower hereunder or under
the Note or the ability of any Lender to assign its Notes.  Each Lender is
hereby irrevocably authorized by the Borrower so to endorse its Notes and to
attach to and make a part of any Note a continuation of any such schedule as and
when required.

 

SECTION 2.05.                                                                   
Maturity of Advances.  Each Advance included in any Borrowing or Swing Borrowing
shall mature, and the principal amount thereof, together with all accrued unpaid
interest thereon, shall be due and payable on the Termination Date.

 

50

--------------------------------------------------------------------------------


 

SECTION 2.06.                                                                   
Interest Rates.

 

(a)                                 “Applicable Margin” means (a) with respect
to any Base Rate Advance, 1.25% and (b) with respect to any Euro-Dollar Advance,
2.25%.

 

(b)                                 Each Base Rate Advance shall bear interest
on the outstanding principal amount thereof, for each day from the date such
Advance is made until it becomes due, at a rate per annum equal to the Base Rate
for such day plus the Applicable Margin.  Such interest shall be payable on each
Interest Payment Date while such Base Rate Advance is outstanding and on the
date such Base Rate Advance is converted to a Tranche Euro-Dollar Advance or
repaid.  Any overdue principal of and, to the extent permitted by applicable
law, overdue interest on any Base Rate Advance shall bear interest, payable on
demand, for each day until paid in full at a rate per annum equal to the Default
Rate.

 

(c)                                  Each Euro-Dollar Advance shall bear
interest on the outstanding principal amount thereof, for the Interest Period
applicable thereto, at a rate per annum equal to the sum of: (1) the Applicable
Margin, plus (2) the applicable Adjusted London InterBank Offered Rate for such
Interest Period.  Such interest shall be payable on each applicable Interest
Payment Date.  Any overdue principal of and, to the extent permitted by
applicable law, overdue interest on any Euro-Dollar Advance shall bear interest,
payable on demand, for each day until paid in full at a rate per annum equal to
the Default Rate.

 

The “London InterBank Offered Rate” applicable to any Euro-Dollar Advance means
for the Interest Period of such Euro-Dollar Advance the rate per annum
determined on the basis of the rate for deposits in Dollars of amounts equal or
comparable to the principal amount of such Euro-Dollar Advance offered for a
term comparable to such Interest Period, which rate appears on the display
designated as Reuters Screen LIBOR01 Page (or such other successor page as may
replace Reuters Screen LIBOR01 Page or such other service or services as may be
nominated by the British Banker’s Association for the purpose of displaying
London InterBank Offered Rates for U.S. dollar deposits) determined as of
11:00 a.m. London, England time, two (2) Euro-Dollar Business Days prior to the
first day of such Interest Period, provided that if no such offered rates appear
on such page, the “London InterBank Offered Rate” for such Interest Period will
be the arithmetic average (rounded upward, if necessary, to the next higher
1/100th of 1%) of rates quoted by not less than two (2) major lenders in New
York City, selected by the Administrative Agent, at approximately 10:00 A.M.,
New York City time, two (2) Euro-Dollar Business Days prior to the first day of
such Interest Period, for deposits in Dollars offered by leading European banks
for a period comparable to such Interest Period in an amount comparable to the
principal amount of such Euro-Dollar Advance.

 

“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
such Euro-Dollar Advance is determined or any category of extensions of credit
or other assets which includes loans by a non-United States office of any Lender
to United States residents).  The Adjusted

 

51

--------------------------------------------------------------------------------


 

London InterBank Offered Rate shall be adjusted automatically on and as of the
effective date of any change in the Euro-Dollar Reserve Percentage.

 

(d)                                 The Administrative Agent shall determine
each interest rate applicable to the Advances hereunder in accordance with the
terms of this Agreement.  The Administrative Agent shall give prompt notice to
the Borrower and the Lenders by facsimile of each rate of interest so
determined, and its determination thereof shall be conclusive in the absence of
manifest error.

 

(e)                                  After the occurrence and during the
continuance of an Event of Default (other than an Event of Default under
Sections 6.01(g) or (h)), the principal amount of the Advances (and, to the
extent permitted by applicable law, all accrued interest thereon) may, at the
election of the Required Lenders, bear interest at the Default Rate; provided,
however, that automatically whether or not the Required Lenders elect to do so,
(i) any overdue principal of and, to the extent permitted by law, overdue
interest on the Advances shall bear interest payable on demand, for each day
until paid at a rate per annum equal to the Default Rate, and (ii) after the
occurrence and during the continuance of an Event of Default described in
Section 6.01(g) or 6.01(h), the principal amount of the Advances (and, to the
extent permitted by applicable law, all accrued interest thereon) shall bear
interest payable on demand for each day until paid at a rate per annum equal to
the Default Rate.

 

SECTION 2.07.                                                                   
Fees.

 

(a)                                 The Borrower shall pay to the Administrative
Agent for the ratable account of each Lender an unused commitment fee equal to
the product of:  (i) the aggregate of the daily average amounts of such Lender’s
Unused Commitment, times (ii) a per annum percentage equal to 0.25%.  Such
unused commitment fee shall accrue from but not including the Closing Date to
and including the Termination Date.  Unused commitment fees shall be determined
quarterly in arrears and shall be payable on each Quarterly Payment Date and on
the Termination Date; provided that should the Revolver Commitments be
terminated at any time prior to the Termination Date for any reason, the entire
accrued and unpaid commitment fee shall be paid on the date of such termination.

 

(b)                                 The Borrower shall pay (i) to the
Administrative Agent, for the account and sole benefit of the Administrative
Agent, such fees and other amounts at such times as agreed with the
Administrative Agent and (ii) to the Lenders such fees and other amounts at such
times as agreed with the Lenders.

 

SECTION 2.08.                                                                   
Optional Termination or Reduction of Commitments.  The Borrower may, subject to
any applicable prepayments pursuant to Section 2.11, upon at least 3 Domestic
Business Day’s irrevocable notice to the Administrative Agent, terminate at any
time, or proportionately reduce from time to time by an aggregate amount of at
least $10,000,000 or any larger multiple of $1,000,000, the Revolver
Commitments; provided, however:  (1) each termination or reduction, as the case
may be, shall be permanent and irrevocable; (2) no such termination or reduction
shall be in an amount greater than the Total Unused Revolver Commitments on the
date of such termination or reduction; and (3) no such

 

52

--------------------------------------------------------------------------------


 

reduction pursuant to this Section 2.08 shall result in the aggregate Revolver
Commitments of all of the Lenders being reduced to an amount less than
$30,000,000, unless the Revolver Commitments are terminated in their entirety,
in which case all accrued fees (as provided under Section 2.07) shall be payable
on the effective date of such termination.  Each reduction shall be made ratably
among the Lenders in accordance with their respective Revolver Commitments.

 

SECTION 2.09.                                                                   
Termination of Commitments.  The Revolver Commitments shall terminate on the
Termination Date.

 

SECTION 2.10.                                                                   
Optional Prepayments.

 

(a)                                 The Borrower may prepay any Base Rate
Borrowing or Index Euro-Dollar Borrowing, in whole at any time, or from time to
time in part in amounts aggregating at least $1,000,000 or any larger integral
multiple of $100,000 (or any lesser amount equal to the outstanding balance of
such Advance), by paying the principal amount to be prepaid together with
accrued interest thereon to the date of prepayment, (i) upon at least one
(1) Domestic Business Day’s notice to the Administrative Agent any Borrowing
that is a Base Rate Borrowing or Index Euro-Dollar Borrowing or (ii) without any
notice, any Swing Borrowing.  Each such optional prepayment shall be applied
(i) first to any Swing Advances outstanding, and (ii) then applied to prepay
ratably to the Revolver Advances of the several Lenders outstanding on the date
of payment or prepayment in the following order or priority:  (a) first, to Base
Rate Advances, (b) second, to Index Euro-Dollar Advances; (c) lastly, to Tranche
Euro-Dollar Advances.

 

(b)                                 Subject to any payments required pursuant to
the terms of Article VIII for such Tranche Euro-Dollar Borrowing, the Borrower
may, upon at least three (3) Domestic Business Day’s prior written notice,
prepay in minimum amounts of $1,000,000 with additional increments of $100,000
(or any lesser amount equal to the outstanding balance of such Advances) all or
any portion of the principal amount of any Tranche Euro-Dollar Borrowing prior
to the maturity thereof, by paying the principal amount to be prepaid together
with accrued interest thereon to the date of prepayment and such payments
required pursuant to the terms of Article VIII.  Each such optional prepayment
shall be applied to prepay ratably the Tranche Euro-Dollar Advances of the
several Lenders included in such Tranche Euro-Dollar Borrowing.

 

(c)                                  Upon receipt of a notice of prepayment
pursuant to this Section 2.10, the Administrative Agent shall promptly notify
each Lender of the contents thereof and of such Lender’s ratable share of such
prepayment and such notice, once received by the Administrative Agent, shall not
thereafter be revocable by the Borrower.

 

SECTION 2.11.                                                                   
Mandatory Prepayments.

 

(a)                                 On each date on which the Revolver
Commitments are reduced or terminated pursuant to Section 2.08, Section 2.09 or
Section 9.04(c), the Borrower shall repay or prepay such principal amount of the
outstanding Revolver Advances, if any (together with interest accrued thereon
and any amount due under Section 8.05), as may

 

53

--------------------------------------------------------------------------------


 

be necessary so that after such payment the aggregate unpaid principal amount of
the Revolver Advances does not exceed the aggregate amount of the Revolver
Commitments as then reduced.  Each such payment or prepayment shall be applied
(i) first to any Swing Advances outstanding, and (ii) then applied to prepay
ratably to the Revolver Advances of the several Lenders outstanding on the date
of payment or prepayment in the following order or priority:  (a) first, to Base
Rate Advances, (b) second, to Index Euro-Dollar Advances; (c) lastly, to Tranche
Euro-Dollar Advances.

 

(b)                                 In the event that the aggregate principal
amount of all Advances at any one time outstanding shall at any time exceed the
aggregate amount of the Revolver Commitments of all of the Lenders at such time,
the Borrower shall immediately repay so much of the Advances as is necessary in
order that the aggregate principal amount of the Advances thereafter
outstanding, shall not exceed the aggregate amount of the Revolver Commitments
of all of the Lenders at such time.  Each such payment or prepayment shall be
applied (i) first to any Swing Advances outstanding, and (ii) then applied to
prepay ratably to the Revolver Advances of the several Lenders outstanding on
the date of payment or prepayment in the following order or priority: 
(a) first, to Base Rate Advances, (b) second, to Index Euro-Dollar Advances;
(c) lastly, to Tranche Euro-Dollar Advances.

 

(c)                                  In the event that the aggregate principal
amount of all Advances at any one time outstanding shall at any time exceed the
Borrowing Base, the Borrower shall immediately repay so much of the Advances as
is necessary in order that the aggregate principal amount of the Advances
thereafter outstanding shall not exceed the Borrowing Base.

 

(d)                                 If at any time the Borrower is not in
compliance with the Minimum Availability Requirement, the Borrower shall
immediately repay so much of the Revolver Advances as is necessary in order
that, after giving effect to such repayment, the Minimum Availability
Requirement is satisfied.  Each such payment or prepayment shall be applied
ratably to the Revolver Advances of the several Lenders outstanding on the date
of payment or prepayment in the following order or priority:  (i) first, to Base
Rate Advances, and (ii) lastly to Euro-Dollar Advances.

 

(e)                                  If at any time (i) the Administrative Agent
on behalf of the Secured Parties does not own or have a valid and perfected
first priority security interest in any Eligible Investment or (ii) any
representation or warranty with respect to any Eligible Investment included in
the Borrowing Base is not true and correct, then upon the earlier of the
Borrower’s receipt of notice from the Administrative Agent or the Borrower
becoming aware thereof, the Borrower shall either (x) repay the Advances
outstanding (together with any amounts owing under Article VIII relating to such
repayment) to the extent required by Section 2.11(c) after giving effect to the
exclusion of such ineligible Portfolio Investment from the Borrowing Base, or
(y) substitute an Eligible Investment for such ineligible Portfolio Investment;
provided that no such substitution shall be permitted unless (1) such substitute
Portfolio Investment is an Eligible Investment on the date of substitution,
(2) after giving effect to the inclusion of the substitute Eligible Investment,
no repayment of any Advances outstanding shall be required under Section

 

54

--------------------------------------------------------------------------------


 

2.11(c) (after giving effect to the exclusion of such ineligible Portfolio
Investment from the Borrowing Base), (3) all representations and warranties of
the Borrower contained in Article IV shall be true and correct as of the date of
substitution, (4) all actions or additional actions (if any) necessary to
perfect the security interest of the Administrative Agent in such substitute
Portfolio Investment and related Collateral shall have been taken as of or prior
to the date of substitution and (4) the Borrower shall deliver to the
Administrative Agent on the date of such substitution (A) a certificate of a
Responsible Officer certifying that each of the foregoing is true and correct as
of such date and (B) a Borrowing Base Certification Report (including a
calculation of Borrowing Base after giving effect to such substitution).

 

(f)                                   [Intentionally Omitted].

 

(g)                                  Any repayment or prepayment made pursuant
to this Section shall not affect the Borrowers’ obligation to continue to make
payments under any Hedging Agreement, which shall remain in full force and
effect notwithstanding such repayment or prepayment, subject to the terms of
such Hedging Agreement.

 

(h)                                 Any repayment or prepayment made pursuant to
this Section shall be in cash without any prepayment premium or penalty (but
including all breakage or similar costs) on the customary terms of the
Administrative Agent.

 

SECTION 2.12.                                                                   
General Provisions as to Payments.

 

(a)                                 The Borrower shall make each payment of
principal of, and interest on, the Advances and of fees hereunder without any
set off, counterclaim or any deduction whatsoever, not later than 12:00 P.M.
(Eastern time) on the date when due, in Federal or other funds immediately
available in Winston-Salem, North Carolina, to the Administrative Agent at its
address referred to in Section 9.01.  The Administrative Agent will promptly
distribute to each Lender its ratable share of each such payment received by the
Administrative Agent for the account of the Lenders.

 

(b)                                 Whenever any payment of principal of, or
interest on, the Base Rate Advances or of fees shall be due on a day which is
not a Domestic Business Day, the date for payment thereof shall be extended to
the next succeeding Domestic Business Day.  Whenever any payment of principal of
or interest on, the Euro-Dollar Advances shall be due on a day which is not a
Euro-Dollar Business Day, the date for payment thereof shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the next preceding Euro-Dollar Business Day.  If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

 

(c)                                  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such

 

55

--------------------------------------------------------------------------------


 

Lender has made such share available on such date in accordance with
Section 2.02 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Advances.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Advance included in such Borrowing.  Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(d)                                 Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation

 

(e)                                  Taxes.

 

(i)                                     Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes from such payments, then (A) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or Lender, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (B) the Borrower shall make such deductions and (C) the Borrower shall
timely pay the

 

56

--------------------------------------------------------------------------------


 

full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

(ii)                                  Payment of Other Taxes by the Borrower. 
The Borrower shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

(iii)                               (A)                              
Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided, that the Borrower shall not be obligated to make a payment pursuant to
this Section in respect of penalties, interest and additions to Tax attributable
to any Indemnified Taxes or Other Taxes (and, for the avoidance of doubt,
reasonable expenses arising therefrom or with respect thereto), if (i) such
penalties, interest or additions to Tax are attributable to the failure of the
Administrative Agent or any Lender to pay to the relevant Governmental Authority
amounts received by it from the Borrower in respect of Indemnified Taxes or
Other Taxes within thirty (30) calendar days after receipt of such amount from
the Borrower or (ii) such penalties, interest or additions to Tax are
attributable to the gross negligence or willful misconduct of the Administrative
Agent or any Lender.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(B)                               Indemnification by the Lenders.  Each Lender
shall severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.07(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise

 

57

--------------------------------------------------------------------------------


 

payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (B).

 

(iv)                              Evidence of Payments.  As soon as practicable
after any payment of Indemnified Taxes or Other Taxes by the Borrower to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(v)                                 Status of Lenders.  Any Lender that is
entitled to an exemption from or reduction of withholding Tax under the law of
the jurisdiction in which the Borrower is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to the Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
2.12(e)(v)(1), (e)(v)(2)(A)-(D) and (e)(vi)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, (1) any Lender
that is a U.S. Person shall deliver to the Borrower and the Administrative Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax
and (2) any Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:

 

(A)                               in the case of a Foreign Lender claiming the
benefits of an

 

58

--------------------------------------------------------------------------------


 

income tax treaty to which the United States of America is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(B)                               executed originals of IRS Form W-8ECI;

 

(C)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-1 to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN;

 

(D)                               to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-4 on behalf of each such direct and indirect partner; or

 

(E)                                any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in United States federal
withholding Tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made, or

 

(vi)                              If a payment made to a Lender under any Loan
Document would be subject to United States federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the
Administrative Agent and the Borrower at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent, such documentation prescribed by applicable law (including as prescribed
by Section

 

59

--------------------------------------------------------------------------------


 

1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (F), “FATCA” shall include any
amendments made to FATCA after the Closing Date.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(vii)                           Treatment of Certain Refunds.  If the
Administrative Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority.  This paragraph shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.  Notwithstanding anything to
the contrary in this paragraph (vii), in no event will the Administrative Agent
or any Lender be required to pay any amount to the Borrower pursuant to this
paragraph (vii) the payment of which would place the Administrative Agent or
such Lender in a less favorable net after-Tax position than the Administrative
Agent or such Lender would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.

 

(vii)                           Survival.  Each party’s obligations under this
Section 2.12(e) shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or replacement of, a
Lender, the termination of the Revolver Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

 

SECTION 2.13.                                                                   
Computation of Interest and Fees.  Interest on the Advances shall be computed on
the basis of a year of 360 days and paid for the actual number

 

60

--------------------------------------------------------------------------------


 

of days elapsed (including the first day but excluding the last day). 
Utilization fees, unused commitment fees and any other fees payable hereunder
shall be computed on the basis of a year of 360 days and paid for the actual
number of days elapsed (including the first day but excluding the last day).

 

SECTION 2.14.                                                                   
Increase in Commitments.

 

(a)                                 The Borrower shall have the right, at any
time prior to the date that is one hundred eighty (180) days prior to the
Termination Date by written notice to and in consultation with the
Administrative Agent, to request an increase in the aggregate Revolver
Commitments (each such requested increase, a “Commitment Increase”), by having
one or more existing Lenders increase their respective Revolver Commitments then
in effect (each, an “Increasing Lender”), by adding as a Lender with a new
Revolver Commitment hereunder one or more Persons that are not already Lenders
(each, an “Additional Lender”), or a combination thereof, provided that (i) any
such request for a Commitment Increase shall be in a minimum amount of
$10,000,000, (ii) immediately after giving effect to any Commitment Increase,
(y) the aggregate Revolver Commitments shall not exceed $500,000,000 and (z) the
aggregate of all Commitment Increases effected shall not exceed $55,000,000
(plus any additional Commitment Increases available under clause (v)(A) of the
proviso to the first sentence of Section 9.04(c) due to the removal of a Lender
and a reduction in Revolver Commitments pursuant to Section 9.04(c)), (iii) no
Default or Event of Default shall have occurred and be continuing on the
applicable Commitment Increase Date or shall result from any Commitment
Increase, (iv) immediately after giving effect to any Commitment Increase
(including any Borrowings in connection therewith and the application of the
proceeds thereof), the Borrower shall be in compliance with the covenants
contained in Article V and (v) no consent of any Lender to such Commitment
Increase shall be required and no Lender shall be obligated to participate as a
Lender in such Commitment Increase.  Such notice from the Borrower shall specify
the requested amount of the Commitment Increase.  No Lender shall have any
obligation to become an Increasing Lender and any decision by a Lender to
increase its Commitment shall be made in its sole discretion independently from
any other Lender.  Other than fees payable under any letter agreement with the
Administrative Agent or under any other letter agreement with a Lender acting as
an arranger approved by the Administrative Agent, which shall be paid in
accordance with their terms, any fees paid by the Borrower for a Commitment
Increase to an Increasing Lender, an Additional Lender, the Administrative Agent
or any Lender, as arranger, shall be for their own account and shall be in an
amount, if any, mutually agreed upon by each such party and the Borrower, in
each party’s sole discretion.

 

(b)                                 Each Additional Lender must qualify as an
Eligible Assignee (the selection of which shall include the prior approval of
the Administrative Agent).  The Borrower and each Additional Lender shall
execute a joinder agreement, and the Borrower and each Lender shall execute all
such other documentation as the Administrative Agent and the Borrowers may
reasonably require, all in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, to evidence the Revolver Commitment
adjustments referred to in Section 2.14(e); provided that the failure of any
Lender that is not an Additional Lender or an Increasing Lender to execute any
such documentation

 

61

--------------------------------------------------------------------------------


 

shall not impair the ability of the Additional Lenders, the Increasing Lenders
and the Borrower to effect a Commitment Increase pursuant to this Section 2.14.

 

(c)                                  If the aggregate Revolver Commitments are
increased in accordance with this Section 2.14, the Borrower (in consultation
with the Administrative Agent), Increasing Lender(s) (if any) and Additional
Lender(s) (if any) shall agree upon the effective date (the “Commitment Increase
Date,” which shall be a Domestic Business Day not less than thirty (30) days
prior to the Termination Date).  The Administrative Agent shall promptly notify
the Lenders of such increase and the Commitment Increase Date.

 

(d)                                 Notwithstanding anything set forth in this
Section 2.14 to the contrary, the Borrower shall not incur any Revolver Advances
pursuant to any Commitment Increase (and no Commitment Increase shall be
effective) unless the conditions set forth in Section 2.14(a) as well as the
following conditions precedent are satisfied on the applicable Commitment
Increase Date:

 

(i)                                     The Administrative Agent shall have
received the following, each dated the Commitment Increase Date and in form and
substance reasonably satisfactory to the Administrative Agent:

 

(A)                               a supplement to this Agreement signed by the
Administrative Agent and each other Lender committing to the Commitment
Increase, all other documentation required by the Administrative Agent pursuant
to Section 2.14(b) and such other modifications, documents or items as the
Administrative Agent, the Additional Lender, Increasing Lender or their counsel
may reasonably request;

 

(B)                               an instrument, duly executed by the Borrower
and each Guarantor acknowledging and reaffirming its obligations under this
Agreement, the Collateral Documents, and the other Loan Documents to which it is
a party;

 

(C)                               a certificate of the secretary or an assistant
secretary of the Borrower and each Guarantor, certifying to and attaching the
resolutions adopted by the board of directors (or similar governing body) of
such party approving or consenting to such Commitment Increase;

 

(D)                               a certificate of the Chief Financial Officer
or another Responsible Officer of the Borrower, certifying that (x) as of the
Commitment Increase Date, all representations and warranties of the Borrower and
the Guarantors contained in this Agreement and the other Loan Documents are true
and correct (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty is true and correct as of such date), (y) immediately
after giving effect to such Commitment Increase (including any Borrowings in
connection therewith

 

62

--------------------------------------------------------------------------------


 

and the application of the proceeds thereof), the Borrower is in compliance with
the covenants contained in Article V, and (z) no Default or Event of Default has
occurred and is continuing, both immediately before and after giving effect to
such Commitment Increase (including any Borrowings in connection therewith and
the application of the proceeds thereof); and

 

(E)                                such other documents or items that the
Administrative Agent, any Additional Lender, any Increasing Lender or their
counsel may reasonably request.

 

(ii)                                  In the case of any Borrowing of Revolver
Advances in connection with such Commitment Increase for the purpose of funding
an Acquisition, the applicable conditions set forth in this Agreement with
respect to Acquisitions shall have been satisfied.

 

(e)                                  On the Commitment Increase Date, (i) the
aggregate principal outstanding amount of the Revolver Advances (the “Initial
Advances”) immediately prior to giving effect to the Commitment Increase shall
be deemed to be repaid, (ii) immediately after the effectiveness of the
Commitment Increase, the Borrower shall be deemed to have made new Borrowings of
Revolver Advances (the “Subsequent Borrowings”) in an aggregate principal amount
equal to the aggregate principal amount of the Initial Advances and of the types
and for the Interest Periods specified in a Notice of Borrowing delivered to the
Administrative Agent in accordance with Section 2.01, (iii) each Lender shall
pay to the Administrative Agent in immediately available funds an amount equal
to the difference, if positive, between (y) such Lender’s pro rata percentage
(calculated after giving effect to the Commitment Increase) of the Subsequent
Borrowings and (z) such Lender’s pro rata percentage (calculated without giving
effect to the Commitment Increase) of the Initial Advances, (iv) after the
Administrative Agent receives the funds specified in clause (iii) above, the
Administrative Agent shall pay to each Lender the portion of such funds equal to
the difference, if positive, between (y) such Lender’s pro rata percentage
(calculated without giving effect to the Commitment Increase) of the Initial
Advances and (z) such Lender’s pro rata percentage (calculated after giving
effect to the Commitment Increase) of the amount of the Subsequent Borrowings,
(v) the Lenders shall be deemed to hold the Subsequent Borrowings ratably in
accordance with their respective Revolver Commitments (calculated after giving
effect to the Commitment Increase), (vi) the Borrower shall pay all accrued but
unpaid interest on the Initial Advances to the Lenders entitled thereto, and
(vii) the signature pages hereto shall be deemed amended to reflect the Revolver
Commitments of all Lenders after giving effect to the Commitment Increase.  The
deemed payments made pursuant to clause (i) above in respect of each Tranche
Euro-Dollar Advance shall be subject to indemnification by the Borrower pursuant
to the provisions of Section 8.05 if the Commitment Increase Date occurs other
than on the last day of the Interest Period relating thereto.

 

SECTION 2.15.                                                                   
Extension Options.  On or prior to each of the first anniversary of the Closing
Date (the “First Extension Date”) and the second anniversary of the Closing Date
(the “Second Extension Date”), the Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) request that the Administrative

 

63

--------------------------------------------------------------------------------


 

Agent and the Lenders extend the date set forth in the definition of Termination
Date by one year, and the Administrative Agent and the Lenders may, each in
their sole and individual discretion, elect to do so, it being understood that
(i) no extension shall be effective unless all Lenders unanimously agree to
extend and (ii) any Lender who has not responded to such extension request
within fifteen (15) Domestic Business Days following the date of the
Administrative Agent’s notice of such extension request to the Lenders, shall be
deemed to have rejected such request.   In the event that one extension request
is exercised and accepted by all Lenders, this Agreement shall be automatically
amended as of the First Extension Date to provide that the definition of
Termination Date would be extended by one year. In the event that two extension
requests are exercised and accepted by all Lenders, upon effectiveness of the
second extension, this Agreement shall be automatically amended as of the Second
Extension Date to provide that the definition of Termination Date would be
extended by a subsequent year.  Any extension pursuant to this Section 2.15
shall be effective as of the date of the amendment to this Agreement effecting
such extension and each such amendment shall be conditioned upon: (x) no Default
or Event of Default and (y) continued accuracy of the representations and
warranties, in each case as of the date of such amendment in all material
respects.  The first extension request shall expire if not made on or prior to
the First Extension Date and shall not take effect prior to the First Extension
Date.   The second extension request shall expire if not made on or prior to the
Second Extension Date and shall not take effect prior to the Second Extension
Date.  There shall be no more than two (2) extension requests, resulting in
total extensions no longer than two (2) years, so that the Termination Date is
no later than the seventh anniversary date of the Closing Date.

 

ARTICLE III
CONDITIONS TO BORROWINGS

 

SECTION 3.01.                                                                   
Conditions to Closing and First Borrowing.  The obligation of each Lender to
make an Advance on the Closing Date is subject to the satisfaction of the
conditions set forth in Section 3.02 and the following additional conditions:

 

(a)                                 receipt by the Administrative Agent from
each of the parties hereto of a duly executed counterpart of this Agreement
signed by such party;

 

(b)                                 receipt by the Administrative Agent of a
duly executed Revolver Note for the account of each Lender that requested a
Revolver Note and a duly executed Swing Advance Note for the account of the
Swingline Lender, in each case complying with the provisions of Section 2.04;

 

(c)                                  receipt by the Administrative Agent of an
opinion of counsel to the Loan Parties, dated as of the Closing Date (or in the
case of an opinion delivered pursuant to Section 5.28 hereof such later date as
specified by the Administrative Agent) in a form satisfactory to Administrative
Agent and covering such matters relating to the transactions contemplated hereby
as the Administrative Agent may reasonably request;

 

(d)                                 receipt by the Administrative Agent of a
certificate (the “Closing Certificate”), dated the date of the first Borrowing,
signed by a chief financial officer or

 

64

--------------------------------------------------------------------------------


 

other authorized officer of each Loan Party, to the effect that, to his
knowledge, (i) no Default has occurred and is continuing on the date of the
first Borrowing and (ii) the representations and warranties of the Loan Parties
contained in Article IV are true on and as of the date of the first Borrowing
hereunder;

 

(e)                                  receipt by the Administrative Agent of all
documents which the Administrative Agent or any Lender may reasonably request
relating to the existence of each Loan Party, the authority for and the validity
of this Agreement, the Notes and the other Loan Documents, and any other matters
relevant hereto, all in form and substance satisfactory to the Administrative
Agent, including without limitation a certificate of incumbency of each Loan
Party (the “Officer’s Certificate”), signed by the Secretary, an Assistant
Secretary, a member, manager, partner, trustee or other authorized
representative of the respective Loan Party, certifying as to the names, true
signatures and incumbency of the officer or officers of the respective Loan
Party, authorized to execute and deliver the Loan Documents, and certified
copies of the following items:  (i) the Loan Party’s Organizational Documents;
(ii) the Loan Party’s Operating Documents; (iii) if applicable, a certificate of
the Secretary of State of such Loan Party’s state of organization as to the good
standing or existence of such Loan Party, and (iv) the Organizational Action, if
any, taken by the board of directors of the Loan Party or the members, managers,
trustees, partners or other applicable Persons authorizing the Loan Party’s
execution, delivery and performance of this Agreement, the Notes and the other
Loan Documents to which the Loan Party is a party;

 

(f)                                   completion of due diligence to the
satisfaction of the Administrative Agent with respect to the Borrower and its
Subsidiaries, including but not limited to review of the Investment Policies,
risk management procedures, accounting policies, systems integrity, compliance,
management and organizational structure and the loan and investment portfolio of
the Borrower and its Subsidiaries;

 

(g)                                  the Security Agreement and the other
Collateral Documents, each in form and content satisfactory to the
Administrative Agent shall have been duly executed by the applicable Loan
Parties and such documents shall have been delivered to the Administrative Agent
and shall be in full force and effect and each document (including each UCC
financing statement) required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent for the benefit of the Secured Parties, upon
filing, recording or possession by the Administrative Agent, as the case may be,
a valid, legal and perfected first-priority security interest in and lien on the
Collateral described in the Collateral Documents shall have been delivered to
the Administrative Agent; Borrower shall also deliver or cause to be delivered
the certificates (with undated stock powers executed in blank) for all shares of
stock or other equity interests pledged to the Administrative Agent for the
benefit of Lenders pursuant to the Pledge Agreement;

 

(h)                                 the Administrative Agent shall have received
the results of a search of the UCC filings (or equivalent filings) made with
respect to the Loan Parties in the states (or other jurisdictions) in which the
Loan Parties are organized and the other jurisdictions in which UCC filings (or
equivalent filings) are to be made pursuant to the preceding

 

65

--------------------------------------------------------------------------------


 

paragraph, together with copies of the financing statements (or similar
documents) disclosed by such search, and accompanied by evidence satisfactory to
the Administrative Agent that the Liens other than Permitted Encumbrances
indicated in any such financing statement (or similar document) have been
released or subordinated to the satisfaction of Administrative Agent;

 

(i)                                     receipt by the Administrative Agent of a
Borrowing Base Certification Report, dated as of the date of the initial Notice
of Borrowing and satisfactory in all respects to the Administrative Agent;

 

(j)                                    the Borrower shall have paid all fees
required to be paid by it on the Closing Date and shall have reimbursed the
Administrative Agent for all fees, costs and expenses of closing the
transactions contemplated hereunder and under the other Loan Documents,
including the reasonable legal, audit and other document preparation costs
incurred by the Administrative Agent; and

 

(k)                                 such other documents or items as the
Administrative Agent, the Lenders or their counsel may reasonably request.

 

For purposes of determining compliance with the conditions specified in this
Section 3.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

SECTION 3.02.                                                                   
Conditions to All Borrowings.  The obligation of each Lender to make an Advance
on the occasion of each Borrowing or Swing Borrowing is subject to the
satisfaction of the following conditions:

 

(a)                                 receipt by the Administrative Agent of a
Notice of Borrowing as required by Section 2.02, together with a Borrowing Base
Certification Report dated as of the date of delivery and satisfactory in all
respects to the Administrative Agent;

 

(b)                                 receipt by the Administrative Agent of such
documentation as the Administrative Agent shall reasonably require confirming
that the Borrower shall be in compliance with the Minimum Availability
Requirement;

 

(c)                                  the fact that, immediately before and after
such Borrowing or Swing Borrowing, no Default shall have occurred and be
continuing;

 

(d)                                 the fact that the representations and
warranties of the Loan Parties contained in Article IV of this Agreement and the
other representations and warranties contained in the Loan Documents shall be
true, on and as of the date of such Borrowing or Swing Borrowing (except to the
extent that any such representations and warranties speak as to a specific date,
in which case such representations and warranties shall be true as of such
date);

 

66

--------------------------------------------------------------------------------


 

(e)                                  the fact that, immediately after such
Borrowing or Swing Borrowing:  (A) the aggregate outstanding principal amount of
the Revolver Advances of each Lender will not exceed the amount of its Revolver
Commitment and (B) the aggregate outstanding principal amount of the Revolver
Advances will not exceed the aggregate amount of the Revolver Commitments of all
of the Lenders as of such date;

 

(f)                                   with respect to each Pre-Positioned
Investment that is funded with the proceeds of such Advance, the Administrative
Agent and the Collateral Custodian shall have received a faxed or .PDF copy of
the executed note, if any, evidencing such Pre-Positioned Investment, and, if
requested in writing by the Administrative Agent, the Administrative Agent shall
have received a copy of the credit analysis, underwriting materials and any
similar document previously prepared by the Borrower in connection with its
investment decision in such Pre-Positioned Investment; and

 

(g)                                  the fact that, immediately after such
Borrowing or Swing Borrowing the aggregate outstanding principal amount of the
Revolver Advances will not exceed the lesser of:  (A) the aggregate amount of
the Revolver Commitments of all of the Lenders as of such date; and (B) the
Borrowing Base.

 

Each Borrowing or Swing Borrowing and each Notice of Continuation or Conversion
hereunder shall be deemed to be a representation and warranty by the Loan
Parties on the date of such Borrowing or Swing Borrowing as to the truth and
accuracy of the facts specified in clauses (c), (d) and (e) of this Section.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

The Borrower and Guarantors represent and warrant that:

 

SECTION 4.01.                                                                   
Existence and Power.  The Borrower is a corporation, and each Guarantor is a
corporation, limited liability company or other legal entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, as the case may be, is duly qualified to transact
business in every jurisdiction where, by the nature of its business, such
qualification is necessary, and has all organizational powers and all
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.

 

SECTION 4.02.                                                                   
Organizational and Governmental Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of this Agreement, the Notes, the
Collateral Documents and the other Loan Documents to which such Loan Party is a
party (i) are within such Loan Party’s organizational powers, (ii) have been
duly authorized by all necessary Organizational Action, (iii) require no action
by or in respect of, or filing with, any Governmental Authority that has not
been obtained or made when required, (iv) do not contravene, or constitute a
default under, any provision of applicable law or regulation or of the
Organizational Documents and Operating Documents of such Loan Party or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
such Loan Party or any of its Subsidiaries, and (v) do not result in the
creation or imposition of any

 

67

--------------------------------------------------------------------------------


 

Lien on any asset of such Loan Party or any of its Subsidiaries (other than
Liens in favor of the Administrative Agent for the benefit of the Secured
Parties to secure the Obligations).

 

SECTION 4.03.                                                                   
Binding Effect.  This Agreement constitutes a valid and binding agreement of the
Loan Parties enforceable in accordance with its terms, and the Notes, the
Collateral Documents and the other Loan Documents, when executed and delivered
in accordance with this Agreement, will constitute valid and binding obligations
of the Loan Parties party to such Loan Document enforceable in accordance with
their respective terms, provided that the enforceability hereof and thereof is
subject in each case to general principles of equity and to bankruptcy,
insolvency and similar laws affecting the enforcement of creditors’ rights
generally.

 

SECTION 4.04.                                                                   
Financial Information.

 

(a)                                 The audited consolidated balance sheet of
the Borrower as of December 31, 2012 and the related consolidated statements of
income, shareholders’ equity and cash flows for the Fiscal Year then ended,
reported on by Grant Thornton LLP, copies of which have been delivered to the
Administrative Agent for delivery to each of the Lenders, and the unaudited
consolidated financial statements of the Borrower for the interim period ended
June 30, 2013, copies of which have been delivered to each of the Lenders,
fairly present, in conformity with GAAP, the consolidated financial position of
the Borrower and its Consolidated Subsidiaries as of such dates and their
consolidated results of operations and cash flows for such periods stated.

 

(b)                                 Since December 31, 2012 there has been no
event, act, condition or occurrence having a Material Adverse Effect.

 

SECTION 4.05.                                                                   
Litigation.  There is no action, suit or proceeding pending, or to the knowledge
of the Loan Parties threatened, against or affecting the Loan Parties or any of
their respective Subsidiaries before any court or arbitrator or any Governmental
Authority which in any manner draws into question the validity or enforceability
of, or could impair the ability of the Loan Parties to perform their respective
obligations under, this Agreement, the Notes, the Collateral Documents or any of
the other Loan Documents.

 

SECTION 4.06.                                                                   
Compliance with ERISA.

 

(a)                                 The Loan Parties and each member of the
Controlled Group have fulfilled their obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and are in compliance
with the applicable provisions of ERISA and the Code, and have not incurred any
liability to the PBGC or a Plan under Title IV of ERISA.

 

(b)                                 Neither the Loan Parties nor any member of
the Controlled Group is or ever has been obligated to contribute to any
Multiemployer Plan.

 

(c)                                  The assets of the Loan Parties or any
Subsidiary of any Loan Party do not and will not constitute “plan assets,”
within the meaning of ERISA, the Code and the

 

68

--------------------------------------------------------------------------------


 

respective regulations promulgated thereunder.  The execution, delivery and
performance of this Agreement, and the borrowing and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Code.

 

SECTION 4.07.                                                                   
Payment of Taxes.  There have been filed on behalf of the Loan Parties and their
respective Subsidiaries all material U.S. federal, state and local income,
excise, property and other tax returns which are required to be filed by them
and all taxes due pursuant to such returns or pursuant to any assessment
received by or on behalf of the Loan Parties or any Subsidiary have been paid
other than those being contested in good faith and by appropriate proceedings
diligently conducted and with respect to which such Person has established
adequate reserves in accordance with GAAP.  The charges, accruals and reserves
on the books of the Loan Parties and their respective Subsidiaries in respect of
taxes or other governmental charges are, in the opinion of the Loan Parties,
adequate.  No Loan Party has been given or been requested to give a waiver of
the statute of limitation relating to the payment of Federal, state, local or
foreign taxes.

 

SECTION 4.08.                                                                   
Subsidiaries.  Each of the Subsidiaries (other than any Foreclosed Subsidiary)
of each Loan Party is a corporation, a limited liability company or other legal
entity, duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, is duly qualified to transact business in
every jurisdiction where, by the nature of its business, such qualification is
necessary, and has all organizational powers and all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.  No Loan Party has any Subsidiaries except those Subsidiaries listed
on Schedule 4.08 and as set forth in any Compliance Certificate provided to the
Administrative Agent and Lenders pursuant to Section 5.01(c) after the Closing
Date, which accurately sets forth each such Subsidiary’s complete name and
jurisdiction of organization.

 

SECTION 4.09.                                                                   
Investment Company Act, Etc.  Neither the Borrower nor any of its Affiliates is
a “holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935, as amended.  The Borrower qualifies as an
RIC and is an “investment company” that has elected to be a “business
development company” as defined in Section 2(a)(48) of the Investment Company
Act and is subject to regulation as such under the Investment Company Act
including Section 18, as modified by Section 61, of the Investment Company Act. 
The business and other activities of the Borrower, including but not limited to,
the making of the Advances by the Lenders, the application of the proceeds and
repayment thereof by the Borrower and the consummation of the transactions
contemplated by the Loan Documents to which the Borrower is a party do not
result in any violations, with respect to the Borrower, of the provisions of the
Investment Company Act or any rules, regulations or orders issued by the SEC
thereunder.

 

SECTION 4.10.                                                                   
All Consents Required.  All approvals, authorizations, consents, orders or other
actions of any Person or of any Governmental Authority (if any) required in
connection with the due execution, delivery and performance by the Loan Parties
of this Agreement and any Loan Document to which any Loan Party is a party, have
been obtained.

 

69

--------------------------------------------------------------------------------


 

SECTION 4.11.                                                                   
Ownership of Property; Liens.  Each of the Loan Parties and their respective
Subsidiaries has title or the contractual right to possess its properties
sufficient for the conduct of its business and none of such properties is
subject to any Lien except as permitted in Section 5.14 and except for Liens on
the properties or Capital Securities of any SPV Subsidiary.

 

SECTION 4.12.                                                                   
No Default.  No Loan Party or any of their respective Subsidiaries is in default
in any material respect under or with respect to any material agreement,
instrument or undertaking to which it is a party or by which it or any of its
property is bound.  No Default or Event of Default has occurred and is
continuing.

 

SECTION 4.13.                                                                   
Full Disclosure.  The Loan Parties have disclosed to the Lenders in writing any
and all facts which, alone or in the aggregate, could reasonably be expected to
have a Material Adverse Effect or to materially affect or alter the business of
the Loan Parties as presently conducted.

 

SECTION 4.14.                                                                   
Environmental Matters.

 

(a)                                 No Loan Party or any Subsidiary of a Loan
Party is subject to any Environmental Liability which would reasonably be
expected to have a Material Adverse Effect and no Loan Party or any Subsidiary
of a Loan Party has been designated as a potentially responsible party under
CERCLA.  None of the Properties has been identified on any current or proposed
(i) National Priorities List under 40 C.F.R. § 300, (ii) CERCLIS list or (iii)
any list arising from a state statute similar to CERCLA.

 

(b)                                 No Hazardous Materials have been or are
being used, produced, manufactured, processed, treated, recycled, generated,
stored, disposed of, managed or otherwise handled at, or shipped or transported
to or from the Properties or are otherwise present at, on, in or under the
Properties, or, to the best of the knowledge of the Loan Parties, at or from any
adjacent site or facility, except for Hazardous Materials, such as cleaning
solvents, pesticides and other materials used, produced, manufactured,
processed, treated, recycled, generated, stored, disposed of, and managed or
otherwise handled in minimal amounts in the ordinary course of business of such
Loan Party or Subsidiary of a Loan Party in compliance with all applicable
Environmental Requirements.

 

(c)                                  The Loan Parties, and each of their
respective Subsidiaries, has procured all Environmental Authorizations necessary
for the conduct of the business contemplated on such Property, and is in
compliance in all material respects with all Environmental Requirements in
connection with the operation of the Properties and the Loan Party’s, and each
of their respective Subsidiary’s, respective businesses.

 

SECTION 4.15.                                                                   
Compliance with Laws.  Each Loan Party and each Subsidiary of a Loan Party is in
compliance in all material respects with all applicable laws, including, without
limitation, all Environmental Laws and all regulations and requirements of the
SEC and the National Association of Securities Dealers, Inc. (including with
respect to timely filing of reports).

 

70

--------------------------------------------------------------------------------


 

SECTION 4.16.                                                                   
Capital Securities.  All Capital Securities, debentures, bonds, notes and all
other securities of each Loan Party and their respective Subsidiaries presently
issued and outstanding are validly and properly issued in accordance with all
applicable laws, including, but not limited to, the “Blue Sky” laws of all
applicable states and the federal securities laws.  The issued shares of Capital
Securities of each of the Loan Party’s respective Subsidiaries are owned by the
Loan Parties free and clear of any lien or adverse claim other than Liens
granted pursuant to the Collateral Documents and Liens with respect to the
Capital Securities of any SPV Subsidiary.

 

SECTION 4.17.                                                                   
Margin Stock.  No Loan Party or any of their respective Subsidiaries is engaged
principally, or as one of its important activities, in the business of
purchasing or carrying any Margin Stock, and no part of the proceeds of any
Advance will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock, or be used
for any purpose which violates, or which is inconsistent with, the provisions of
Regulation X of the Board of Governors of the Federal Reserve System.  Following
the application of the proceeds from each Advance, not more than 25% of the
value of the assets, either of the Borrower only or of the Borrower and its
Subsidiaries on a consolidated basis, will be “Margin Stock.”

 

SECTION 4.18.                                                                   
Insolvency.  After giving effect to the execution and delivery of the Loan
Documents and the making of the Advances under this Agreement, no Loan Party
will be “insolvent,” within the meaning of such term as defined in § 101 of
Title 11 of the United States Code or Section 2 of either the Uniform Fraudulent
Transfer Act or the Uniform Fraudulent Conveyance Act, or any other applicable
state law pertaining to fraudulent transfers, as each may be amended from time
to time, or be unable to pay its debts generally as such debts become due, or
have an unreasonably small capital to engage in any business or transaction,
whether current or contemplated.

 

71

--------------------------------------------------------------------------------


 

SECTION 4.19.                                                                   
Collateral Documents.  Upon execution by the applicable Loan Parties, the
Collateral Documents shall be effective to create in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral, securing the Obligations, and,
upon (i) the filing of one or more UCC financing statements in the appropriate
jurisdictions, (ii) delivery of the certificates evidencing shares of stock,
membership interests and other equity interests and delivery of the original
notes and other instruments representing debt or other obligations owing to the
Loan Parties to the Collateral Custodian as bailee for the Administrative Agent
and (iii) execution and delivery of notices to the depositary banks in the form
attached hereto as Exhibit E with respect to the amendment and restatement of
the Existing Credit Agreement provided in this Agreement, the Administrative
Agent shall have or continue to have a fully perfected first priority Lien on,
and security interest in, all right, title and interest of the applicable Loan
Parties, in such Collateral and the proceeds thereof that can be perfected upon
filing of one or more UCC financing statements and execution and delivery of
such equity interests, notes and other instruments and such control agreements,
in each case prior and superior in any right to any other Person.  The
representations and warranties of the Loan Parties contained in the Collateral
Documents are true and correct.

 

SECTION 4.20.                                                                   
Labor Matters.  There are no strikes, lockouts, slowdowns or other labor
disputes against any Loan Party or any Subsidiary of any Loan Party pending or,
to the knowledge of any Loan Party, threatened.  The hours worked by and payment
made to employees of the Loan Parties and each Subsidiary of any Loan Party have
been in compliance with the Fair Labor Standards Act and any other applicable
federal, state or foreign law dealing with such matters.  All payments due from
the Loan Parties or any of their respective Subsidiaries, or for which any claim
may be made against the Loan Parties or any of their respective Subsidiaries, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of the Loan Party or such
Subsidiary, as appropriate.  No Loan Party or any Subsidiary of a Loan Party is
party to a collective bargaining agreement.

 

SECTION 4.21.                                                                   
Patents, Trademarks, Etc.  The Loan Parties and their respective Subsidiaries
own, or are licensed to use, all patents, trademarks, trade names, copyrights,
technology, know-how and processes, service marks and rights with respect to the
foregoing that are material to the businesses, assets, operations, properties or
condition (financial or otherwise) of the Loan Parties and their respective
Subsidiaries taken as a whole. The use of such patents, trademarks, trade names,
copyrights, technology, know-how, processes and rights with respect to the
foregoing by the Loan Parties and their respective Subsidiaries, does not
infringe on the rights of any Person.

 

SECTION 4.22.                                                                   
Insurance.  The Loan Parties and each of their Subsidiaries has (either in the
name of such Loan Party or in such Subsidiary’s name), with financially sound
and reputable insurance companies, insurance in at least such amounts and
against at least such risks (including on all its property, and public liability
and worker’s compensation) as are usually insured against in the same general
area by companies of established repute engaged in the same or similar business.

 

72

--------------------------------------------------------------------------------


 

SECTION 4.23.                                                                   
Anti-Terrorism Laws.  None of the Loan Parties, or any of their respective
Subsidiaries, is in violation of any laws relating to terrorism or money
laundering, including, without limitation, the Patriot Act.

 

SECTION 4.24.                                                                   
Ownership Structure.  As of the Closing Date, Schedule 4.24 is a complete and
correct list of all Subsidiaries and Affiliates of the Borrower and of each Loan
Party setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding any Capital Securities
in such Subsidiary, (iii) the nature of the Capital Securities held by each such
Person, and (iv) the percentage of ownership of such Subsidiary represented by
such Capital Securities.  Except as disclosed in such Schedule, as of the
Closing Date (i) the Borrower and its Subsidiaries owns, free and clear of all
Liens and has the unencumbered right to vote, all outstanding Capital Securities
in each Person shown to be held by it on such Schedule, (ii) all of the issued
and outstanding Capital Securities of each Person is validly issued, fully paid
and nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional Capital Securities of any type in, any such Person.

 

SECTION 4.25.                                                                   
Reports Accurate; Disclosure.  All information, exhibits, financial statements,
documents, books, records or reports furnished or to be furnished by the Loan
Parties to the Administrative Agent or any Lender in connection with this
Agreement or any Loan Document, including without limitation all reports
furnished pursuant to Section 4.04, are true, complete and accurate in all
material respects; it being recognized by the Administrative Agent and the
Lenders that the projections and forecasts provided by Borrower in good faith
and based upon reasonable assumptions are not to be viewed as facts and that
actual results during the period or periods covered by any such projections and
forecasts may differ from the projected or forecasted results.  Neither this
Agreement, nor any Loan Document, nor any agreement, document, certificate or
statement furnished to the Administrative Agent or the Lenders in connection
with the transactions contemplated hereby contains any untrue statement of
material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances under which they were made.  There is no fact known to any Loan
Party which materially and adversely affects the Borrower and its Subsidiaries,
or in the future is reasonably likely to have a Material Adverse Effect.

 

SECTION 4.26.                                                                   
Location of Offices.  The Borrower’s name is Main Street Capital Corporation. 
The Initial Guarantors’ names are Main Street Capital Partners, LLC and Main
Street Equity Interests, Inc.  The location of Borrower (within the meaning of
Article 9 of the UCC) is Maryland.  The Location of the Initial Guarantors
(within the meaning of Article 9 of the UCC) is Delaware.  Neither the Borrower
nor any Initial Guarantor has changed its name, identity, structure, existence
or state of formation, whether by amendment of its Organizational Documents, by
reorganization or otherwise, or has changed its location (within the meaning of
Article 9 of the UCC) within the four (4) months preceding the Closing Date or
any subsequent date on which this representation is made.

 

73

--------------------------------------------------------------------------------


 

SECTION 4.27.                                                                   
Affiliate Transactions.  Except as permitted by Section 5.27, neither the
Borrower nor any Subsidiary nor any other Loan Party is a party to or bound by
any agreement or arrangement (whether oral or written) to which any Affiliate of
the Borrower, any Subsidiary or any other Loan Party is a party.

 

SECTION 4.28.                                                                   
Broker’s Fees.  Except as set forth in any letter agreement with the
Administrative Agent or any Lender, no broker’s or finder’s fee, commission or
similar compensation will be payable with respect to the transactions
contemplated hereby.  Except as set forth in any letter agreement with the
Administrative Agent, no other similar fees or commissions will be payable by
any Loan Party for any other services rendered to the Borrower or any of its
Subsidiaries ancillary to the transactions contemplated hereby.

 

SECTION 4.29.                                                                   
Survival of Representations and Warranties, Etc.  All statements contained in
any certificate, financial statement or other instrument delivered by or on
behalf of the Borrower, any Subsidiary or any other Loan Party to the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Closing Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing of the transactions contemplated hereby) shall
constitute representations and warranties made by the Loan Parties in favor of
the Administrative Agent and each of the Lenders under this Agreement.  All such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Advances.

 

SECTION 4.30.                                                                   
Loans and Investments.  No Loan Party nor any of their respective Subsidiaries
has made a loan, advance or Investment which is outstanding or existing on the
Closing Date except (i) Portfolio Investments in the ordinary course of business
and consistently with the Investment Policies, (ii) Investments in Subsidiaries
and Affiliates as set forth on Schedule 4.24, (iii) Investments in Cash and Cash
Equivalents, and (iv) other Investments in existence on the Closing Date and
described on Schedule 4.30.

 

SECTION 4.31.                                                                   
No Default or Event of Default.  No event has occurred and is continuing and no
condition exists, or would result from any Advance or from the application of
the proceeds therefrom, which constitutes or would reasonably be expected to
constitute a Default or Event of Default.

 

SECTION 4.32.                                                                   
USA Patriot Act; OFAC.

 

(a)                                 No Loan Party nor any Affiliate of a Loan
Party is (1) a Person that resides or has a place of business in a country or
territory named on such lists or which is designated as a Non-Cooperative
Jurisdiction by the Financial Action Task Force on Money Laundering (“FATF”), or
whose subscription funds are transferred from or through such a jurisdiction;
(2) a “Foreign Shell Bank” within the meaning of the USA Patriot Act, i.e., a
foreign lender that does not have a physical presence in any country and that is
not affiliated with a Lender that has a physical presence and an acceptable
level of

 

74

--------------------------------------------------------------------------------


 

regulation and supervision; or (3) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Section 311 or 312 of the USA Patriot Act as
warranting special measures due to money laundering concerns.

 

(b)                                 No Loan Party or any Affiliate of a Loan
Party (i) is a Sanctioned Entity, (ii) has a more than 10% of its assets located
in Sanctioned Entities, or (iii) derives more than 10% of its operating income
from investments in, or transactions with Sanctioned Entities.  The proceeds of
any Advance will not be used and have not been used to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Entity.  No Loan Party or any Affiliate of a Loan Party are in violation of and
shall not violate any of the country or list based economic and trade sanctions
administered and enforced by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.

 

(c)                                  Notwithstanding anything contained in the
foregoing to the contrary, no Loan Party shall have any duty to investigate or
confirm that any shareholder of Borrower or any officer, director, manager,
employee, owner or Affiliate of a Portfolio Investment is in compliance with the
provisions of this Section 4.32, and any violation by any such Person shall not
be a Default under this Agreement.

 

SECTION 4.33.                                                                   
Material Contracts.  Schedule 4.33 is, as of the Closing Date, a true, correct
and complete listing of all contracts to which any Loan Party is a party, the
breach of or failure to perform which, either by a Loan Party or other party to
such contract, could reasonably be expected to have a Material Adverse Effect
(“Material Contract”).  The Borrower, its Subsidiaries and the other Loan
Parties that is a party to any Material Contract has performed and is in
compliance with all of the material terms of such Material Contract, and no Loan
Party has knowledge of any default or event of default, or event or condition
which with the giving of notice, the lapse of time, or both, would constitute
such a default or event of default, that exists with respect to any such
Material Contract.

 

SECTION 4.34.                                                                   
Collateral-Mortgage Property.  With respect to each Mortgaged Property within
the Collateral the Administrative Agent has:  (i) a first priority lien upon the
fee simple title to the Mortgaged Property; (ii) a first priority lien upon the
leases and rents applicable to the Mortgaged Property; (iii) a first priority
lien upon all equipment and fixtures applicable to the Mortgaged Property; and
(iv) all Mortgaged Property Security Documents reasonably requested by the
Administrative Agent.

 

SECTION 4.35.                                                                   
Mortgaged Properties.  As of the Closing Date, Schedule 1.01 is a correct and
complete list of all Mortgaged Properties included in the Collateral.

 

SECTION 4.36.                                                                   
Common Enterprise.  The successful operation and condition of the Loan Parties
is dependent on the continued successful performance of the functions of the
group of Loan Parties as a whole and the successful operation of each of the
Loan Parties is dependent on the successful performance and operation of each
other Loan Party.  Each Loan Party expects to derive benefit (and its board of
directors or other governing

 

75

--------------------------------------------------------------------------------


 

body has determined that it may reasonably be expected to derive benefit),
directly and indirectly, from (i) successful operations of each of the other
Loan Parties and (ii) the credit extended by the Lenders to the Borrower
hereunder, both in their separate capacities and as members of the group of
companies.  Each Loan Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Loan Party is within its purpose, will be of direct and indirect benefit to
such Loan Party, and is in its best interest.

 

SECTION 4.37.                                                                   
Investment Policies.  Since the Closing Date, there have been no material
changes in the Investment Policies other than in accordance with this Agreement,
and the Borrower has at all times complied in all material respects with the
Investment Policies with respect to each Portfolio Investment.  The Investment
Policies are fully and accurately described in all material respects in the
Borrower’s annual report on Form 10-K most recently filed with the SEC, and any
subsequent quarterly reports on Form 10-Q filed with the SEC.

 

SECTION 4.38.                                                                   
Eligibility of Portfolio Investments.  On the date of each Borrowing or Swing
Borrowing, (i) the information contained in the Borrowing Base Certification
Report delivered pursuant to Section 3.02 is an accurate and complete listing in
all material respects of all the Eligible Investments that are part of the
Collateral as of such date, and the information contained therein with respect
to the identity of such Portfolio Investment and the amounts owing thereunder is
true and correct in all material respects as of such date and (ii) each such
Portfolio Investment is an Eligible Investment.

 

SECTION 4.39.                                                                   
Portfolio Investments.  The Borrower has not authorized the filing of and is not
aware of any financing statements against the Borrower that include a
description of collateral covering the Portfolio Investments other than any
financing statement that has been terminated, financing statements naming the
Administrative Agent for the benefit of the Secured Parties as secured party and
financing statements covering assets transferred to an SPV Subsidiary as
permitted by Section 5.17.  The Borrower is not aware of the filing of any
judgment or tax Lien filings against the Borrower. Each Portfolio Investment was
originated without any fraud or material misrepresentation by the Borrower or,
to the best of the Borrower’s knowledge, on the part of the Obligor.

 

SECTION 4.40.                                                                   
Selection Procedures.  No procedures believed by the Borrower to be adverse to
the interests of the Administrative Agent and the Lenders were utilized by the
Borrower in identifying and/or selecting the Portfolio Investments that are part
of the Eligible Investments and are included in the Borrowing Base or in
determining which assets to transfer to an SPV Subsidiary.

 

SECTION 4.41.                                                                   
Coverage Requirement.  The Advances outstanding do not exceed the lesser of (i)
the aggregate amount of the Revolver Commitments of all the Lenders and (ii) the
Borrowing Base.

 

76

--------------------------------------------------------------------------------


 

ARTICLE V
COVENANTS

 

The Borrower and Guarantors agree, jointly and severally, that, so long as any
Lender has any Revolver Commitment hereunder or any Obligation remains unpaid:

 

SECTION 5.01.                                                                   
Information.  The Borrower will deliver to the Administrative Agent, who will
then promptly deliver to each of the Lenders:

 

(a)                                 as soon as available and in any event within
90 days after the end of each Fiscal Year, a consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of income, shareholders’ equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all certified by Grant Thornton LLP or
other independent public accountants reasonably acceptable to the Administrative
Agent, with such certification to be free of exceptions and qualifications not
acceptable to the Required Lenders;

 

(b)                                 as soon as available and in any event within
45 days after the end of each of the first three Fiscal Quarters of each Fiscal
Year, consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of such Fiscal Quarter and the related statement of
income and statement of cash flows for such Fiscal Quarter and for the portion
of the Fiscal Year ended at the end of such Fiscal Quarter, setting forth in
each case in comparative form the figures for the corresponding Fiscal Quarter
and the corresponding portion of the previous Fiscal Year, all certified
(subject to normal year-end adjustments) as to fairness of presentation, GAAP
and consistency by the chief financial officer of the Borrower;

 

(c)                                  simultaneously with the delivery of each
set of financial statements referred to in clauses (a) and (b) above, a
certificate, substantially in the form of Exhibit F and with compliance
calculations in form and content satisfactory to the Administrative Agent (a
“Compliance Certificate”), of the chief financial officer or other authorized
officers of the Borrower (i) setting forth in reasonable detail the calculations
required to establish whether a Value Triggering Event has occurred, including
calculations setting forth the Value of each Debt Security and Senior Bank Loan
Investment to its par value, the Obligor Net Leverage Ratio for the Relevant
Test Period for each Obligor, and the Obligor Interest Coverage Ratio for the
Relevant Test Period for each Obligor, (ii) whether the Loan Parties were in
compliance with the requirements of Sections 5.04, 5.05, 5.07, 5.09, 5.10, 5.11,
5.12 and 5.37 on the date of such financial statements, (iii) setting forth the
identities of the respective Subsidiaries on the date of such financial
statements, (iv) stating whether any Default exists on the date of such
certificate and, if any Default then exists, setting forth the details thereof
and the action which the Loan Parties are taking or propose to take with respect
thereto and (v) setting forth certain Separate Company Selected Financial
Information for each of the SBIC Entities and each SPV Subsidiary as set forth
in Exhibit F;

 

77

--------------------------------------------------------------------------------


 

(d)                                 promptly at the request of the
Administrative Agent, financial statements, calculations, and any other
information with respect to Debt Securities and Senior Bank Loan Investments
reasonably necessary for the Administrative Agent to determine whether a Value
Triggering Event has occurred and is continuing, including calculations setting
for the Value of each Debt Security and Senior Bank Loan Investment to its
respective par value, the Obligor Net Leverage Ratio for the Relevant Test
Period for each Obligor, and the Obligor Interest Coverage Ratio for the
Relevant Test Period for each Obligor;

 

(e)                                  within 5 Domestic Business Days after the
Borrower becomes aware of the occurrence of any Default, a certificate of the
chief financial officer or other authorized officer of the Borrower setting
forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto;

 

(f)                                   promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed with the SEC, or any Governmental Authority succeeding to any or
all functions of the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;

 

(g)                                  if and when the Borrower or any member of
the Controlled Group (i) gives or is required to give notice to the PBGC of any
“reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under
Title IV of ERISA, or knows that the plan administrator of any Plan has given or
is required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA, a
copy of such notice; or (iii) receives notice from the PBGC under Title IV of
ERISA of an intent to terminate or appoint a trustee to administer any Plan, a
copy of such notice;

 

(h)                                 promptly after the Borrower knows of the
commencement thereof, notice of any litigation, dispute or proceeding (and any
material development in respect of such proceedings) involving a claim against a
Loan Party and/or any Subsidiary of a Loan Party for $3,000,000 or more in
excess of amounts covered in full by applicable insurance (subject to customary
deductibles);

 

(i)                                     a Borrowing Base Certification Report,
substantially in the form of Exhibit D and otherwise in form and content
reasonably satisfactory to the Administrative Agent, which report is certified
as to truth and accuracy by the Chief Financial Officer or other authorized
officer of the Borrower and which report shall be delivered (A) while any
Advances or other amounts are outstanding, by the tenth Domestic Business Day
following the last day of each month and (B) otherwise, by the tenth Domestic
Business Day following the last day of each Fiscal Quarter;

 

(j)                                    promptly at the request of the
Administrative Agent, (i) copies of the Investment Documents with respect to any
Portfolio Investment and (ii) to the extent not subject to a nondisclosure
provision, the most recent valuation report of the Borrower’s

 

78

--------------------------------------------------------------------------------


 

and its Subsidiaries’ loan and investment portfolio, conducted by Deloitte
Financial Advisory Services LLP or such other third party appraiser reasonably
acceptable to the Administrative Agent; provided that, the Borrower shall use
its best efforts to obtain the consent of Deloitte Financial Advisory Services
LLP or such other appraiser to release such report to the Administrative Agent;

 

(k)                                 [Intentionally Omitted];

 

(l)                                     promptly upon the occurrence of any
Internal Control Event which is required to be publicly disclosed of which a
Responsible Officer (other than a Responsible Officer committing the fraud
constituting such Internal Control Event) has knowledge; and

 

(m)                             from time to time such additional information
regarding the financial position or business of the Borrower, its Subsidiaries,
and each Loan Party as the Administrative Agent, at the request of any Lender,
may reasonably request.

 

For purposes of clauses (a), (b) and (f) of this Section 5.01, all financial
statements and other information contained therein filed with the SEC shall be
deemed delivered hereunder; provided, however, that nothing in the foregoing
shall be deemed to relieve the Borrower of its obligation to deliver a
Compliance Certificate pursuant to clause (c).

 

SECTION 5.02.                                                                   
Inspection of Property, Books and Records.  The Borrower will (i) keep, and will
cause each of its Subsidiaries to keep, proper books of record and account in
which full, true and correct entries in conformity with GAAP shall be made of
all dealings and transactions in relation to its business and activities; (ii)
permit, and will cause each Subsidiary of the Borrower and each Loan Party to
permit, with at least five (5) Domestic Business Days’ prior notice (or such
lesser time period agreed upon by the Administrative Agent and the Borrower),
which notice shall not be required in the case of an emergency, the
Administrative Agent or its designee, at the expense of the Borrower and Loan
Parties, to perform periodic field audits and investigations of the Borrower,
the Loan Parties and the Collateral, from time to time; and (iii) permit, and
will cause each Subsidiary to permit, with at least five (5) Domestic Business
Days’ prior notice (or such lesser time period agreed upon by the Administrative
Agent and the Borrower), the Administrative Agent or its designee, at the
expense of the Borrower and the Loan Parties, to visit and inspect any of their
respective properties, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants; provided that the Borrower shall only be required to reimburse the
Administrative Agent for only one such inspection each Fiscal Quarter unless a
Default shall have occurred and be continuing.  The Loan Parties agree to
cooperate and assist in such visits and inspections, in each case at such
reasonable times and as often as may reasonably be desired.

 

SECTION 5.03.                                                                   
Maintenance of RIC Status and Business Development Company.  The Borrower will
maintain its status as an RIC under the Code and as a “business development
company” under the Investment Company Act.

 

79

--------------------------------------------------------------------------------


 

SECTION 5.04.                                                                   
Minimum Availability.  The Borrower shall cause the aggregate outstanding
principal amount of the Revolver Advances to be less than 90% of the Borrowing
Base at all times (the “Minimum Availability Requirement”).

 

SECTION 5.05.                                                                   
Capital Expenditures.  Capital Expenditures will not exceed in the aggregate in
any Fiscal Year the sum of $3,000,000; provided that after giving effect to the
incurrence of any Capital Expenditures permitted by this Section, no Default
shall have occurred and be continuing (with the effect that amounts not incurred
in any Fiscal Year may not be carried forward to a subsequent period).

 

SECTION 5.06.                                                                   
Sale/Leasebacks.  The Loan Parties shall not, nor shall they permit any
Subsidiary to, enter into any Sale/Leaseback Transaction

 

SECTION 5.07.                                                                   
Minimum Consolidated Tangible Net Worth.  Consolidated Tangible Net Worth shall
not be less than the sum of (i) $555,000,000 plus (ii) 80.0% of the cumulative
Net Proceeds of Capital Securities/Conversion of Debt received after the Closing
Date, calculated quarterly at the end of each Fiscal Quarter.

 

SECTION 5.08.                                                                   
Acquisitions.  No Loan Party or any Subsidiary of a Loan Party shall make any
Acquisition, or take any action to solicit the tender of securities or proxies
in respect thereof in order to effect any Acquisition.

 

SECTION 5.09.                                                                   
Interest Coverage Ratio.  The Borrower will maintain, as of the end of each
Fiscal Quarter, commencing with the Fiscal Quarter ending September 30, 2013, an
Interest Coverage Ratio of not less than 2.00:1.00, determined for the period of
the four consecutive preceding Fiscal Quarters ending on the date of
determination.

 

SECTION 5.10.                                                                   
Asset Coverage Ratio.  The Borrower will maintain, as of the end of each Fiscal
Quarter, commencing with the Fiscal Quarter ending September 30, 2013, an Asset
Coverage Ratio of not less than 1.50:1.00.

 

SECTION 5.11.                                                                   
Loans or Advances.  No Loan Party nor any Subsidiary of a Loan Party shall make
loans or advances to any Person except: (i) solely to the extent not prohibited
by Applicable Laws, employee loans or advances that do not exceed Five Hundred
Thousand Dollars ($500,000) in the aggregate at any one time outstanding made on
an arms’-length basis in the ordinary course of business and consistently with
practices existing on June 30, 2010 and described in the Borrower’s Form 10-Q
for the quarter ended June 30, 2010 filed with the SEC; (ii) deposits required
by government agencies or public utilities; (iii) loans or advances to the
Borrower or any Guarantor that is a Consolidated Subsidiary; (iv) loans and
advances by SBIC Entities in the ordinary course of business, (v) loans or
advances consisting of Portfolio Investments, (vi) loans and advances
outstanding on the Closing Date and set forth on Schedule 5.11 and (vii) loans
by Loan Parties and/or Subsidiaries of Loan Parties to SBIC Entities not to
exceed $35,000,000 in the aggregate at any one time outstanding with maturities
not to exceed six (6) months; provided that after giving effect to the making of
any loans, advances or deposits permitted by this Section 5.11, no Default shall
have occurred and be continuing.  All loans or advances permitted under this
Section 5.11 (excluding Senior Bank Loan Investments that are Noteless Loans)
shall be evidenced by written promissory notes.

 

80

--------------------------------------------------------------------------------


 

Except as approved by the Administrative Agent in writing, no Loan Party nor any
Subsidiary of a Loan Party shall request or receive a promissory note or other
instrument from any Obligor in connection with a Noteless Loan.

 

SECTION 5.12.                                                                   
Restricted Payments.  The Loan Parties will not declare or make any Restricted
Payment during any Fiscal Year, except that:

 

(a)                                 any Subsidiary of the Borrower may pay
Restricted Payments to the Borrower, on at least a pro rata basis with any other
shareholders if such Subsidiary is not wholly owned by the Borrower and other
Wholly Owned Subsidiaries; and

 

(b)                                 the Borrower may declare or make Restricted
Payments from time to time in accordance with Applicable Law to owners of its
Capital Securities so long as (i) at the time when any such Restricted Payment
is to be made, no Default or Event of Default has occurred and is continuing or
would result therefrom; and (ii) the chief executive officer, chief financial
officer or other authorized officer of the Borrower shall have certified to the
Administrative Agent and Lenders as to compliance with the preceding clause
(i) in a certificate attaching calculations; provided, however, that
notwithstanding the existence of a Default or an Event of Default (other than an
Event of Default specified in Sections 6.01(g) or (h)), the Borrower may pay
dividends in an amount equal to its investment company taxable income, net
tax-exempt interest income and capital gain net income that is required to be
distributed to its shareholders in order to maintain its status as an RIC and to
avoid U.S. federal income and excise taxes imposed on RICs.

 

SECTION 5.13.                                                                   
Investments.  No Loan Party nor any Subsidiary of a Loan Party shall make
Investments in any Person except as permitted by Sections 5.08 and
5.11(i) through (iv) and except Investments in (i) Cash and Cash Equivalents,
(ii) Investments not constituting loans or advances in the Capital Securities of
their respective Subsidiaries and equity investments as set forth on Schedule
4.24, (iii)  Investments in Portfolio Investments made in the ordinary course of
business and consistently with the Investment Policies and (iv) equity
investments by the Borrower in an aggregate amount not to exceed $75,000,000, or
such other amount as approved by the Required Lenders, in the SPV Subsidiaries
in connection with the initial capitalization of any SPV Subsidiary and future
equity investments by the Borrower in the SPV Subsidiaries in the aggregate
amount not to exceed $7,500,000, or such other amount as approved by the
Required Lenders, so long as, immediately before and after giving effect to such
equity investments, no Default exists under this Agreement or any Loan Document,
no defaults exists under any loan facility in favor of any SPV Subsidiary, and
the Borrower and the Guarantors are in pro forma compliance with all financial
covenants set forth in this Article V.

 

SECTION 5.14.                                                                   
Negative Pledge.  No Loan Party nor any Subsidiary of a Loan Party will create,
assume or suffer to exist any Lien on any asset now owned or hereafter acquired
by it, except:

 

(a)                                 Liens existing on the date of this Agreement
encumbering assets (other than Collateral) securing Debt outstanding on the date
of this Agreement, in each case as described and in the principal amounts set
forth on Schedule 5.14;

 

81

--------------------------------------------------------------------------------


 

(b)                                 Liens for taxes, assessments or similar
charges, incurred in the ordinary course of business that are not yet due and
payable or that are being contested in good faith and with due diligence by
appropriate proceedings;

 

(c)                                  pledges or deposits made in the ordinary
course of business to secure payment of workers’ compensation, or to participate
in any fund in connection with workers’ compensation, unemployment insurance,
old-age pensions or other social security programs which in no event shall
become a Lien prior to any Collateral Documents;

 

(d)                                 Liens of mechanics, materialmen,
warehousemen, carriers or other like liens, securing obligations incurred in the
ordinary course of business that:  (1) are not yet due and payable and which in
no event shall become a Lien prior to any Collateral Documents; or (2) are being
contested diligently in good faith pursuant to appropriate proceedings and with
respect to which the Loan Party has established reserves reasonably satisfactory
to the Administrative Agent and Required Lenders and which in no event shall
become a Lien prior to any Collateral Documents;

 

(e)                                  good faith pledges or deposits made in the
ordinary course of business to secure performance of bids, tenders, contracts
(other than for the repayment of borrowed money) or leases, not in excess of ten
percent (10%) of the aggregate amount due thereunder, or to secure statutory
obligations, or surety, appeal, indemnity, performance or other similar bonds
required in the ordinary course of business which in no event shall become a
Lien prior to any Collateral Document;

 

(f)                                   any Lien arising out of the refinancing,
extension, renewal or refunding of any Debt secured by any Lien permitted by any
of the foregoing clauses of this Section, provided that (i) such Debt is not
secured by any additional assets, and (ii) the amount of such Debt secured by
any such Lien is not increased;

 

(g)                                  encumbrances consisting of zoning
restrictions, easements or other restrictions on the use of real property, none
of which materially impairs the use of such property by Borrower in the
operation of its business, and none of which is violated in any material respect
by existing or proposed restrictions on land use;

 

(h)                                 any Lien on Margin Stock;

 

(i)                                     any Lien imposed as a result of a taking
under the exercise of the power of eminent domain by any governmental body or by
any Person acting under governmental authority;

 

(j)                                    Liens securing reasonable and customary
fees of banks and other depository institutions on Cash and Cash Equivalents
held on deposit with such banks and institutions; provided that such Liens are
subordinated to the Liens described in Section 5.14(l);

 

82

--------------------------------------------------------------------------------


 

(k)                                 Liens restricting the ability of any SBIC
Entity to encumber its assets pursuant to (i) Applicable Law, (ii) agreements
with the Small Business Administration entered into in the ordinary course of
business or (iii) Debt obligations of the SBIC Entities permitted under
Section 5.31;

 

(l)                                     Liens securing the Administrative Agent
and the Secured Parties created or arising under the Loan Documents; and

 

(m)                             Liens securing Debt permitted under
Section 5.31(d), provided that (i) such Liens do not at any time encumber any
property other than property financed by such Debt, (ii) the Debt secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition, and (iii) such Liens
attach to such property concurrently with or within ninety (90) days after the
acquisition thereof.

 

Notwithstanding anything contained in this Section 5.14 to the contrary, no Loan
Party or any Subsidiary of a Loan Party will create, assume or suffer to exist
any Lien on the Collateral except the Liens in favor of the Secured Parties
under the Collateral Documents and the Permitted Encumbrances.

 

SECTION 5.15.                                                                   
Maintenance of Existence, etc.  Each Loan Party shall, and shall cause each
Subsidiary of a Loan Party to, maintain its organizational existence and carry
on its business in substantially the same manner and in substantially the same
line or lines of business or line or lines of business reasonably related to the
business now carried on and maintained.  Any Subsidiary pledging Collateral
hereunder shall be organized as a corporation, limited liability company,
limited partnership or other legal entity.

 

SECTION 5.16.                                                                   
Dissolution.  No Loan Party nor any Subsidiary of a Loan Party shall suffer or
permit dissolution or liquidation either in whole or in part or redeem or retire
any shares of its own Capital Securities or that of any Subsidiary of a Loan
Party, except: (1) through corporate or company reorganization to the extent
permitted by Section 5.17; and (2) Restricted Payments permitted by
Section 5.12.

 

SECTION 5.17.                                                                   
Consolidations, Mergers and Sales of Assets.  No Loan Party will, nor will it
permit any Subsidiary of a Loan Party to, consolidate or merge with or into, or
sell, lease or otherwise transfer all or any substantial part of its assets to,
any other Person, or discontinue or eliminate any business line or segment,
provided that (a) pursuant to the consummation of an Acquisition permitted under
Section 5.08 (but not otherwise) a Loan Party may merge with another Person if
(i) such Person was organized under the laws of the United States of America or
one of its states, (ii) the Loan Party is the Person surviving such merger,
(iii) immediately after giving effect to such merger, no Default shall have
occurred and be continuing, and (iv) if the Borrower merges with another Loan
Party, the Borrower is the Person surviving such merger; (b) Subsidiaries of a
Loan Party (excluding Loan Parties) may merge with one another; and (c) the
foregoing limitation on the sale, lease or other transfer of assets and on the
discontinuation or elimination of a business line or segment shall not prohibit
(1) a transfer of assets or the discontinuance or elimination of a business line
or segment (in a single transaction or in a series of related transactions) in
the ordinary course of business if,

 

83

--------------------------------------------------------------------------------


 

after giving effect thereto the Borrower and its Subsidiaries shall be in
compliance on a pro forma basis, after giving effect to such transfer,
discontinuation or elimination, with the terms and conditions of this Agreement
and (2) divestitures of Portfolio Investments in the ordinary course of business
if, after giving effect thereto the Borrower and its Subsidiaries shall be in
compliance on a pro forma basis, after giving effect to any such divestiture,
with the terms and conditions of this Agreement; provided, however, that upon
the occurrence and during the continuance of a Default or an Event of Default,
the Borrower shall not sell, transfer or otherwise dispose of any asset
(including without limitation any Portfolio Investment) without the prior
written consent of the Administrative Agent. Notwithstanding the foregoing, and
to the extent approved by the Required Lenders, the Borrower may transfer
Portfolio Investments to any SPV Subsidiary, so long as (i) such Portfolio
Investments are sold to such SPV Subsidiary for fair market value, in compliance
with the requirements of Section 4.40 and without recourse to the Borrower other
than such repurchase or substitution rights or obligations under the applicable
purchase agreement as approved by the Required Lenders, (ii) the Borrower is in
compliance with Section 5.13; and (iii) immediately before and after giving
effect to such transfer, no Default or Event of Default shall exist.

 

SECTION 5.18.                                                                   
Use of Proceeds.  No portion of the proceeds of any Advance will be used by the
Borrower or any Subsidiary (i) in connection with, either directly or
indirectly, any tender offer for stock of any corporation with a view towards
obtaining control of such other corporation (other than a Portfolio Investment;
provided that the board of directors or comparable governing body of the Obligor
in which such Investment is made has approved such offer and change of control),
(ii) directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of purchasing or carrying any Margin Stock, or (iii) for any purpose
in violation of any applicable law or regulation.  Except as otherwise provided
herein, the proceeds of the Advances shall be used:  (i) to refinance the
Borrower’s existing debt pursuant to the Existing Credit Agreement, (ii) for
working capital and other lawful corporate purposes, (iii) to pay fees and
expenses incurred in connection with this Agreement and (iv) for investments in
Portfolio Investments.  No part of the proceeds of any Advance will be used,
whether directly or indirectly, for any purpose that would violate any rule or
regulation of the Board of Governors of the Federal Reserve System, including
Regulations T, U or X.

 

SECTION 5.19.                                                                   
Compliance with Laws; Payment of Taxes.  Each Loan Party will, and will cause
each Subsidiary of a Loan Party and each member of the Controlled Group to,
comply in all material respects with applicable laws (including but not limited
to ERISA and the Patriot Act), regulations and similar requirements of
governmental authorities (including but not limited to PBGC), except where the
necessity of such compliance is being contested in good faith through
appropriate proceedings diligently pursued.  Each Loan Party will, and will
cause each Subsidiary of a Loan Party to, pay promptly when due all taxes,
assessments, governmental charges, claims for labor, supplies, rent and other
obligations which, if unpaid, might become a lien against the property of a Loan
Party or any Subsidiary of a Loan Party, except liabilities being contested in
good faith by appropriate proceedings diligently pursued and against which, if
requested by the Administrative Agent, the Borrower shall have set up reserves
in accordance with GAAP.

 

SECTION 5.20.                                                                   
Insurance.  Each Loan Party will maintain, and will cause each Subsidiary of a
Loan Party to maintain (either in the name of such Loan Party or in such

 

84

--------------------------------------------------------------------------------


 

Subsidiary’s own name), with financially sound and reputable insurance
companies, insurance on all its Property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies of established repute engaged in the same or similar business.  Upon
request, the Loan Parties shall promptly furnish the Administrative Agent copies
of all such insurance policies or certificates evidencing such insurance and
such other documents and evidence of insurance as the Administrative Agent shall
request.

 

SECTION 5.21.                                                                   
Change in Fiscal Year.  No Loan Party will make any significant change in
accounting treatment or reporting practices, except as required or permitted by
GAAP, or change its Fiscal Year (except to conform with the Fiscal Year of the
Borrower) without the consent of the Required Lenders.

 

SECTION 5.22.                                                                   
Maintenance of Property.  Each Loan Party shall, and shall cause each Subsidiary
of a Loan Party to, maintain all of its properties and assets in good condition,
repair and working order, ordinary wear and tear excepted.

 

SECTION 5.23.                                                                   
Environmental Notices.  Each Loan Party shall furnish to the Lenders and the
Administrative Agent prompt written notice of all Environmental Liabilities,
pending, threatened or anticipated Environmental Proceedings, Environmental
Notices, Environmental Judgments and Orders, and Environmental Releases at, on,
in, under or in any way affecting in any material respects the Properties or any
adjacent property, and all facts, events, or conditions that could lead to any
of the foregoing.

 

SECTION 5.24.                                                                   
Environmental Matters.  No Loan Party or any Subsidiary of a Loan Party will,
nor will any Loan Party permit any Third Party to, use, produce, manufacture,
process, treat, recycle, generate, store, dispose of, manage at, or otherwise
handle or ship or transport to or from the Properties any Hazardous Materials
except for Hazardous Materials such as cleaning solvents, pesticides and other
similar materials used, produced, manufactured, processed, treated, recycled,
generated, stored, disposed, managed or otherwise handled in minimal amounts in
the ordinary course of business in compliance with all applicable Environmental
Requirements.

 

SECTION 5.25.                                                                   
Environmental Release.  Each Loan Party agrees that upon the occurrence of an
Environmental Release at, under or on any of the Properties it will act
immediately to investigate the extent of, and to take appropriate remedial
action to eliminate, such Environmental Release, whether or not ordered or
otherwise directed to do so by any Environmental Authority.

 

SECTION 5.26.                                                                   
[Intentionally omitted.]

 

SECTION 5.27.                                                                   
Transactions with Affiliates.  No Loan Party nor any Subsidiary of a Loan Party
shall enter into, or be a party to, any transaction with any Affiliate of a Loan
Party or such Subsidiary (which Affiliate is not a Loan Party or a Subsidiary of
a Loan Party), except as permitted by law and in the ordinary course of business
and pursuant to reasonable terms which are no less favorable to the Loan Party
or such Subsidiary than would be obtained in a comparable arm’s length
transaction with a Person which is not an Affiliate. Notwithstanding the
foregoing, and to the extent

 

85

--------------------------------------------------------------------------------


 

approved by the Required Lenders, the Borrower may make the investment in any
SPV Subsidiary permitted by Section 5.13 and the assets sales to any SPV
Subsidiary permitted by Section 5.17 (and any asset repurchase or substitution
permitted and/or required thereunder) even if outside the ordinary course of
business so long as the Borrower complies with the requirements of Section 5.13,
Section 5.17 and all other requirements of this Section 5.27.

 

SECTION 5.28.                                                                   
Joinder of Subsidiaries.

 

(a)                                 The Loan Parties shall cause any Person
which becomes a Domestic Subsidiary of a Loan Party (other than a Foreclosed
Subsidiary or, subject to clause (d), any SBIC Entity) after the Closing Date to
become a party to, and agree to be bound by the terms of, this Agreement and the
other Loan Documents pursuant to a Joinder Agreement in the form attached hereto
as Exhibit G and otherwise satisfactory to the Administrative Agent in all
respects and executed and delivered to the Administrative Agent within ten
(10) Domestic Business Days after the day on which such Person became a Domestic
Subsidiary.  The Loan Parties shall also cause the items specified in
Section 3.01(c), (e), (g) and (h) to be delivered to the Administrative Agent
concurrently with the instrument referred to above, modified appropriately to
refer to such instrument and such Subsidiary.

 

(b)                                 The Loan Parties shall, or shall cause any
Subsidiary (other than, subject to clause (d), any SBIC Entity) (the “Pledgor
Subsidiary”) to pledge:  (a) 65% (or, if less, the entire interest owned by the
applicable Loan Party) of the issued and outstanding voting Capital Securities
or equivalent equity interests in any Person which becomes a Foreign Subsidiary
after the Closing Date; (b) 100% (or, if less, the entire interest owned by the
applicable Loan Party) of the issued and outstanding non-voting Capital
Securities or equivalent equity interests in any Person which becomes a Foreign
Subsidiary after the Closing Date and (c) the entire interest owned by the Loan
Parties and such Pledgor Subsidiary, of the Capital Securities or equivalent
equity interest in any Person which becomes a Domestic Subsidiary after the
Closing Date, all pursuant to a Pledge Agreement executed and delivered by the
Loan Parties or such Pledgor Subsidiary to the Administrative Agent within ten
(10) Domestic Business Days after the day on which such Person became a Domestic
Subsidiary and shall deliver to the Collateral Custodian, as bailee for the
Administrative Agent, such shares of capital stock together with stock powers
executed in blank.  The Loan Parties shall also cause the items specified in
Section 3.01(c), (e), (g) and (h) to be delivered to the Administrative Agent
concurrently with the pledge agreement referred to above, modified appropriately
to refer to such pledge agreement, the pledgor and such Subsidiary.

 

(c)                                  Once any Subsidiary becomes a party to this
Agreement in accordance with Section 5.28(a) or any Capital Securities (or
equivalent equity interests) of a Subsidiary are pledged to the Administrative
Agent in accordance with Section 5.28(b), such Subsidiary (including, without
limitation, all Initial Guarantors) thereafter shall remain a party to this
Agreement and the Capital Securities (or equivalent equity interests) in such
Subsidiary (including, without limitation, all initial Subsidiaries) shall

 

86

--------------------------------------------------------------------------------


 

remain subject to the pledge to the Administrative Agent, as the case may be,
even if such Subsidiary ceases to be a Subsidiary; provided that if a Subsidiary
ceases to be a Subsidiary of the Borrower as a result of the Borrower’s transfer
or sale of all of the Capital Securities of such Subsidiary owned by Borrower in
accordance with and to the extent permitted by the terms of Section 5.17, the
Administrative Agent and the Lenders agree to release such Subsidiary from this
Agreement and release the Capital Securities of such Subsidiary from the Pledge
Agreement.

 

(d)                                 The Loan Parties acknowledge that the SBIC
Entities are not Loan Parties because the Loan Parties have advised the
Administrative Agent and Lenders that the SBIC Entities are restricted by the
terms of certain agreements, regulations and other restrictions that prohibit
the SBIC Entities from being Guarantors, from granting any security interest in
their property to secure the Obligations and from having their respective issued
equity interests subject to a pledge to secure the Obligations (the “Restrictive
Provisions”).  The Loan Parties shall immediately notify the Administrative
Agent if either there is:  (1) a modification, expiration or termination of the
Restrictive Provisions the result of which will permit any SBIC Entity to be a
Guarantor, to grant a security interest in its property to secure the
Obligations or to have its issued equity interests pledged to secure the
Obligations; or (2) the Restrictive Provisions are waived for any other
transaction in which any SBIC Entity guarantees or becomes a co-borrower of,
grants a security interest in any of its property to secure, or the equity
interests it has issued are pledged to secure, the indebtedness, liabilities and
obligations of, any one or more of the Loan Parties.  In either of such events,
the Loan Parties shall cause the SBIC Entities, as applicable, to become a party
to, and agree to be bound by the terms of, this Agreement and the other Loan
Documents pursuant to a Joinder Agreement, in the form attached hereto as
Exhibit G satisfactory to the Administrative Agent in all respects and executed
and delivered to the Administrative Agent within ten (10) Domestic Business Days
after the occurrence of such event.  The Loan Parties shall also cause the items
specified in Section 3.01(c), (e), (g) and (h) to be delivered to the
Administrative Agent concurrently with the instrument referred to above,
modified appropriately to refer to such instrument, and the new Loan Party (the
SBIC Entities, as applicable) and shall take all such further actions and
execute all such further documents and instruments as may be necessary or, in
the opinion of Administrative Agent, desirable, to effect the transactions
described herein.

 

SECTION 5.29.                                                                   
No Restrictive Agreement.  No Loan Party will, nor will any Loan Party permit
any of its Subsidiaries to, enter into, after the date of this Agreement, any
indenture, agreement, instrument or other arrangement that, directly or
indirectly, prohibits or restrains, or has the effect of prohibiting or
restraining, or imposes materially adverse conditions upon, any of the following
by the Loan Party or any such Subsidiary:  (i) the incurrence or payment of
Debt, (ii) the granting of Liens (other than normal and customary restrictions
on the granting of Liens on Capital Securities issued by a Person other than a
Subsidiary in respect of any Portfolio Investment made in the ordinary course of
business) or (iii) the making of loans, advances or Investments or the sale,
assignment, transfer or other disposition of property, real, personal or mixed,
or tangible; except in each case for prohibitions and restraints (i) on SBIC
Entities arising in the ordinary course of business as a

 

87

--------------------------------------------------------------------------------


 

result of Applicable Law and (ii) imposed pursuant to Debt incurred pursuant to
Section 5.31(e) of this Agreement; provided that in no event shall Debt incurred
pursuant to Section 5.31(e) of this Agreement directly or indirectly, prohibit
or restrain, or have the effect of prohibiting or restraining, or impose
materially adverse conditions upon:  (i) the payment of the Obligations,
(ii) other than prohibitions, restraints and conditions set forth in the
Investment Company Act (whether or not the Investment Company Act applies to
such Debt),  the incurrence of Debt, the making of loans, advances or
Investments or the sale, assignment, transfer or other disposition of property,
real, personal or mixed or tangible, the proceeds from which shall be used in
whole or in part to repay Obligations, or (iii) the granting of liens to secure
the Obligations and any extensions, renewals and refinancings thereof.  No Loan
Party will, nor will any Loan Party permit any of its Subsidiaries to, enter
into, after the date of this Agreement, any indenture, agreement, instrument or
other arrangement that, directly or indirectly, prohibits or restrains, or has
the effect of prohibiting or restraining, or imposes materially adverse
conditions upon, the ability of the Loan Party or any of its Subsidiaries to
declare or pay Restricted Payments or other distributions in respect of Capital
Securities of the Loan Party or any Subsidiary, except for prohibitions and
restraints imposed pursuant to Debt incurred pursuant to Section 5.31(e) of this
Agreement provided that in no event shall Debt incurred pursuant to
Section 5.31(e) of this Agreement directly or indirectly, prohibit or restrain,
or have the effect of prohibiting or restraining or impose materially adverse
conditions (other than prohibitions, restraints and conditions imposed by the
Investment Company Act) upon the ability of any Loan Party (other than Borrower)
or any of their respective Subsidiaries to declare or pay Restricted Payments or
other distributions in respect of Capital Securities of the Loan Party (other
than Borrower) or any Subsidiary to any other Loan Party or Subsidiary, the
proceeds of which shall be used in whole or in part to repay the Obligations.

 

SECTION 5.30.                                                                   
Partnerships and Joint Ventures.  No Loan Party shall become a general partner
in any general or limited partnership or a joint venturer in any joint venture.

 

SECTION 5.31.                                                                   
Additional Debt.  No Loan Party or Subsidiary of a Loan Party shall directly or
indirectly issue, assume, create, incur or suffer to exist any Debt or the
equivalent (including obligations under capital leases), except for:  (a) the
Debt owed to the Lenders and Hedge Counterparties under the Loan Documents;
(b) Debt of SBIC Entities incurred in the ordinary course of business; (c) the
Debt existing and outstanding on the Closing Date described on Schedule 5.31;
(d) purchase money Debt hereafter incurred by the Borrower or any of its
Subsidiaries to finance the purchase of equipment so long as (i) such Debt when
incurred shall not exceed the purchase price of the asset(s) financed, and
(ii) the aggregate outstanding principal amount of all Debt permitted under this
clause (d) shall not at any time exceed $5,000,000; (e) Debt incurred after the
date hereof with a maturity when incurred not less than one year after the
Termination Date (after giving effect to any extensions of the Termination Date
which have been exercised at the time of incurrence of the Debt but not giving
effect to any extensions exercised after the incurrence of such Debt) and with
terms no more restrictive than those in this Agreement, so long as such Debt is
unsecured and (f) loans by Loan Parties and/or Subsidiaries of Loan Parties to
SBIC Entities not to exceed $35,000,000 in the aggregate at any one time
outstanding with maturities not to exceed six (6) months.  For the avoidance of
doubt, any Debt incurred after the date hereof shall not be

 

88

--------------------------------------------------------------------------------


 

deemed to be in violation of clause (e) as a result of (i) extensions to the
Termination Date effective after the original incurrence of such Debt or
(ii) the inclusion of terms more restrictive than those in this Agreement to the
extent such terms relate to the Borrower’s compliance with any provisions of or
amendments to the Investment Company Act (whether or not the Investment Company
Act applies to such Debt).

 

SECTION 5.32.                                                                   
[Intentionally omitted].

 

SECTION 5.33.                                                                   
Modifications of Organizational Documents.  The Borrower shall not, and shall
not permit any Loan Party or other Subsidiary to, amend, supplement, restate or
otherwise modify its Organizational Documents or Operating Documents or other
applicable document if such amendment, supplement, restatement or other
modification has or would reasonably be expected to be materially adverse to the
Lenders.

 

SECTION 5.34.                                                                   
ERISA Exemptions.  The Loan Parties shall not permit any of their respective
assets to become or be deemed to be “plan assets” within the meaning of ERISA,
the Code and the respective regulations promulgated thereunder.

 

SECTION 5.35.                                                                   
Hedge Transactions.  The Loan Parties will not, and will not permit any of their
Subsidiaries to, enter into any Hedge Transaction, other than Hedge Transactions
entered into in the ordinary course of business to hedge or mitigate risks to
which the Loan Parties are exposed in the conduct of their business or the
management of their liabilities.  Solely for the avoidance of doubt, the
Borrower acknowledges that a Hedge Transaction entered into for speculative
purposes or of a speculative nature (which shall be deemed to include any Hedge
Transaction under which any Loan Party is or may become obliged to make any
payment (i) in connection with the purchase by any third party of any common
stock or any Debt or (ii) as a result of changes in the market value of any
common stock or any Debt) is not a Hedge Transaction entered into in the
ordinary course of business to hedge or mitigate risks.

 

SECTION 5.36.                                                                   
Performance of Loan Documents.  Each Loan Party will at its own expense duly
fulfill and comply with all obligations on its part to be fulfilled or complied
with under or in connection with the Collateral and all documents related
thereto and will do nothing to impair the rights of any Loan Party or the
Administrative Agent, as agent for the Secured Parties, or of the Secured
Parties in, to and under the Collateral.  Each Loan Party shall clearly and
unambiguously set forth, in a manner reasonably satisfactory to the
Administrative Agent, in its financial statements filed with the SEC that the
Administrative Agent, as agent for the Secured Parties has the interest therein
granted by the Loan Parties pursuant to the Loan Documents.

 

SECTION 5.37.                                                                   
Operating Leases.  No Loan Party nor any Subsidiary of a Loan Party shall
create, assume or suffer to exist any operating lease except operating leases
which:  (A) (1) are entered into in the ordinary course of business, and (2) the
aggregate indebtedness, liabilities and obligations of the Loan Parties under
all such operating leases during any period of four (4) consecutive Fiscal
Quarters shall at no time exceed $5,000,000; (B) are between a Borrower or
Guarantor, as landlord and a Borrower or Guarantor as tenant; or (C) are set
forth on Schedule 5.37.

 

89

--------------------------------------------------------------------------------


 

SECTION 5.38.                                                                   
[Intentionally omitted].

 

SECTION 5.39.                                                                   
Compliance with Investment Policies and Investment Documents.  The Borrower
shall, and shall cause its Subsidiaries to, comply at all times with its
Investment Policies in all material respects and, at their own expense, timely
and fully perform and comply with all material provisions, covenants and other
promises required to be observed by each of them under the Portfolio Investments
and the related Investment Documents.  The Borrower shall furnish to the
Administrative Agent, prior to its effective date, prompt notice of any changes
in the Investment Policies and shall not agree or otherwise permit to occur any
modification of the Investment Policies in any manner that would or would
reasonably be expected to adversely affect the interests or remedies of the
Administrative Agent or the Secured Parties under this Agreement or any Loan
Document or impair the collectability of any Portfolio Investment without the
prior written consent of the Administrative Agent (in its sole discretion).

 

SECTION 5.40.                                                                   
Delivery of Collateral to Collateral Custodian.  With respect to any Collateral,
the Borrower shall deliver possession of all “instruments” (within the meaning
of Article 9 of the UCC) not constituting part of “chattel paper” (within the
meaning of Article 9 of the UCC) that evidence any Investment, including all
original promissory notes, and certificated securities to the Administrative
Agent for the benefit of the Secured Parties, or to a Collateral Custodian on
its behalf, indorsed in blank without recourse and transfer powers executed in
blank, as applicable; provided, however, that notwithstanding the foregoing,
with respect to any Pre-Positioned Investment, the Borrower shall have a copy of
the executed note, if any, evidencing such Pre-Positioned Investment and any
certificates representing Capital Securities pledged in connection with such
Pre-Positioned Investment faxed to a Collateral Custodian on the applicable date
of Borrowing or Swing Borrowing with the original to be received by such
Collateral Custodian within five (5) Domestic Business Days after such date of
Borrowing or Swing Borrowing; provided that, prior to delivery thereof, such
original and indorsement are held in the custody of a bailee that has delivered
a valid, binding and effective Bailee Agreement to the Administrative Agent.

 

SECTION 5.41.                                                                   
Custody Agreements.  No Loan Party shall enter into any custody agreement or
equivalent arrangement with any person to hold securities, cash or other assets
of any Loan Party unless the Person acting as custodian shall have delivered a
Custodial Agreement and, if requested by the Administrative Agent, a control
agreement, to the Administrative Agent (in each case in form and substance
satisfactory to the Administrative Agent).

 

ARTICLE VI
DEFAULTS

 

SECTION 6.01.                                                                   
Events of Default.  If one or more of the following events (“Events of Default”)
shall have occurred and be continuing:

 

(a)                                 the Borrower shall fail to pay when due any
principal of any Advance (including, without limitation, any Advance or portion
thereof to be repaid pursuant to Section 2.11) or shall fail to pay any interest
on any Advance within three Domestic

 

90

--------------------------------------------------------------------------------


 

Business Days after such interest shall become due, or any Loan Party shall fail
to pay any fee or other amount payable hereunder within three Domestic Business
Days after such fee or other amount becomes due; or

 

(b)                                 any Loan Party shall fail to observe or
perform any covenant contained in Section 5.01(e) and (i), 5.02(ii) and (iii),
5.03, 5.04, 5.05, 5.06, 5.07, 5.08, 5.09, 5.10, 5.12, 5.13, 5.14, 5.16, 5.17,
5.18, 5.29, 5.31, 5.33, 5.34, and 5.41; or

 

(c)                                  any Loan Party shall fail to observe or
perform any covenant or agreement contained or incorporated by reference in this
Agreement (other than those covered by clause (a) or (b) above or clauses (n) or
(q) below) or any other Loan Document; provided that such failure continues for
(1) ten (10) days in the case of Section 5.01, Section 5.11 or 5.27 or
(2) otherwise, thirty days, in each case after the earlier of (A) the first day
on which any Loan Party has knowledge of such failure or (B) written notice
thereof has been given to the Borrower by the Administrative Agent at the
request of any Lender; or

 

(d)                                 any representation, warranty, certification
or statement made or deemed made by the Loan Parties in Article IV of this
Agreement, any other Loan Document or in any financial statement, material
certificate or other material document or report delivered pursuant to any Loan
Document shall prove to have been untrue or misleading in any material respect
when made (or deemed made); or

 

(e)                                  any Loan Party or any Subsidiary of a Loan
Party shall fail to make any payment in respect of Debt (other than the
Advances) having an aggregate principal amount in excess of $3,000,000 after
expiration of any applicable cure or grace period; or

 

(f)                                   any event or condition shall occur which
results in the acceleration of the maturity of Debt outstanding of any Loan
Party or any Subsidiary of a Loan Party in an aggregate principal amount in
excess of $3,000,000 or the mandatory prepayment or purchase of such Debt by any
Loan Party (or its designee) or such Subsidiary of a Loan Party (or its
designee) prior to the scheduled maturity thereof, or enables (or, with the
giving of notice or lapse of time or both, would enable) the holders of such
Debt or commitment to provide such Debt or any Person acting on such holders’
behalf to accelerate the maturity thereof, terminate any such commitment or
require the mandatory prepayment or purchase thereof prior to the scheduled
maturity thereof, without regard to whether such holders or other Person shall
have exercised or waived their right to do so; or

 

(g)                                  any Loan Party or any Subsidiary of a Loan
Party shall commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
Bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, administrator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally, or

 

91

--------------------------------------------------------------------------------


 

shall admit in writing its inability, to pay its debts as they become due, or
shall take any corporate action to authorize any of the foregoing; or

 

(h)                                 an involuntary case or other proceeding
shall be commenced against any Loan Party or any Subsidiary of a Loan Party
seeking liquidation, reorganization or other relief with respect to it or its
debts under any Bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator,
administrator, custodian or other similar official of it or any substantial part
of its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against any Loan Party or any Subsidiary of a Loan Party under the
federal Bankruptcy laws as now or hereafter in effect; or

 

(i)                                     any Loan Party or any member of the
Controlled Group shall fail to pay when due any material amount which it shall
have become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or
notice of intent to terminate a Plan or Plans shall be filed under Title IV of
ERISA by any Loan Party, any member of the Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any such Plan or Plans or a proceeding shall be
instituted by a fiduciary of any such Plan or Plans to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within 30
days thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any such Plan or Plans must be
terminated; or

 

(j)                                    one or more judgments or orders for the
payment of money in an aggregate amount in excess of $3,000,000 (after taking
into account the application of insurance proceeds) shall be rendered against
any Loan Party or any Subsidiary of a Loan Party and such judgment or order
shall continue unsatisfied and unstayed for a period of 30 days; or

 

(k)                                 a federal tax lien shall be filed against
any Loan Party or any Subsidiary of a Loan Party under Section 6323 of the Code
or a lien of the PBGC shall be filed against any Loan Party or any Subsidiary of
a Loan Party under Section 4068 of ERISA and in either case such lien shall
remain undischarged for a period of 30 days after the date of filing; or

 

(l)                                     a Change in Control shall occur; or

 

(m)                             the Administrative Agent, as agent for the
Secured Parties, shall fail for any reason to have a valid first priority
security interest in any of the Collateral (other than by reason of any act or
omission solely on behalf of the Administrative Agent); or

 

(n)                                 a default or event of default shall occur
and be continuing under any of the Collateral Documents or any Loan Party shall
fail to observe or perform any obligation to be observed or performed by it
under any Collateral Document, and such default, event of default or failure to
perform or observe any obligation continues beyond any applicable cure or grace
period provided in such Collateral Document; or

 

92

--------------------------------------------------------------------------------


 

(o)                                 a default or event of default shall occur
and be continuing under any of the Material Contracts that would reasonably be
likely to have a Material Adverse Effect or any Loan Party shall fail to observe
or perform any material provision or any payment obligation to be observed or
performed by it under any Material Contract, and such default, event of default
or failure to perform or observe any such provision or obligation continues
beyond any applicable cure or grace period provided in such Material Contract;
or

 

(p)                                 at least two (2) of Vincent D. Foster,
Dwayne Hyzak, Curtis Hartman and David Magdol shall cease to be officers of the
Borrower during any eighteen (18) month period and neither of such individuals
is replaced as an officer by an individual reasonably satisfactory to the
Administrative Agent and the Required Lenders within 90 days after the date on
which the second of such individuals ceases to be an officer; or

 

(q)                                 (i) any of the Guarantors shall fail to pay
when due any Guaranteed Obligations (after giving effect to any applicable grace
period) or shall fail to pay any fee or other amount payable hereunder when due;
or (ii) any Guarantor shall disaffirm, contest or deny its obligations under
Article X; or

 

(r)                                    if the Borrower at any time fails to own
(directly or indirectly, through Wholly Owned Subsidiaries) 100% of the
outstanding shares of the voting stock, voting membership interests or
equivalent equity interests of each Guarantor; or

 

(s)                                   any Loan Party shall (or shall attempt to)
disaffirm, contest or deny its obligations under any Loan Document or any
material provision of any Loan Document for any reason ceases to be valid,
binding and enforceable in accordance with its terms; or

 

(t)                                    a Collateral Custodian that is in the
possession of any Collateral (1) shall (or shall attempt to) disaffirm, contest
or deny its obligations under, or terminates or attempts to terminate, or is in
default of its obligations under, a Custodial Agreement or (2) ceases in any
respect to be acceptable to the Administrative Agent in its reasonable
discretion and, in each case, such Collateral Custodian is not replaced by, and
any Collateral held by such Collateral Custodian is not delivered to, a
replacement Collateral Custodian satisfactory to the Administrative Agent within
10 days after (A) the first date of such occurrence, in the case of clause
(1) or (B) the date written notice thereof has been given to the Borrower by the
Administrative Agent, in the case of clause (2); or

 

(u)                                 any SBIC Entity becomes the subject of an
enforcement action and is transferred into liquidation status by the U.S. Small
Business Administration; or

 

(v)                                 the Borrower agrees or consents to, or
otherwise permits any amendment, modification, change, supplement or rescission
of or to the Investment Policies in whole or in part that has or would
reasonably be expected to adversely affect the interests or remedies of the
Administrative Agent or the Secured Parties under this Agreement or any Loan
Document or impair the collectability of any Portfolio Investment without the
prior written consent of the Administrative Agent; or

 

93

--------------------------------------------------------------------------------


 

(w)                               the occurrence of any event, act or condition
which the Required Lenders determine either does or has a reasonable probability
of causing a Material Adverse Effect,

 

then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Lenders, by notice to the Borrower terminate the Revolver
Commitments and they shall thereupon terminate and (ii) if requested by the
Required Lenders, by notice to the Borrower declare the Advances and the Notes
(together with accrued interest thereon) and all other amounts payable hereunder
and under the other Loan Documents to be, and the Advances and the Notes
(together with all accrued interest thereon) and all other amounts payable
hereunder and under the other Loan Documents shall thereupon become, immediately
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Loan Parties; provided that if any
Event of Default specified in clause (g) or (h) above occurs with respect to any
Loan Party or any Subsidiary of a Loan Party, without any notice to any Loan
Party or any other act by the Administrative Agent or the Lenders, the Revolver
Commitments shall thereupon automatically terminate and the Advances and the
Notes (together with accrued interest thereon) and all other amounts payable
hereunder and under the other Loan Documents shall automatically become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Loan Parties. 
Notwithstanding the foregoing, the Administrative Agent shall have available to
it all rights and remedies provided under the Loan Documents (including, without
limitation, the rights of a secured party pursuant to the Collateral Documents)
and in addition thereto, all other rights and remedies at law or equity, and the
Administrative Agent shall exercise any one or all of them at the request of the
Required Lenders.

 

SECTION 6.02.                                                                   
Notice of Default.  The Administrative Agent shall give notice to the Borrower
of any Default under Section 6.01(c) promptly upon being requested to do so by
any Lender and shall thereupon notify all the Lenders thereof.

 

SECTION 6.03.                                                                   
[Intentionally omitted.]

 

SECTION 6.04.                                                                   
Allocation of Proceeds.  If an Event of Default has occurred and not been
waived, and the maturity of the Advances and the Notes has been accelerated
pursuant to Article VI hereof, all payments received by the Administrative Agent
hereunder or under the other Loan Documents, in respect of any principal of or
interest on the Obligations or any other amounts payable by the Borrower or any
other Loan Party hereunder or under the other Loan Documents, shall be applied
by the Administrative Agent in the following order:

 

(a)                                 To payment of that portion of the
Obligations constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article VIII and Section 2.12)
payable to the Administrative Agent in its capacity as such; and then

 

(b)                                 To payment of that portion of the
Obligations constituting indemnities, Credit Party Expenses and other amounts
(other than principal, interest and fees) payable

 

94

--------------------------------------------------------------------------------


 

to the Lenders (including fees, charges and disbursements of counsel to the
respective Lenders and amounts payable under Article VIII and Section 2.12),
ratably among them in proportion to the amounts described in this clause payable
to them; and then

 

(c)                                  To payment of that portion of the
Obligations constituting accrued and unpaid interest on the Advances and other
Obligations, and fees (including unused commitment fees), ratably among the
Lenders in proportion to the respective amounts described in this clause payable
to them; and then

 

(d)                                 To payment of that portion of the
Obligations constituting unpaid principal of the Swing Advances; and then

 

(e)                                  To payment of that portion of the
Obligations constituting unpaid principal of the Revolver Advances, ratably
among the Lenders in proportion to the respective amounts described in this
clause held by them; and then

 

(f)                                   To payment of all other Obligations
(excluding any Obligations arising from Cash Management Services and Bank
Products), ratably among the Secured Parties in proportion to the respective
amounts described in this clause held by them; and then

 

(g)                                  To payment of all other Obligations arising
from Bank Products and Cash Management Services to the extent secured under the
Collateral Documents, ratably among the Secured Parties in proportion to the
respective amounts described in this clause held by them; and then

 

(h)                                 The balance, if any, after all of the
Obligations have been indefeasibly paid in full, to the Loan Parties or as
otherwise required by law;

 

provided, that Excluded Swap Obligations with respect to any Guarantor shall not
be paid with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payment from other Loan Parties to
preserve the Obligations otherwise set forth above in this Section 6.04.

 

ARTICLE VII
THE ADMINISTRATIVE AGENT

 

SECTION 7.01.                                                                   
Appointment and Authority.  Each of the Lenders hereby irrevocably appoints BB&T
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.  The provisions of this Article are solely
for the benefit of the Administrative Agent and the Lenders and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a

 

95

--------------------------------------------------------------------------------


 

 

matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

SECTION 7.02.                                                                   
Rights as a Lender.  The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders

 

SECTION 7.03.                                                                   
Exculpatory Provisions.  The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.05 and 6.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is

 

96

--------------------------------------------------------------------------------


 

given to the Administrative Agent in writing by the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

SECTION 7.04.                                                                   
Reliance by Administrative Agent.  The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of an Advance, that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Advance. 
The Administrative Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

SECTION 7.05.                                                                   
Delegation of Duties.  The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

 

SECTION 7.06.                                                                   
Resignation of Administrative Agent.  The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States of America, or an Affiliate of any such bank
with an office in

 

97

--------------------------------------------------------------------------------


 

the United States of America.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above.   Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date. With effect from the Resignation
Effective Date, (1) the retiring Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Administrative Agent (other than any rights to indemnity payments owed
to the retiring Administrative Agent), and the retiring Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this paragraph).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

SECTION 7.07.                                                                   
Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

SECTION 7.08.                                                                   
No Other Duties, etc.  Anything herein to the contrary notwithstanding, none of
the Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

 

98

--------------------------------------------------------------------------------


 

SECTION 7.09.                                                                   
Other Agents.  The Borrower and each Lender hereby acknowledges that any Lender
designated as an “Agent” on the signature pages hereof (other than the
Administrative Agent) shall not have any obligations, duties or liabilities
hereunder other than in its capacity as a Lender.

 

SECTION 7.10.                                                                   
Hedging Agreements, Cash Management Services and Bank Products.  Except as
otherwise expressly set forth herein or in any Collateral Document, no Bank
Product Bank, Cash Management Bank or Hedge Counterparty that obtains the
guarantees hereunder or any Collateral by virtue of the provisions hereof or of
any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) or any Guaranty (including the release or
impairment of any Guaranty) other than in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article VII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under or related to Cash Management Services, Bank Products and Hedging
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank, Bank Product Bank
or Hedge Counterparty, as the case may be.

 

SECTION 7.11.                                                                   
Administrative Agent May File Proofs of Claim.  In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Advance shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Advances
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.07 and
9.03) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for

 

99

--------------------------------------------------------------------------------


 

the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 9.03.

 

SECTION 7.12.                                                                   
Collateral and Guaranty Matters.  (a)  The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

(i)                                     to release any Lien on any property
granted to or held by the Administrative Agent under any Loan Document (x) upon
termination of all Revolver Commitments and payment in full of all Obligations
(other than contingent indemnification obligations), (y) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted under the Loan
Documents, or (z) subject to Section 9.05,  if approved, authorized or ratified
in writing by the Required Lenders;  and

 

(ii)                                  to release any Guarantor from its
obligations under Article X if such Person ceases to be a Subsidiary as a result
of a transaction permitted under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under Article X pursuant to this Section 7.12.

 

(b)                                 The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Loan Party in connection therewith,
nor shall the Administrative Agent be responsible or liable to the Lenders for
any failure to monitor or maintain any portion of the Collateral.

 

ARTICLE VIII
CHANGE IN CIRCUMSTANCES; COMPENSATION

 

SECTION 8.01.                                                                   
Basis for Determining Interest Rate Inadequate or Unfair.  If on or prior to the
first day of any Interest Period:

 

(a)                                 the Administrative Agent determines that
deposits in Dollars (in the applicable amounts) are not being offered in the
relevant market for such Interest Period, or

 

(b)                                 the Required Lenders advise the
Administrative Agent that the London InterBank Offered Rate as determined by the
Administrative Agent will not adequately and fairly reflect the cost to such
Lenders of funding the Euro-Dollar Advances for such Interest Period,

 

100

--------------------------------------------------------------------------------


 

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Lenders to make Euro-Dollar Advances specified in such
notice, or to permit continuations or conversions into Euro-Dollar Advances,
shall be suspended.  Unless the Borrower notifies the Administrative Agent at
least two (2) Euro-Dollar Business Days before the date of any Borrowing or
Swing Borrowing of Euro-Dollar Advances for which a Notice of Borrowing has
previously been given, or continuation or conversion into such Euro-Dollar
Advances for which a Notice of Continuation or Conversion has previously been
given, that it elects not to borrow or so continue or convert on such date, such
Borrowing or Swing Borrowing shall instead be made as a Base Rate Borrowing, or
such Euro-Dollar Advance shall be converted to a Base Rate Advance.

 

SECTION 8.02.                                                                   
Illegality.  If, after the date hereof, any Change in Law shall make it unlawful
or impossible for any Lender (or its Lending Office) to make, maintain or fund
its Euro-Dollar Advances and such Lender shall so notify the Administrative
Agent, the Administrative Agent shall forthwith give notice thereof to the other
Lenders and the Borrower, whereupon until such Lender notifies the Borrower and
the Administrative Agent that the circumstances giving rise to such suspension
no longer exist, the obligation of such Lender to make or permit continuations
or conversions of Euro-Dollar Advances shall be suspended.  Before giving any
notice to the Administrative Agent pursuant to this Section, such Lender shall
designate a different Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.  If such Lender shall determine that it may not
lawfully continue to maintain and fund any of its portion of the outstanding
Euro-Dollar Advances to maturity and shall so specify in such notice, the
Borrower shall immediately prepay in full the then outstanding principal amount
of the Euro-Dollar Advances of such Lender, together with accrued interest
thereon and any amount due such Lender pursuant to Section 8.05.  Concurrently
with prepaying such Euro-Dollar Advances, the Borrower shall borrow a Base Rate
Advance in an equal principal amount from such Lender (on which interest and
principal shall be payable contemporaneously with the related Euro-Dollar
Advances of the other Lenders), and such Lender shall make such a Base Rate
Advance.

 

SECTION 8.03.                                                                   
Increased Cost and Reduced Return.

 

(a)                                 If after the date hereof, a Change in Law
shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the applicable Euro-Dollar Reserve Percentage); or

 

(ii)                                  subject any Lender to any tax of any kind
whatsoever with respect to this Agreement or any Euro-Dollar Advances made by
it, or change the basis of taxation of payments to such Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by
Section 2.12(e) and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender); or

 

101

--------------------------------------------------------------------------------


 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Euro-Dollar Advances by such Lender or participation therein;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, continuing, converting to, or maintaining any Euro-Dollar Advance (or of
maintaining its obligation to make any such Advance), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.

 

(b)                             If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, the Revolver Commitments of such Lender or the
Advances made by, or the participations in Swing Advances held by, such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c)                              A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation, provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

SECTION 8.04.                                                                   
Base Rate Advances Substituted for Affected Euro-Dollar Advances.  If (i) the
obligation of any Lender to make or maintain a Euro-Dollar Advance has been
suspended pursuant to Section 8.02 or (ii) any Lender has demanded compensation
under Section 8.03, and the Borrower shall, by at least five (5) Euro-Dollar
Business Days’ prior notice to such Lender through the Administrative Agent,
have elected that the provisions of this Section shall apply to such Lender,
then, unless and until such Lender notifies the Borrower

 

102

--------------------------------------------------------------------------------


 

that the circumstances giving rise to such suspension or demand for compensation
no longer apply:

 

(a)                                 all Advances which would otherwise be made
by such Lender as or permitted to be continued as or converted into Euro-Dollar
Advances shall instead be made as or converted into Base Rate Advances, (in all
cases interest and principal on such Advances shall be payable contemporaneously
with the related Euro-Dollar Advances of the other Lenders), and

 

(b)                                 after its portion of the Euro-Dollar Advance
has been repaid, all payments of principal which would otherwise be applied to
repay such Euro-Dollar Advance shall be applied to repay its Base Rate Advance
instead.

 

In the event that the Borrower shall elect that the provisions of this
Section shall apply to any Lender, the Borrower shall remain liable for, and
shall pay to such Lender as provided herein, all amounts due such Lender under
Section 8.03 in respect of the period preceding the date of conversion of such
Lender’s portion of any Advance resulting from the Borrower’s election.

 

SECTION 8.05.                                                                   
Compensation.  Upon the request of any Lender, delivered to the Borrower and the
Administrative Agent, the Borrower shall pay to such Lender such amount or
amounts as shall compensate such Lender for any loss, cost or expense incurred
by such Lender as a result of:

 

(a)                                 any payment or prepayment (pursuant to
Sections 2.10, 2.11, 6.01, 8.02 or otherwise) of a Euro-Dollar Advance on a date
other than the last day of an Interest Period for such Advance; or

 

(b)                                 any failure by the Borrower to prepay a
Euro-Dollar Advance on the date for such prepayment specified in the relevant
notice of prepayment hereunder; or

 

(c)                                  any failure by the Borrower to borrow a
Euro-Dollar Advance on the date for the Borrowing of which such Euro-Dollar
Advance is a part specified on the Closing Date;

 

such compensation to include, without limitation, an amount equal to the excess,
if any, of (x) the amount of interest which would have accrued on the amount so
paid or prepaid or not prepaid or borrowed for the period from the date of such
payment, prepayment or failure to prepay or borrow to the last day of the then
current Interest Period for such Euro-Dollar Advance (or, in the case of a
failure to prepay or borrow, the Interest Period for such Euro-Dollar Advance
which would have commenced on the date of such failure to prepay or borrow) at
the applicable rate of interest for such Euro-Dollar Advance provided for herein
over (y) the amount of interest (as reasonably determined by such Lender) such
Lender would have paid on deposits in Dollars of comparable amounts having terms
comparable to such period placed with it by leading lenders in the London
interbank market (if such Advance is a Euro-Dollar Advance).

 

103

--------------------------------------------------------------------------------


 

ARTICLE IX
MISCELLANEOUS

 

SECTION 9.01.                                                                   
Notices Generally.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

 

(i)                                     if to the Borrower or any other Loan
Party, to it at 1300 Post Oak Boulevard, Suite 800, Houston, TX 77056, Attention
of Dwayne Hyzak (Facsimile No. (713) 350-6042; Telephone No. (713) 350-6000;

 

(ii)                                  if to the Administrative Agent, to Branch
Banking and Trust Company at 200 West Second Street, 16th Floor, Winston-Salem,
NC 27101, Attention of Michael Skorich (Facsimile No. (336) 733-2740; Telephone
No. (336) 733-2709;

 

(iii)                               if to a Lender, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal

 

104

--------------------------------------------------------------------------------


 

business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient, and (ii) notices or communications posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor.

 

(c)                                  Change of Address, Etc.  Any party hereto
may change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto.

 

(d)                                 Platform.

 

(i)                                     Each Loan Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
(as defined below) available to the Lenders by posting the Communications on
Debt Domain, Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”).

 

(ii)                                  The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform.  In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Loan Parties, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of communications through the
Platform.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material that any Loan Party
provides to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent or any Lender by means of electronic communications pursuant to this
Section, including through the Platform.

 

SECTION 9.02.                                                                   
No Waivers.  No failure or delay by the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any Note or other
Loan Document shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan

 

105

--------------------------------------------------------------------------------


 

Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VI for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 9.04, or (c) any Lender from filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to any Loan Party under the Bankruptcy Code or
any other applicable Debtor Relief Law.

 

SECTION 9.03.                                                                   
Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Loan Parties shall,
jointly and severally, pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii)  all reasonable
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Advances made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Advances.

 

(b)                                 Indemnification by the Loan Parties.  The
Loan Parties shall, jointly and severally, indemnify the Administrative Agent
(and any sub-agent thereof) and each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, penalties,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Advance or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or Environmental Releases on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought

 

106

--------------------------------------------------------------------------------


 

by a third party or by the Borrower or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

(c)                                  Reimbursement by Lenders.  To the extent
that a Loan Party for any reason fails to indefeasibly pay any amount required
under paragraph (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity. 
The obligations of the Lenders under this paragraph (c) are subject to the
provisions of Sections 9.10 and 9.11.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Loan Parties shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any
Advance or the use of the proceeds thereof.  No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable promptly after demand therefor.

 

(f)                                   Survival.  Each party’s obligations under
this Section shall survive the termination of the Loan Documents and payment of
the obligations hereunder.

 

107

--------------------------------------------------------------------------------


 

SECTION 9.04.                                                                   
Setoffs; Sharing of Set-Offs; Application of Payments; Replacement of Lenders.

 

(a)                                 If an Event of Default shall have occurred
and be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 9.08
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have.  Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

(b)                                 If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other Obligations (excluding
any Obligations arising under or related to Cash Management Services, Bank
Products and Hedging Agreements) hereunder or under any other Loan Document
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such Obligations
(excluding any Obligations arising under or related to Cash Management Services,
Bank Products and Hedging Agreements) greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Advances and such other Obligations (excluding
any Obligations arising under or related to Cash Management Services, Bank
Products and Hedging Agreements) of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Advances and other
amounts owing them, provided that:

 

108

--------------------------------------------------------------------------------


 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

(ii)                                  the provisions of this paragraph shall not
be construed to apply to (x) any payment made by a Loan Party pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Advances to any assignee or participant, other than
to the Borrower or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

(c)                                  If any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, (i) require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.07), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 8.03 or Section 2.12(e)) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment) or (ii) remove such Person as a Lender and reduce the Revolver
Commitments by the amount of such Lender’s Revolver Commitment; provided that:

 

(i)                                     in the case of an assignment, the
Borrower shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 9.07;

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 8.05) (A) in the
case of an assignment, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (B) in the case of the removal of a Lender, from the
Borrower;

 

(iii)                               such assignment or removal does not conflict
with applicable law;

 

(iv)                              in the case of any assignment resulting from a
Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent; and

 

109

--------------------------------------------------------------------------------


 

(v)                                 in the case of the removal of a Lender and
the reduction of the Revolver Commitments, (A) the amount of such reduction of
the Revolver Commitments shall constitute availability for a future Commitment
Increase under and subject to Section 2.14 (for the avoidance of doubt, in no
event shall the aggregate Revolver Commitments exceed $500,000,000); (B) no such
reduction shall be in an amount greater than the Total Unused Revolver
Commitments on the date of such termination or reduction; and (C) no such
reduction pursuant to this Section 9.04(c) shall result in the aggregate
Revolver Commitments of all of the Lenders being reduced to an amount less than
$30,000,000, unless the Revolver Commitments are terminated in their entirety
pursuant to Section 2.08, in which case all accrued fees (as provided under
Section 2.07) shall be payable on the effective date of such termination.

 

A Lender shall not be required to make any such assignment or delegation, or
shall not be removed as a Lender, if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation or removal cease to apply.

 

SECTION 9.05.                                                                   
Amendments and Waivers.

 

(a)                                 Any provision of this Agreement, the Notes
or any other Loan Documents may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed by the Borrower and the Required
Lenders (and, if the rights or duties of the Administrative Agent are affected
thereby, by the Administrative Agent); provided that no such amendment or waiver
shall, unless signed by all the Lenders or as otherwise noted below,
(i) increase the Revolver Commitment of any Lender or subject any Lender to any
additional obligation (it being understood and agreed that a waiver of any
condition precedent set forth in Section 3.02 or of any Default or Event of
Default is not considered an increase in Revolver Commitments of any Lender or
any Lender’s obligation to fund) without the consent of such Lender, (ii) reduce
the principal of or decrease the rate of interest on any Advance or decrease any
fees hereunder, (iii) defer the date fixed for any payment of principal of
(including any extension of the Termination Date but excluding mandatory
prepayments) or interest on any Advance or any fees hereunder; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate, (iv) reduce the amount of
principal, decrease the amount of interest or decrease the amount of fees due on
any date fixed for the payment thereof; provided, however, that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate, (v) change the application of any payments made under this Agreement or
the other Loan Documents in a manner that would alter any pro rata sharing
requirements, (vi) release, share or substitute all or substantially all of the
Collateral held as security for the Obligations, (vii) change or modify the
definition of “Required Lenders,” this Section 9.05, or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder without the

 

110

--------------------------------------------------------------------------------


 

written consent of each Lender directly affected thereby, (viii) change the
definition of the term “Borrowing Base”, “Eligible Portfolio Investment”,
“Unrestricted Cash and Cash Equivalents” or any component definition of any of
them if as a result thereof the amounts available to be borrowed by the Borrower
would be increased without the consent of each Lender, provided that the
foregoing shall not limit the discretion of the Administrative Agent to change,
establish or eliminate any reserves or to make determinations with respect to
the eligibility or value of any Investment, (ix) release any guaranty given to
support payment of the Guaranteed Obligations, or (x) amend or waive any
provision of the Loan Documents in any manner that permits a Defaulting Lender
to cure its status as a Defaulting Lender without requiring such Defaulting
Lender to pay in full its unfunded obligations.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver, or consent hereunder (and any amendment,
waiver, or consent which by its terms requires the consent of all Lenders may be
effected with the consent of all Lenders other than Defaulting Lenders) provided
that, without in any way limiting Section 9.08, any such amendment, waiver, or
consent that would increase or extend the term of the Revolver Commitment or
Revolver Advances of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender.  Notwithstanding the foregoing, (1) the Hedging Agreements,
any letter agreement with the Administrative Agent, any other letter agreement
with a Lender and the agreements evidencing the Bank Products and Cash
Management Services may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto and (2) any Commitment
Increase meeting the conditions set forth in Section 2.14 shall not require the
consent of any Lender other than (i) the Required Lenders and (ii) those
Lenders, if any, which have agreed to increase their Revolver Commitment in
connection with the proposed Commitment Increase.

 

(b)                                 Notwithstanding anything in clause (a),
(i) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document, and (ii) any letter agreement with the
Administrative Agent may be amended, or rights or privileges thereunder waived,
only by means of a written agreement executed by all of the parties thereto.
Additionally, notwithstanding anything to the contrary herein, each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Advances, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and the Required Lenders shall
determine whether or not to allow a Loan Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders.

 

111

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding anything to the contrary,
unless signed by the Swingline Lender, no amendment, waiver of consent shall
affect the rights or duties of the Swingline Lender under this Agreement or any
other Loan Document.

 

SECTION 9.06.                                                                   
Margin Stock Collateral.  Each of the Lenders represents to the Administrative
Agent and each of the other Lenders that it in good faith is not, directly or
indirectly (by negative pledge or otherwise), relying upon any Margin Stock as
collateral in the extension or maintenance of the credit provided for in this
Agreement.

 

SECTION 9.07.                                                                   
Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its Revolver
Commitment and the Revolver Advances at the time owing to it); provided that

 

(i)                                     except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Revolver Commitment and
the Revolver Advances at the time owing to it or in the case of an assignment to
a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the Revolver Commitment (which for this purpose
includes Revolver Advances outstanding thereunder) or, if the applicable
Revolver Commitment is not then in effect, the principal outstanding balance of
the Revolver Advances of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $10,000,000, unless each of the Administrative Agent and, so long as
no Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);

 

112

--------------------------------------------------------------------------------


 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolver Advances or the
Revolver Commitment assigned;

 

(iii)                               no assignment shall be made to any
Defaulting Lender or its Subsidiaries or Affiliates, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (iii);

 

(iv)                              the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) a Default
has occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(v)                                 any assignment of a Revolver Commitment must
be approved by the Administrative Agent unless the Person that is the proposed
assignee is itself a Lender with a Revolver Commitment (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee);

 

(vi)                              the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire; and

 

(vii)                           In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Swingline
Lender and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Advances
and participations in Swing Advances in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to

 

113

--------------------------------------------------------------------------------


 

paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.03 and 9.03 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at one of
its offices in Winston-Salem, North Carolina a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolver Commitments of, and principal amounts
of the Revolver Advances owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  In addition, the Administrative Agent shall
maintain on the Register the designation, and the revocation of designation, of
any Lender as a Defaulting Lender of which it has received notice.  The entries
in the Register shall be conclusive, and the Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolver Commitment and/or the Revolver
Advances owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 9.03(c) with respect
to any payments made by such Lender to its Participant(s).

 

114

--------------------------------------------------------------------------------


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.05(a)(i) through
(x) (inclusive) that affects such Participant.  Subject to paragraph (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 8.01 through 8.05 inclusive and 2.12(e) (subject to the
requirements and limitations therein, including the requirements under
Section 2.12(e)(v) (it being understood that the documentation required under
Section Section 2.12(e)(v)  shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 9.04(c) as if
it were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 8.03 or 2.12(e), with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 9.04(c) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.04 as though it were a Lender, provided
such Participant agrees to be subject to Section 9.04 as though it were a
Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 8.03 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  A Participant that would be a Foreign Lender if it were a Lender shall
not be

 

115

--------------------------------------------------------------------------------


 

entitled to the benefits of Section 2.12 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.12 as though it were a Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

SECTION 9.08.                                                                   
Defaulting Lenders.  Notwithstanding anything contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, to the extent permitted by
Applicable Laws:

 

(a)                                 during any Default Period with respect to
such Defaulting Lender, such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in Section 9.05(a);

 

(b)                                 until such time as the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero:

 

except as otherwise provided in this Section 9.08, any payment of principal,
interest, fees, or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VI or otherwise, and including any amounts made available to
the Administrative Agent by such Defaulting Lender pursuant to Section 9.08),
shall be deemed paid to and redirected by such Defaulting Lender to be applied
at such time or times as may be determined by the Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, to the payment of any amounts owing
by such Defaulting Lender to the Swingline Lender hereunder; third, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Revolver Advances under this
Agreement; fourth, as the Borrower may request, so long as no Default exists and
is continuing, to the funding of any Revolver Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent;  fifth, to the payment of
any amounts owing to the Lenders or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or the
Swingline Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default exists and is continuing, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and seventh,
to that Defaulting Lender or as otherwise directed by a

 

116

--------------------------------------------------------------------------------


 

court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Revolver Advance in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such
Revolver Advance was made at a time when the conditions set forth in
Section 3.02 were satisfied or waived, such payment shall be applied solely to
pay the Revolver Advance of all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Revolver Advance of that Defaulting
Lender;

 

(c)                                  until such time as all Defaulted Payments
with respect to such Defaulting Lender shall have been paid, the Administrative
Agent may (in its discretion) apply any amounts thereafter received by the
Administrative Agent for the account of such Defaulting Lender to satisfy such
Defaulting Lender’s obligations to make such Defaulted Payments until such
Defaulted Payments have been fully paid;

 

(d)                                 no assignments otherwise permitted by
Section 9.07 shall be made to a Defaulting Lender or any of its Subsidiaries or
Affiliates that are Distressed Persons;

 

(e)                                  all or any part of such Defaulting Lender’s
participation in Swing Advances shall be reallocated among the Lenders which are
not a Defaulting Lender at such time (each, a “Non-Defaulting Lender”) in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 3.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolver
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation;

 

(f)                                   if the reallocation described in
subsection (e) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, prepay Swing Advances in an amount equal to the Swingline Lender’s
Fronting Exposure; and

 

(g)                                  so long as any Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swing Advances
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Advance.

 

Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) as provided in the above Section 9.08(b) to
pay amounts owed by a Defaulting Lender shall be deemed paid to and redirected
by that Defaulting Lender, and each Lender irrevocably consents hereto.

 

117

--------------------------------------------------------------------------------


 

SECTION 9.09.                                                                   
Confidentiality.  Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) on a confidential basis to (i)  any rating
agency in connection with rating the Borrower or its Subsidiaries or the
Advances or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Advances,
(h) with the consent of the Borrower or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Loan Parties or their Affiliates.

 

For purposes of this Section, “Information” means all information received from
the Loan Parties or any of their Subsidiaries relating to the Loan Parties or
any of their Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

SECTION 9.10.                                                                   
Representation by Lenders.  Each Lender hereby represents that it is a
commercial lender or financial institution which makes loans in the ordinary
course of its business and that it will make its Advances hereunder for its own
account in the ordinary course of such business; provided, however, that,
subject to Section 9.07, the disposition of the Note or Notes or Revolver
Advances held by that Lender shall at all times be within its exclusive control.

 

SECTION 9.11.                                                                   
Obligations Several.  The obligations of each Lender hereunder are several, and
no Lender shall be responsible for the obligations or commitment of any other
Lender hereunder.  Nothing contained in this Agreement and no action taken by
the Lenders pursuant hereto shall be deemed to constitute the Lenders to be a
partnership, an association, a joint venture or any other kind of entity.  The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt and each Lender shall be

 

118

--------------------------------------------------------------------------------


 

entitled to protect and enforce its rights arising out of this Agreement or any
other Loan Document and it shall not be necessary for any other Lender to be
joined as an additional party in any proceeding for such purpose.

 

SECTION 9.12.                                                                   
Survival of Certain Obligations.  Sections 8.03(a), 8.03(b), 8.05, 9.03 and
9.09, and the obligations of the Loan Parties thereunder, shall survive, and
shall continue to be enforceable notwithstanding, the termination of this
Agreement, and the Revolver Commitments and the payment in full of the principal
of and interest on all Advances.

 

SECTION 9.13.                                                                   
North Carolina Law.  This Agreement and each Loan Document shall be construed in
accordance with and governed by the law of the State of North Carolina.

 

SECTION 9.14.                                                                   
Severability.  In case any one or more of the provisions contained in this
Agreement, the Notes or any of the other Loan Documents should be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby and shall be enforced to the
greatest extent permitted by law.

 

SECTION 9.15.                                                                   
Interest.  In no event shall the amount of interest due or payable hereunder or
under the Notes exceed the maximum rate of interest allowed by applicable law,
and in the event any such payment is inadvertently made to any Lender by the
Borrower or inadvertently received by any Lender, then such excess sum shall be
credited as a payment of principal, unless the Borrower shall notify such Lender
in writing that it elects to have such excess sum returned forthwith.  It is the
express intent hereof that the Borrower not pay and the Lenders not receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may legally be paid by the Borrower under applicable law.

 

SECTION 9.16.                                                                   
Interpretation.  No provision of this Agreement or any of the other Loan
Documents shall be construed against or interpreted to the disadvantage of any
party hereto by any court or other governmental or judicial authority by reason
of such party having or being deemed to have structured or dictated such
provision.

 

SECTION 9.17.                                                                   
Counterparts; Integration; Effectiveness; Electronic Execution.

 

(a)                                 Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 3.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the

 

119

--------------------------------------------------------------------------------


 

signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement

 

(b)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

SECTION 9.18.                                                                   
Jurisdiction; Waiver of Venue; Service of Process; Waiver of Jury Trial.

 

(a)                                 Submission to Jurisdiction.  Each Loan Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the State of North Carolina sitting
in Forsyth County and of the United States District Court of the Middle District
of North Carolina, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such North
Carolina State court or, to the fullest extent permitted by applicable law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.

 

(b)                                 Waiver of Venue.  The Borrower irrevocably
and unconditionally waives, to the fullest extent permitted by applicable law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (a) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by applicable law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(c)                                  Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.

 

120

--------------------------------------------------------------------------------


 

(d)                                 Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 9.19.                                                                   
Independence of Covenants.  All covenants under this Agreement and the other
Loan Documents shall be given independent effect so that if a particular action
or condition is not permitted by any such covenant, the fact that it would be
permitted by an exception to, or would be otherwise allowed by, another covenant
shall not avoid the occurrence of a Default if such action is taken or such
condition exists.

 

SECTION 9.20.                                                                   
Concerning Certificates.  All certificates required hereunder to be delivered by
the Borrower, any Guarantor or any Subsidiary and that are required to be
executed or certified by the Chief Financial Officer or any other authorized
officer of the Borrower, any Guarantor or any Subsidiary shall be executed or
certified by such officer in such capacity solely on behalf of the entity for
whom he is acting, and not in any individual capacity; provided that nothing in
the foregoing shall be deemed as a limitation on liability of any officer for
any acts of willful misconduct, fraud, intentional misrepresentation or
dishonesty in connection with such execution or certification.

 

SECTION 9.21.                                                                   
Patriot Act Notice.  Each Lender and the Administrative Agent (the
Administrative Agent for itself and not on behalf of any Lender) hereby notifies
each Loan Party that pursuant to the requirements of the Patriot Act it is
required to obtain, verify and record information that identifies such Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with such Patriot Act.

 

SECTION 9.22.                                                                   
No Fiduciary Relationship.  The Borrower, on behalf of itself and its
subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders, and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders, or
their Affiliates, and no such duty will be deemed to have arisen in connection
with any such transactions or communications.  The Administrative Agent, each
Lender and their

 

121

--------------------------------------------------------------------------------


 

Affiliates may have economic interests that conflict with those of the Loan
Parties, their stockholders and/or their affiliates.

 

ARTICLE X
GUARANTY

 

SECTION 10.01.                                                            
Unconditional Guaranty.  Each Guarantor hereby irrevocably, unconditionally and
jointly and severally guarantees, each as a primary obligor and not merely as a
surety, to the Administrative Agent, the Lenders and the other Secured Parties
the due and punctual payment of the principal of and the premium, if any, and
interest on the Guaranteed Obligations and any and all other amounts due under
or pursuant to the Loan Documents, when and as the same shall become due and
payable (whether at stated maturity or by optional or mandatory prepayment or by
declaration, redemption or otherwise) in accordance with the terms of the Loan
Documents.  The Guarantors’ guaranty under this Section is an absolute, present
and continuing guarantee of payment and not of collectability, and is in no way
conditional or contingent upon any attempt to collect from the Borrower, any of
the Guarantors or any other guarantor of the Guaranteed Obligations (or any
portion thereof) or upon any other action, occurrence or circumstances
whatsoever.  In the event that the Borrower or any Guarantor shall fail so to
pay any such principal, premium, interest or other amount to the Administrative
Agent, a Lender or any other Secured Party, the Guarantors will pay the same
forthwith, without demand, presentment, protest or notice of any kind (all of
which are waived by the Guarantors to the fullest extent permitted by law), in
lawful money of the United States, at the place for payment specified in the
Loan Documents or specified by such Administrative Agent in writing, to such
Administrative Agent.  The Guarantors further agree, promptly after demand, to
pay to the Administrative Agent, the Lenders and the other Secured Parties the
costs and expenses incurred by such Administrative Agent, Lender or other
Secured Party in connection with enforcing the rights of such Administrative
Agent, Lenders and the other Secured Parties against the Borrower and any or all
of the Guarantors (whether in a Bankruptcy proceeding or otherwise) following
any default in payment of any of the Guaranteed Obligations or the obligations
of the Guarantors hereunder, including, without limitation, the fees and
expenses of counsel to the Administrative Agent, such Lenders and the other
Secured Parties.

 

SECTION 10.02.                                                            
Obligations Absolute.  The obligations of the Guarantors hereunder are and shall
be absolute and unconditional, irrespective of the validity, regularity or
enforceability of this Agreement, any of the Guaranteed Obligations or any of
the Loan Documents, shall not be subject to any counterclaim, set-off, deduction
or defense based upon any claim any of the Guarantors may have against the
Borrower, any other Guarantor or the Administrative Agent, any Lender or any
other Secured Party, hereunder or otherwise, and shall remain in full force and
effect without regard to, and shall not be released, discharged or in any way
affected by, to the fullest extent permitted by law, any circumstance or
condition whatsoever (whether or not any of the Guarantors shall have any
knowledge or notice thereof), including, without limitation:

 

(a)                                 any amendment or modification of or
supplement to any of the Loan Documents or any other instrument referred to
herein or therein, or any assignment or

 

122

--------------------------------------------------------------------------------


 

transfer of any thereof or of any interest therein, or any furnishing or
acceptance of additional security for any of the Guaranteed Obligations;

 

(b)                                 any waiver, consent or extension under any
Loan Document or any such other instrument, or any indulgence or other action or
inaction under or in respect of, or any extensions or renewals of, any Loan
Document, any such other instrument or any Guaranteed Obligation;

 

(c)                                  any failure, omission or delay on the part
of the Administrative Agent to enforce, assert or exercise any right, power or
remedy conferred on or available to the Administrative Agent or any Lender
against the Borrower or any Guarantor, any Subsidiary of the Borrower or any
Subsidiary of any Guarantor;

 

(d)                                 any Bankruptcy, insolvency, readjustment,
composition, liquidation or similar proceeding with respect to the Borrower, any
Guarantor, any Subsidiary of the Borrower or any Subsidiary of any Guarantor or
any property of the Borrower, any Guarantor or any such Subsidiary or any
unavailability of assets against which the Guaranteed Obligations, or any of
them, may be enforced;

 

(e)                                  any merger or consolidation of the
Borrower, any Subsidiary of the Borrower or any Guarantor or any of the
Guarantors into or with any other Person or any sale, lease or transfer of any
or all of the assets of any of the Guarantors, the Borrower or any Subsidiary of
the Borrower or any Guarantor to any Person;

 

(f)                                   any failure on the part of the Borrower,
any Guarantor or any Subsidiary of the Borrower or any Guarantor for any reason
to comply with or perform any of the terms of any agreement with any of the
Guarantors;

 

(g)                                  any exercise or non-exercise by the
Administrative Agent, any Lender or any other Secured Party, of any right,
remedy, power or privilege under or in respect of any of the Loan Documents or
the Guaranteed Obligations, including, without limitation, under this Section;

 

(h)                                 any default, failure or delay, willful or
otherwise, in the performance or payment of any of the Guaranteed Obligations;

 

(i)                                     any furnishing or acceptance of
security, or any release, substitution or exchange thereof, for any of the
Guaranteed Obligations;

 

(j)                                    any failure to give notice to any of the
Guarantors of the occurrence of any breach or violation of, or any event of
default or any default under or with respect to, any of the Loan Documents or
the Guaranteed Obligations;

 

(k)                                 any partial prepayment, or any assignment or
transfer, of any of the Guaranteed Obligations; or

 

123

--------------------------------------------------------------------------------


 

(l)                                     any other circumstance (other than
payment in full) which might otherwise constitute a legal or equitable discharge
or defense of a guarantor or which might in any manner or to any extent vary the
risk of such Guarantor.

 

The Guarantors covenant that their respective obligations hereunder will not be
discharged except by complete performance of the obligations contained in the
Loan Documents and this Agreement and the final payment in full of the
Guaranteed Obligations.  The Guarantors unconditionally waive, to the fullest
extent permitted by law (A) notice of any of the matters referred to in this
Section, (B) any and all rights which any of the Guarantors may now or hereafter
have arising under, and any right to claim a discharge of the Guarantor’s
obligations hereunder by reason of the failure or refusal by the Administrative
Agent, any Lender or any other Secured Party to take any action pursuant to any
statute permitting a Guarantor to request that the Administrative Agent or any
Lender attempt to collect the Guaranteed Obligations from the Borrower, any of
the Guarantors or any other guarantor (including without limitation any rights
under Sections 26-7, 26-8 or 26-9 of the North Carolina General Statutes,
O.C.G.A. § 10-7-24, or any similar or successor provisions), (C) all notices
which may be required by statute, rule of law or otherwise to preserve any of
the rights of the Administrative Agent, any Lender or any other Secured Party
against the Guarantors, including, without limitation, presentment to or demand
of payment from the Borrower, any of the Subsidiaries of the Borrower or any
Guarantor, or any of the other Guarantors with respect to any Loan Document or
this agreement, notice of acceptance of the Guarantors’ guarantee hereunder
and/or notice to the Borrower, any of the Subsidiaries of the Borrower or any
Guarantor, or any Guarantor of default or protest for nonpayment or dishonor,
(D) any diligence in collection from or protection of or realization upon all or
any portion of the Guaranteed Obligations or any security therefor, any
liability hereunder, or any party primarily or secondarily liable for all or any
portion of the Guaranteed Obligations, and (E) any duty or obligation of the
Administrative Agent, any Lender or any other Secured Party to proceed to
collect all or any portion of the Guaranteed Obligations from, or to commence an
action against, the Borrower, any Guarantor or any other Person, or to resort to
any security or to any balance of any deposit account or credit on the books of
the Administrative Agent, any Lender or any other Secured Party in favor of the
Borrower, any Guarantor or any other Person, despite any notice or request of
any of the Guarantors to do so.

 

SECTION 10.03.                                                            
Continuing Obligations; Reinstatement.  The obligations of the Guarantors under
this Article X are continuing obligations and shall continue in full force and
effect until such time as all of the Guaranteed Obligations (and any renewals
and extensions thereof) shall have been finally paid and satisfied in full.  The
obligations of the Guarantors under this Article X shall continue to be
effective or be automatically reinstated, as the case may be, if any payment
made by the Borrower, any Guarantor or any Subsidiary of the Borrower or any
Guarantor on, under or in respect of any of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by the recipient upon the
insolvency, Bankruptcy, dissolution, liquidation or reorganization of the
Borrower, any Guarantor or any such Subsidiary, or upon or as a result of the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to the Borrower, any Guarantor or any such Subsidiary or any
substantial part of the property of the Borrower, any Guarantor or any such
Subsidiary, or otherwise, all as though such payment had not been made.  If an
event permitting the acceleration of all or any portion of the Guaranteed
Obligations shall at any time have

 

124

--------------------------------------------------------------------------------


 

occurred and be continuing, and such acceleration shall at such time be stayed,
enjoined or otherwise prevented for any reason, including without limitation
because of the pendency of a case or proceeding relating to the Borrower, any
Guarantor or any Subsidiary of the Borrower or any Guarantor under any
Bankruptcy or insolvency law, for purposes of this Article X and the obligations
of the Guarantors hereunder, such Guaranteed Obligations shall be deemed to have
been accelerated with the same effect as if such Guaranteed Obligations had been
accelerated in accordance with the terms of the applicable Loan Documents or of
this Agreement.

 

SECTION 10.04.                                                            
Additional Security, Etc.  The Guarantors authorize the Administrative Agent on
behalf of the Lenders without notice to or demand on the Guarantors and without
affecting their liability hereunder, from time to time (a) to obtain additional
or substitute endorsers or guarantors; (b) to exercise or refrain from
exercising any rights against, and grant indulgences to, the Borrower, any
Subsidiary of the Borrower or any Guarantor, any other Guarantor or others; and
(c) to apply any sums, by whomsoever paid or however realized, to the payment of
the principal of, premium, if any, and interest on, and other obligations
consisting of, the Guaranteed Obligations.  The Guarantors waive any right to
require the Administrative Agent, any Lender or any other Secured Party to
proceed against any additional or substitute endorsers or guarantors or the
Borrower or any of their Subsidiaries or any other Person or to pursue any other
remedy available to the Administrative Agent, any such Lender or any such other
Secured Party.

 

SECTION 10.05.                                                            
Information Concerning the Borrower.  The Guarantors assume all responsibility
for being and keeping themselves informed of the financial condition and assets
of the Borrower, the other Guarantors and their respective Subsidiaries, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which the Guarantors
assume and insure hereunder, and agree that neither the Administrative Agent,
any Lender nor any other Secured Party shall have any duty to advise the
Guarantors of information known to the Administrative Agent, any such Lender or
any such other Secured Party regarding or in any manner relevant to any of such
circumstances or risks.

 

SECTION 10.06.                                                            
Guarantors’ Subordination.  The Guarantors hereby absolutely subordinate, both
in right of payment and in time of payment, any present and future indebtedness
of the Borrower or any Subsidiary of the Borrower or any Guarantor to any or all
of the Guarantors to the indebtedness of the Borrower or any such Subsidiary or
to the Administrative Agent, Lenders and the other Secured Parties (or any of
them), provided that the Guarantors may receive scheduled payments of principal,
premium (if any) and interest in respect of such present or future indebtedness
so long as there is no Event of Default then in existence.

 

SECTION 10.07.                                                            
Waiver of Subrogation.  Notwithstanding anything herein to the contrary, until
the payment in full of the Guaranteed Obligations, the Guarantors hereby waive
any right of subrogation (under contract, Section 509 of the Bankruptcy Code or
otherwise) or any other right of indemnity, reimbursement or contribution and
hereby waive any right to enforce any remedy that the Administrative Agent, any
Lender or any other Secured Party now has or may hereafter have against the
Borrower, any Guarantor or any

 

125

--------------------------------------------------------------------------------


 

endorser or any other guarantor of all or any part of the Guaranteed
Obligations, and the Guarantors hereby waive any benefit of, and any right to
participate in, any security or collateral given to the Administrative Agent,
any Lender or any other Secured Party to secure payment or performance of the
Guaranteed Obligations or any other liability of the Borrower to the
Administrative Agent, any Lender or any other Secured Party.  The waiver
contained in this Section shall continue and survive the termination of this
Agreement and the final payment in full of the Guaranteed Obligations.

 

SECTION 10.08.                                                            
Enforcement.  In the event that the Guarantors shall fail forthwith to pay upon
demand of the Administrative Agent, any Lender or any other Secured Party any
amounts due pursuant to this Article X or to perform or comply with or to cause
performance or compliance with any other obligation of the Guarantors under this
Agreement the Administrative Agent, any Lender and any other Secured Party shall
be entitled and empowered to institute any action or proceeding at law or in
equity for the collection of the sums so due and unpaid or for the performance
of or compliance with such terms, and may prosecute any such action or
proceeding to judgment or final decree and may enforce such judgment or final
decree against the Guarantors and collect in the manner provided by law out of
the property of the Guarantors, wherever situated, any monies adjudged or
decreed to be payable.  The obligations of the Guarantors under this Agreement
are continuing obligations and a fresh cause of action shall arise in respect of
each default hereunder.

 

SECTION 10.09.                                                            
Miscellaneous.  Except as may otherwise be expressly agreed upon in writing, the
liability of the Guarantors under this Article X shall neither affect nor be
affected by any prior or subsequent guaranty by the Guarantors of any other
indebtedness to the Administrative Agent, the Lenders or any other Secured
Party.  Notwithstanding anything in this Article X to the contrary, the maximum
liability of each Guarantor hereunder shall in no event exceed the maximum
amount which could be paid out by such Guarantor without rendering such
Guarantor’s obligations under this Article X, in whole or in part, void or
voidable under applicable law, including, without limitation, (i) the Bankruptcy
Code of 1978, as amended, and (ii) any applicable state or federal law relative
to fraudulent conveyances.

 

SECTION 10.10.                                                            
Keepwell.  Each Loan Party that is a Qualified ECP Guarantor at the time the
guarantee hereunder or the grant of the security interest under the Loan
Documents, in each case, by any Specified Guarantor, becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Guarantor with respect to such Swap Obligation as may
be needed by such Specified Guarantor from time to time to honor all of its
obligations under its guarantee and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 10.10 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Qualified
ECP Guarantor intends this Section to constitute, and this Section shall be
deemed to

 

126

--------------------------------------------------------------------------------


 

constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Guarantor for all purposes
of the Commodity Exchange Act.

 

SECTION 10.11.                                                            
Consent and Reaffirmation.  Each Guarantor hereby consents to the execution,
delivery and performance of this Agreement and agrees that each reference to the
Existing Credit Agreement in the Loan Documents shall, on and after the date
hereof, be deemed to be a reference to this Agreement.  Each Guarantor hereby
acknowledges and agrees that, after giving effect to this Agreement, all of its
respective obligations and liabilities under the Loan Documents to which it is a
party, as such obligations and liabilities have been amended by this Agreement,
are reaffirmed, and remain in full force and effect.

 

[Remainder of page intentionally left blank]

 

127

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, under seal, by their respective authorized officers as of the day and
year first above written.

 

 

MAIN STREET CAPITAL CORPORATION

 

 

 

 

 

 

By:

/s/ Dwayne L. Hyzak

 

Name:

Dwayne L. Hyzak

 

Title:

Chief Financial Officer, Senior Managing

 

 

Director and Treasurer

 

128

--------------------------------------------------------------------------------


 

 

INITIAL GUARANTOR

 

 

 

MAIN STREET CAPITAL PARTNERS, LLC

 

 

 

 

 

 

By:

/s/ Dwayne L. Hyzak

 

Name:

Dwayne L. Hyzak

 

Title:

Chief Financial Officer, Senior Managing

 

 

Director and Treasurer

 

129

--------------------------------------------------------------------------------


 

 

INITIAL GUARANTOR

 

 

 

MAIN STREET EQUITY INTERESTS, INC.

 

 

 

 

 

 

By:

/s/ Dwayne L. Hyzak

 

Name:

Dwayne L. Hyzak

 

Title:

Chief Financial Officer, Senior Managing

 

 

Director and Treasurer

 

130

--------------------------------------------------------------------------------


 

COMMITMENTS

BRANCH BANKING AND TRUST COMPANY,

 

as Administrative Agent, Swingline Lender and as a Lender

 

 

 

 

 

By:

/s/ William B. Keene

(SEAL)

 

Name:

William B. Keene

 

Title:

Vice President

Revolver

 

 

 

Commitment:

 

 

 

$75,000,000

 

 

 

 

 

 

 

 

 

 

 

 

Lending Office

 

Branch Banking and Trust Company

 

200 West Second Street, 16th Floor

 

Winston-Salem, NC 27101

 

Attention: William B. Keene, Vice President

 

Facsimile number: (336) 733-2740

 

Telephone number: (336) 733-1456

 

 

 

And a copy to:

 

 

 

Jacqueline E. Camp, Esq.

 

Womble Carlyle Sandridge & Rice, LLP

 

300 North Greene Street

 

Suite 1900

 

Greensboro, NC 27401

 

Facsimile number: (336) 574-4547

 

Telephone number: (336) 574-8069

 

131

--------------------------------------------------------------------------------


 

COMMITMENTS

REGIONS BANK

 

 

 

 

 

By:

/s/ Larry C. Stephens

(SEAL)

 

Name:

Larry C. Stephens

 

Title:

Senior Vice President

Revolver

 

Commitment:

 

$75MM

 

 

 

 

 

 

Lending Office

 

Regions Bank

 

5005 Woodway, Suite 110

 

Houston, TX 77056

 

Attn: Larry Stephens

 

Facsimile number: 713-426-7180

 

Telephone number: 713-426-7158

 

132

--------------------------------------------------------------------------------


 

COMMITMENTS

FROST BANK

 

 

 

 

 

By:

/s/ Brenda Murphy

(SEAL)

 

Name:

Brenda Murphy

 

Title:

Market President

Revolver

 

Commitment:

 

$50,000,000.00

 

 

 

 

 

 

Lending Office

 

Frost Bank

 

5925 Kirby

 

Houston, TX 77005

 

Attn: Brenda Murphy

 

Telephone number: 713-388-1261

 

133

--------------------------------------------------------------------------------


 

COMMITMENTS

CAPITAL ONE, N.A.

 

 

 

 

 

By:

/s/ Don Backer

(SEAL)

 

Name:

Don Backer

 

Title:

Senior Vice President

Revolver

 

Commitment:

 

$37,500,000

 

 

 

 

 

 

Lending Office

 

6200 Chevy Chase Drive

 

Laurel, MD 20707

 

Attn: Jullian Dubell

 

Facsimile number: 301-953-8692

 

Telephone number: 301-939-5929

 

134

--------------------------------------------------------------------------------


 

COMMITMENTS

TEXAS CAPITAL BANK

 

 

 

 

 

By:

/s/ Eric Luttrell

(SEAL)

 

Name:

Eric Luttrell

 

Title:

Senior Vice President – Corporate Banking

Revolver

 

Commitment:

 

$30,000,000

 

 

 

 

 

 

Lending Office

 

Texas Capital Bank

 

One Riverway, Floor 21

 

Houston, TX 77051

 

Attn: Eric Luttrell, Senior Vice President

 

Facsimile number: (832) 308-7019

 

Telephone number: (832) 308-7018

 

135

--------------------------------------------------------------------------------


 

COMMITMENTS

CADENCE BANK, N.A.

 

 

 

 

 

By:

/s/ Bill Bobbora

(SEAL)

 

Name:

Bill Bobbora

 

Title:

Senior Vice President

Revolver

 

Commitment:

 

$27,500,000

 

 

 

 

 

 

Lending Office

 

Bill Bobbora

 

2800 Post Oak Blvd., Suite 3800

 

Houston, TX 77056

 

Attn: Bill Bobbora

 

Facsimile number: 713-634-4944

 

Telephone number: 713-871-3958

 

136

--------------------------------------------------------------------------------


 

COMMITMENTS

AMEGY BANK N.A.

 

 

 

 

 

By:

/s/ Eva Wolod

(SEAL)

 

Name:

Eva Wolod

 

Title:

Assistant Vice President

Revolver

 

Commitment:

 

$30,000,000

 

 

 

 

 

 

Lending Office

 

Amegy Bank N.A.

 

4400 Post Oak Parkway

 

Houston, Texas 77027

 

Attn: Eva Wolod

 

Telephone: 713-232-2291

 

137

--------------------------------------------------------------------------------


 

COMMITMENTS

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Rahul D. Shah

(SEAL)

 

Name:

Rahul D. Shah

 

Title:

Authorized Signatory

Revolver

 

Commitment:

 

$30,000,000

 

 

 

 

 

 

Lending Office

 

20 King Street West

 

Toronto, Ontario M5H 1C3

 

Attn: Bhavesh Mistry, Global Loans Administration

 

Facsimile number: 212-428-2372

 

Telephone number: 416-955-6390

 

138

--------------------------------------------------------------------------------


 

COMMITMENTS

RAYMOND JAMES BANK, N.A.

 

 

 

 

 

By:

/s/ Joseph A. Ciccolini

(SEAL)

 

Name:

Joseph A. Ciccolini

 

Title:

Vice President – Senior Corporate Banker

Revolver

 

Commitment:

 

$10,000,000

 

 

 

 

 

 

Lending Office

 

Raymond James Bank, N.A.

 

710 Carillon Parkway

 

St. Petersburg, FL 33716

 

Attn: Loan Operations

 

Facsimile number: 866-205-1396

 

Telephone number: 727-567-1815

 

139

--------------------------------------------------------------------------------


 

COMMITMENTS

PATRIOT BANK

 

 

 

 

 

By:

/s/ Bill Holbert

(SEAL)

 

Name:

Bill Holbert

 

Title:

Senior Vice President

Revolver

 

Commitment:

 

$25,000,000

 

 

 

 

 

 

Lending Office

 

Patriot Bank

 

7500 San Felipe

 

Suite 125

 

Houston, TX 77063

 

Attn: Bill Holbert

 

Facsimile number: 281-317-8920

 

Telephone number: 281-317-8924

 

140

--------------------------------------------------------------------------------


 

COMMITMENTS

FIRST FINANCIAL BANK, N.A.

 

 

 

 

 

By:

/s/ Marelyn Shedd

(SEAL)

 

Name:

Marelyn Shedd

 

Title:

President – Abilene Region

Revolver

 

Commitment:

 

$10,000,000

 

 

 

 

 

 

Lending Office

 

400 Pine Street

 

Abilene, TX 79601

 

Attn: Marelyn Shedd

 

Facsimile number:

 

Telephone number:

 

141

--------------------------------------------------------------------------------


 

COMMITMENTS

GOLDMAN SACHS BANK USA

 

 

 

 

 

By:

/s/ Mark Walton

(SEAL)

 

Name:

Mark Walton

 

Title:

Authorized Signatory

Revolver

 

Commitment:

 

$30,000,000

 

 

 

 

 

 

Lending Office

 

GOLDMAN SACHS BANK USA

 

200 West Street

 

New York, NY 10282

 

Attn: Michelle Latzoni

 

Facsimile number: 917-977-3966

 

Telephone number: 212-934-3921

 

142

--------------------------------------------------------------------------------


 

COMMITMENTS

TRUSTMARK NATIONAL BANK

 

 

 

 

 

By:

/s/ Jeff Deutsch

(SEAL)

 

Name:

Jeff Deutsch

 

Title:

Senior Vice President

Revolver

 

Commitment:

 

$15,000,000

 

 

 

 

 

 

Lending Office

 

945 Bunker Hill Ste 200

 

Houston, TX 77024

 

Attn: Jeff Deutsch

 

Facsimile number: 713-365-0890

 

Telephone number: 713-827-3717

 

1

--------------------------------------------------------------------------------